Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of October 17, 2016

among

CBS RADIO INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and an L/C Issuer,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

J.P. MORGAN SECURITIES LLC, DEUTSCHE BANK SECURITIES INC., CITIGROUP

GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, WELLS FARGO

SECURITIES, LLC, CREDIT SUISSE SECURITIES (USA) LLC and MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers

 

 

J.P. MORGAN SECURITIES LLC, DEUTSCHE BANK SECURITIES INC., CITIGROUP

GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, WELLS FARGO

SECURITIES, LLC, CREDIT SUISSE SECURITIES (USA) LLC and MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED

as Joint Book Runners

 

 

DEUTSCHE BANK SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.

as Co-Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC, GOLDMAN SACHS BANK USA, WELLS FARGO

BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC and MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions and Accounting Terms

     1  

Section 1.01.

  Defined Terms.      1  

Section 1.02.

  Other Interpretive Provisions.      57  

Section 1.03.

  Accounting Terms; GAAP.      58  

Section 1.04.

  Rounding.      58  

Section 1.05.

  References to Agreements, Laws, Etc.      59  

Section 1.06.

  Times of Day.      59  

Section 1.07.

  Timing of Payment of Performance.      59  

Section 1.08.

  Pro Forma and Other Calculations.      59  

Section 1.09.

  Letter of Credit Amounts.      60  

ARTICLE II The Commitments and Credit Extensions

     61  

Section 2.01.

  The Loans.      61  

Section 2.02.

  Borrowings, Conversions and Continuations of Loans.      61  

Section 2.03.

  Letters of Credit.      63  

Section 2.04.

  Swing Line Loans.      74  

Section 2.05.

  Prepayments.      77  

Section 2.06.

  Termination or Reduction of Commitments.      80  

Section 2.07.

  Repayment of Loans.      81  

Section 2.08.

  Interest.      81  

Section 2.09.

  Fees.      82  

Section 2.10.

  Computation of Interest and Fees.      83  

Section 2.11.

  Evidence of Indebtedness.      83  

Section 2.12.

  Payments Generally.      84  

Section 2.13.

  Sharing of Payments.      86  

Section 2.14.

  Incremental Credit Extensions.      87  

Section 2.15.

  Refinancing Amendments.      89  

Section 2.16.

  Extension Offers.      90  

Section 2.17.

  Defaulting Lenders.      92  

ARTICLE III Taxes, Increased Costs Protection and Illegality

     93  

Section 3.01.

  Taxes.      93  

Section 3.02.

  Illegality.      96  

Section 3.03.

  Inability to Determine Rates.      97  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.04.

  Increased Cost and Reduced Return; Capital Adequacy;      Reserves on
Eurodollar Rate Loans.      97  

Section 3.05.

  Funding Losses.      99  

Section 3.06.

  Matters Applicable to All Requests for Compensation.      99  

Section 3.07.

  Replacement of Lenders under Certain Circumstances.      101  

Section 3.08.

  Survival.      101  

ARTICLE IV Conditions Precedent to Credit Extensions

     101  

Section 4.01.

  Conditions to the Initial Credit Extensions.      101  

Section 4.02.

  Conditions to All Credit Extensions after the Closing Date.      104  

ARTICLE V Representations and Warranties

     105  

Section 5.01.

  Existence, Qualification and Power; Compliance with Laws.      105  

Section 5.02.

  Authorization; No Contravention.      105  

Section 5.03.

  Governmental Authorization; Other Consents.      105  

Section 5.04.

  Binding Effect.      106  

Section 5.05.

  Financial Statements; No Material Adverse Effect.      106  

Section 5.06.

  Litigation.      106  

Section 5.07.

  FCC Licenses and Matters.      106  

Section 5.08.

  Ownership of Property; Liens.      108  

Section 5.09.

  Environmental Compliance.      108  

Section 5.10.

  Taxes.      109  

Section 5.11.

  ERISA Compliance.      109  

Section 5.12.

  Subsidiaries; Equity Interests.      109  

Section 5.13.

  Margin Regulations; Investment Company Act.      110  

Section 5.14.

  Disclosure.      110  

Section 5.15.

  OFAC, Patriot Act and Anti-Terrorism Laws.      110  

Section 5.16.

  Intellectual Property; Licenses, Etc.      111  

Section 5.17.

  Solvency.      111  

Section 5.18.

  FCPA.      111  

Section 5.19.

  Security Documents.      112  

Section 5.20.

  Use of Proceeds.      112  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI Affirmative Covenants

     113  

Section 6.01.

  Financial Statements.      113  

Section 6.02.

  Certificates; Other Information.      114  

Section 6.03.

  Notices.      116  

Section 6.04.

  Payment of Taxes.      116  

Section 6.05.

  Preservation of Existence, Etc.      116  

Section 6.06.

  Maintenance of Properties.      117  

Section 6.07.

  Maintenance of Insurance.      117  

Section 6.08.

  Compliance with Laws.      117  

Section 6.09.

  Books and Records.      117  

Section 6.10.

  Inspection Rights.      117  

Section 6.11.

  Additional Collateral; Additional Guarantors.      118  

Section 6.12.

  Compliance with Environmental Laws.      120  

Section 6.13.

  Post-Closing Conditions and Further Assurances.      120  

Section 6.14.

  Designation of Subsidiaries.      122  

Section 6.15.

  Administration of Deposit Accounts and Securities Accounts.      122  

Section 6.16.

  Use of Proceeds.      123  

Section 6.17.

  Maintenance of Ratings.      123  

Section 6.18.

  Lender Calls.      123  

Section 6.19.

  FCC Matters.      123  

Section 6.20.

  Compliance with Anti-Corruption Laws and Sanctions.      123  

ARTICLE VII Negative Covenants

     124  

Section 7.01.

  Liens.      124  

Section 7.02.

  Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock.      128  

Section 7.03.

  Fundamental Changes.      133  

Section 7.04.

  Dispositions.      135  

Section 7.05.

  Restricted Payments.      137  

Section 7.06.

  Investments.      141  

Section 7.07.

  Transactions with Affiliates.      141  

Section 7.08.

  Burdensome Agreements.      143  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.09.

  Financial Covenant.      144  

Section 7.10.

  Accounting Changes.      145  

Section 7.11.

  Change in Nature of Business.      145  

Section 7.12.

  Sale and Lease-Back Transactions.      145  

Section 7.13.

  No Violation of Anti-Corruption Laws or Sanctions.      145  

ARTICLE VIII Events Of Default and Remedies

     146  

Section 8.01.

  Events of Default.      146  

Section 8.02.

  Remedies Upon Event of Default.      148  

Section 8.03.

  Application of Funds.      149  

ARTICLE IX Administrative Agent and Other Agents

     150  

Section 9.01.

  Appointment and Authority.      150  

Section 9.02.

  Delegation of Duties.      151  

Section 9.03.

  Exculpatory Provisions.      151  

Section 9.04.

  Reliance by Administrative Agent.      152  

Section 9.05.

  Non-Reliance on Administrative Agent and Other Lenders.      152  

Section 9.06.

  Rights as a Lender.      152  

Section 9.07.

  Resignation of Administrative Agent.      153  

Section 9.08.

  Administrative Agent May File Proofs of Claim.      154  

Section 9.09.

  Collateral and Guaranty Matters.      154  

Section 9.10.

  No Other Duties, Etc.      156  

Section 9.11.

  Treasury Services Agreements and Secured Hedge Agreements.      156  

Section 9.12.

  Withholding Tax.      156  

ARTICLE X Miscellaneous

     157  

Section 10.01.

  Amendments, Etc.      157  

Section 10.02.

  Notices; Effectiveness; Electronic Communications.      159  

Section 10.03.

  No Waiver; Cumulative Remedies; Enforcement.      161  

Section 10.04.

  Expenses; Indemnity; Damage Waiver.      162  

Section 10.05.

  Payments Set Aside.      164  

Section 10.06.

  Successors and Assigns.      165  

Section 10.07.

  Treatment of Certain Information; Confidentiality.      170  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.08.

  Setoff.      171  

Section 10.09.

  Interest Rate Limitation.      172  

Section 10.10.

  Counterparts; Effectiveness.      172  

Section 10.11.

  Integration.      172  

Section 10.12.

  Survival of Representations and Warranties.      173  

Section 10.13.

  Replacement of Lenders.      173  

Section 10.14.

  Severability.      174  

Section 10.15.

  GOVERNING LAW.      174  

Section 10.16.

  WAIVER OF RIGHT TO TRIAL BY JURY.      175  

Section 10.17.

  Binding Effect.      175  

Section 10.18.

  No Advisory or Fiduciary Responsibility.      175  

Section 10.19.

  Lender Action.      176  

Section 10.20.

  USA Patriot Act.      176  

Section 10.21.

  Electronic Execution of Assignments and Certain Other Documents.      177  

Section 10.22.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      177
 

ARTICLE XI Guarantee

     178  

Section 11.01.

  The Guarantee.      178  

Section 11.02.

  Obligations Unconditional.      178  

Section 11.03.

  Reinstatement.      179  

Section 11.04.

  Subrogation; Subordination.      180  

Section 11.05.

  Remedies.      180  

Section 11.06.

  Instrument for the Payment of Money.      180  

Section 11.07.

  Continuing Guarantee.      180  

Section 11.08.

  General Limitation on Guarantee Obligations.      180  

Section 11.09.

  Release of Guarantors.      181  

Section 11.10.

  Right of Contribution.      181  

Section 11.11.

  Subject to Intercreditor Agreement.      181  

Section 11.12.

  Keepwell.      182  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Commitments 1.01B    Letter of Credit Commitments 1.01C    Excluded
Accounts 1.01D    Existing Investments 5.07(a)    Stations and FCC Licenses 5.08
   Exceptions to Ownership of Property 5.09(b)    Environmental Matters 5.12   
Subsidiaries and Other Equity Investments 6.13(a)    Mortgaged Property 6.13(c)
   Other Post-Closing Matters 6.15    Deposit Accounts and Securities Accounts
7.01(b)    Existing Liens 7.02(b)    Existing Indebtedness 7.07    Existing
Transactions with Affiliates 7.08    Burdensome Agreements 10.02   
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term Note C-2   
Revolving Credit Note C-3    Swing Line Note D    Compliance Certificate E   
Assignment and Assumption F    Security Agreement G-1    Perfection Certificate
G-2    Perfection Certificate Supplement H    Subordinated Intercompany Note I-1
   Intercreditor Agreement I-2    Second Lien Intercreditor Agreement J-1   
United States Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships) J-2    United States Tax Compliance Certificate (Foreign
Participants That Are Not Partnerships) J-3    United States Tax Compliance
Certificate (Foreign Participants That Are Partnerships) J-4    United States
Tax Compliance Certificate (Foreign Lenders That Are Partnerships) K    Solvency
Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of October 17, 2016
among CBS Radio Inc., a Delaware corporation, as borrower (together with its
successors and assigns, the “Borrower”), the Guarantors party hereto from time
to time, JPMorgan Chase Bank, N.A. (“JPM”), as Administrative Agent, Collateral
Agent, the Swing Line Lender and an L/C Issuer, and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that (i) on the Closing Date, the Term Lenders lend
to the Borrower Term Loans in an initial principal amount of $1.06 billion in
order to finance the Closing Date Transactions and to finance costs and expenses
incurred in connection therewith and (ii) from time to time, the Revolving
Credit Lenders make Revolving Credit Loans and Swing Line Loans to the Borrower
and the L/C Issuers issue for the account of the Borrower and its Subsidiaries
Letters of Credit.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accounting Opinion” has the meaning set forth in Section 6.01(a).

“Acquired Indebtedness” means, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means the purchase or acquisition in a single transaction or a
series of related transactions by the Borrower and its Subsidiaries of (a)
Equity Interests of any other Person (other than an existing Subsidiary of the
Borrower) such that such other Person becomes a direct or indirect Subsidiary of
the Borrower or (b) all or substantially all of the property of another



--------------------------------------------------------------------------------

Person or all or substantially all of the property comprising a division,
business unit or line of business of another Person (in each case other than a
Subsidiary of the Borrower), whether or not involving a merger or consolidation
with such other Person. “Acquire” has a meaning correlative thereto.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided, that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.06(b)(iii)(B) for an
assignment of Loans to such Additional Refinancing Lender, solely to the extent
such consent would be required for any assignment to such Lender.

“Additional Revolving Borrower Joinder” means the joinder hereto by any Loan
Party, as an additional joint and several Borrower under the Revolving Credit
Facility, pursuant to a joinder agreement among the Administrative Agent, the
Borrower and such Loan Party in form and substance reasonably acceptable to the
Administrative Agent.

“Administrative Agent” means JPM, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means that certain fee letter agreement, dated
the date hereof, between the Borrower and the Administrative Agent, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent Parties” has the meaning set forth in Section 10.02(c).

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Documentation Agents and the Co-Syndication Agents.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“All-In Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the weighted average yield to stated maturity of such Term Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
to the Lenders or other creditors advancing such Term Loan or other Indebtedness
with respect thereto (but not arrangement or underwriting fees paid to an
arranger for their account) and to any interest rate “floor” (with original
issue discount and upfront fees, which shall be deemed to constitute like
amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four-year life to maturity); provided, that with respect to calculating the
All-In Yield of Incremental Term Loans pursuant to the proviso in Section
2.14(b)(v), if the Eurodollar Rate in respect of the Incremental Term Loans
referenced in Section 2.14(b)(v) includes an interest rate “floor” greater than
the interest rate “floor” applicable to the then-outstanding Term Loans, such
increased amount shall be equated to interest rate for purposes of determining
whether an increase to the interest rate margins applicable to such Term Loans
shall be required pursuant to the proviso in Section 2.14(b)(v), in the
reasonable discretion of the Administrative Agent.

“Alternative Currency” means Canadian Dollars or any other lawful currency which
is freely convertible into Dollars and is freely traded and available in the
London interbank eurocurrency market with the consent of the Administrative
Agent and the applicable L/C Issuer.

“Anti-Corruption Laws” means all Laws applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery, money
laundering or corruption, including, without limitation, the FCPA.

“Anti-Terrorism Order” means that certain Executive Order 13224, issued on
September 23, 2001.

“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate.”

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term Loans, 3.50% in the case of Eurodollar Rate Loans and
2.50% in the case of Base Rate Loans.

(b) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees, (i) until delivery of financial statements for the
first full fiscal quarter commencing on or after the Closing Date pursuant to
Section 6.01, (A) for Eurodollar Rate Loans, 3.00%, (B) for Base Rate Loans,
2.00%, (C) for Letter of Credit Fees, 3.00% and (D) for

 

3



--------------------------------------------------------------------------------

unused commitment fees, 0.50% and (ii) thereafter, the following percentages per
annum, based upon the Consolidated Net Secured Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

Applicable Rate

 

Pricing
Level   

Consolidated

Net Secured
Leverage Ratio

  Eurodollar Rate
and Letter of
Credit Fees     Base Rate     Unused
Commitment
Fee Rate  

1

   ≤ 1.50:1.00     2.25 %      1.25 %      0.375 % 

2

   > 1.50:1.00 and
≤ 2.00:1.00     2.50 %      1.50 %      0.375 % 

3

   > 2.00:1.00 and
≤ 2.50:1.00     2.75 %      1.75 %      0.50 % 

4

   > 2.50:1.00     3.00 %      2.00 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Secured Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, that the highest Pricing Level
shall apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply up to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).

In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Consolidated Net Secured Leverage Ratio or otherwise)
at any time that this Agreement is in effect and any Loans or Commitments are
outstanding such that the Applicable Rate for any period (an “Applicable
Period”) should have been higher than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall promptly (and in no event later
than five (5) Business Days thereafter) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period; (ii) the Applicable
Rate shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to the Borrower); and (iii)
the Borrower shall pay to the Administrative Agent promptly (and in no event
later than five (5) Business Days after the date such corrected Compliance
Certificate is delivered) any additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
nonpayment of such interest as a result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and no such amounts
shall be deemed overdue (and no amounts shall accrue interest at the Default
Rate), at any time prior to the date that is five (5) Business Days following
the date such corrected Compliance Certificate is delivered. The Borrower’s
Obligations under this

 

4



--------------------------------------------------------------------------------

paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders, and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Deutsche Bank Securities Inc.,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, Wells Fargo Securities,
LLC, Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in their capacities as lead arrangers and/or lead bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit E hereto or any other form (including
electronic documentation generated by any electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date of determination, in respect of
any Sale and Leaseback Transaction, the present value of the total obligations
of the lessee for net rental payments during the remaining term of the lease
included in such Sale and Leaseback Transaction, including any period for which
such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of each of December 31, 2015, 2014 and
2013, and the related audited consolidated statements of income, of changes in
shareholders’ equity and of cash flows for the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2015, 2014 and 2013, respectively.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

 

5



--------------------------------------------------------------------------------

“Available Amount” means, at any time, the sum of (a) (i) $150 million plus (ii)
the Cumulative Retained Excess Cash Flow Amount plus (b) 100% of the aggregate
net cash proceeds and the fair market value, as determined in good faith by the
Borrower, of marketable securities or other property received by the Borrower
since immediately after the Closing Date from the issue or sale of (i) Equity
Interests of the Borrower, but excluding cash proceeds and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received from the IPO and (ii) Indebtedness or Disqualified Stock
of the Borrower or a Restricted Subsidiary that has been converted into or
exchanged for Equity Interests of the Borrower (provided, however, that this
clause (ii) shall not include the proceeds of (x) Equity Interests, Indebtedness
or Disqualified Stock of the Borrower sold to a Restricted Subsidiary or the
Borrower or (y) Disqualified Stock or Indebtedness that has been converted or
exchanged into Disqualified Stock) plus (c) 100% of the aggregate amount of cash
and the fair market value, as determined in good faith by the Borrower, of
marketable securities or other property contributed to the capital of the
Borrower following the Closing Date (other than by a Restricted Subsidiary) plus
(d) to the extent (i) not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment and
(ii) not already reflected in the calculation of Consolidated Net Income, the
proceeds received by the Borrower or any Restricted Subsidiary during the period
from and including the day immediately following the Closing Date through and
including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case received in respect of any Investment made after the Closing
Date pursuant to clause (r) of the definition of “Permitted Investment” (in an
amount not to exceed the original amount of such Investment); provided, that
each usage of the Available Amount pursuant to Section 7.05(a) or clause (r) of
the definition of “Permitted Investment” shall result in a dollar-for-dollar
reduction in the Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by JPM as its prime rate,
and (c) the Eurodollar Rate for an Interest Period of one (1) month plus 1.00%;
provided, that for purposes of this clause (c), the Base Rate with respect to
Term Loans will be deemed not to be less than 2.00%. The prime rate is a rate
set by JPM based upon various factors including JPM’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by JPM shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

6



--------------------------------------------------------------------------------

“Borrower” means, collectively, (a) the “Borrower” as defined in the
introductory paragraph to this Agreement (provided, that when used in the
context of determining fair market value of an asset or liability under this
Agreement, “Borrower” will mean the board of directors (or equivalent body) of
the Borrower (or a duly appointed committee thereof) when the fair market value
is equal to or in excess of $25 million) and (b) in the case of the Revolving
Credit Facility only, such other Loan Parties, on a joint and several basis with
the Borrower, as may be requested by the Borrower (as defined in the
introductory paragraph to this Agreement) upon at least ten (10) business days’
notice to the Administrative Agent; provided, that, in respect of each Person
that becomes a Borrower under the Revolving Credit Facility pursuant to this
clause (b), (i) such Loan Party shall have executed an Additional Revolving
Borrower Joinder, (ii) such Loan Party shall have provided (or caused to be
provided) such legal opinions and other documentation reasonably requested by
the Administrative Agent (or any Revolving Credit Lender) and consistent with
the documentation delivered under Section 4.01 with respect to the Borrower on
the Closing Date (including any additional information that may be necessary to
comply with “know your customer” and other applicable laws and regulations),
(iii) such Person shall thereafter comply with the provisions of this Agreement
applicable to the Borrower, and (iv) the funding of Loans to such Loan Party by
any Revolving Credit Lender shall not violate any Requirement of Law applicable
to such Revolving Credit Lender.

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York; provided that if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank eurodollar market.

“Capital Expenditures” means, for any period, all amounts which are set forth on
the consolidated statement of cash flows of the Borrower for such period as
“capital expenditures” in accordance with GAAP.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

7



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at JPM (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means:

(a) United States dollars;

(b) (A) euro, or any national currency of any member state of the European
Union; or (B) in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, such local currencies held by them from time to time in the ordinary
course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twenty four (24) months or less
from the date of acquisition;

(d) certificates of deposit, time deposits and dollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500 million in the case of U.S. banks and $100 million (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within twenty four (24) months after the date of creation
thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within twenty four (24)
months after the date of creation thereof;

 

8



--------------------------------------------------------------------------------

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of twenty four (24) months or less from the date of acquisition;

(i) Investments with average maturities of twenty four (24) months or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s; and

(j) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (i) above).

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CBS Corporation” means CBS Corporation, a Delaware corporation.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary substantially all of the assets of
which consist, directly or indirectly, of equity of one or more Foreign
Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

9



--------------------------------------------------------------------------------

“Change of Control” means any of the following:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder;

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group acting
for the purpose of acquiring, holding or disposing of securities (within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor provision),
other than a Permitted Holder, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 50% or more of the total voting
power of the Voting Stock of the Borrower (directly or through the acquisition
of voting power of Voting Stock of any direct or indirect parent company of the
Borrower);

(c) during any period of two (2) consecutive years, individuals who at the
beginning of such period were members of the board of directors (or equivalent
body) of the Borrower (together with any new members thereof whose election by
such board of directors (or equivalent body) or whose nomination for election by
holders of Capital Stock of the Borrower was approved by a vote of a majority of
the members of such board of directors (or equivalent body) then still in office
who were either members thereof at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of such board of directors (or equivalent body)
then in office;

(d) the approval of any plan or proposal for the winding up or liquidation of
the Borrower; or

(e) a “change of control” (or similar event) shall occur under the Senior Notes
Indenture or any Indebtedness for borrowed money or any Disqualified Stock, in
each case incurred by any Loan Party as permitted under Section 7.02 with an
aggregate outstanding principal amount in excess of the Threshold Amount.

For purposes of this definition, any direct or indirect parent company of the
Borrower shall not itself be considered a “Person” or “group” for purposes of
clause (b) above; provided, that (i) no “Person” or “group” other than a
Permitted Holder beneficially owns, directly or indirectly, 50% or more of the
total voting power of the Voting Stock of such parent company and (ii) such
parent company does not own any material assets other than the Equity Interests
in the Borrower or a direct or indirect parent company of the Borrower.

“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Credit Lenders or Term Lenders, (b) when used with respect
to Commitments, refers to whether such Commitments are Revolving Credit
Commitments or Term Commitments, and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans or Term Loans.

 

10



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions precedents set forth in
Section 4.01 are satisfied or duly waived.

“Closing Date Transactions” means, collectively (a) the funding of the Loans on
the Closing Date and the execution and delivery of Loan Documents to be entered
into on the Closing Date, (b) the Debt Proceeds Transfer, and (c) the payment of
Closing Date Transaction Expenses.

“Closing Date Transaction Expenses” means any fees or expenses incurred or paid
by the Borrower (or any direct or indirect parent of the Borrower) or any of
their respective Subsidiaries in connection with the Closing Date Transactions
(including expenses in connection with hedging transactions), this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement, all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets a Lien in which is granted or purported to be granted
pursuant to any Collateral Documents.

“Collateral Agent” means JPM, in its capacity as collateral agent or pledgee in
its own name under any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements, the
Intellectual Property Security Agreements, the Control Agreements or other
similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class or of multiple Classes, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” has the meaning specified in Section 5.07(b).

“Communications Laws” has the meaning specified in Section 5.07(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total

 

11



--------------------------------------------------------------------------------

current assets” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans to the extent otherwise
included therein.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by:

(A) provision for taxes based on income or profits or capital gains, including,
federal, state, non-U.S. franchise, excise, value added and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to such taxes or arising from any
tax examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

(B) Consolidated Interest Expense of such Person for such period; plus

(C) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(D) any fees, expenses or charges related to the IPO, any Equity Offering,
Permitted Investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness permitted to be incurred in accordance
with this Agreement (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of the Senior Notes or under the Loan Documents, (ii) any amendment or
other modification of the Senior Notes, and, in each case, deducted (and not
added back) in computing Consolidated Net Income, and (iii) the other
Transactions; plus

(E) the amount of any (i) restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with Acquisitions, mergers or
consolidations after the Closing Date and (ii) other non-recurring charges in an
amount of up to $5 million in any 12 month period, including any non-ordinary
course legal expenses; plus

(F) any other non-cash charges, including asset impairments, any write offs or
write downs and non-cash compensation expenses recorded from grants of stock
appreciation or similar

 

12



--------------------------------------------------------------------------------

rights, stock options, restricted stock or other rights, reducing Consolidated
Net Income for such period (provided, that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA in such future period to the extent paid, but excluding
from this proviso, for the avoidance of doubt, amortization of a prepaid cash
item that was paid in a prior period); plus

(G) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(H) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility permitted to be
incurred pursuant to Section 7.02(b)(19); plus

(I) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation of the Available Amount; plus

(J) the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith to be reasonably anticipated to be realizable within twelve (12) months of
the date of any Investment, Acquisition, Disposition, merger, consolidation or
other action being given pro forma effect (which will be added to Consolidated
EBITDA as so projected until fully realized and calculated on a Pro Forma Basis
as though such cost savings, operating expense reductions, other operating
improvements and initiatives and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (x) all steps have been taken for realizing
such cost savings, (y) such cost savings are reasonably identifiable and
factually supportable (in the good faith determination of the Borrower) and (z)
the aggregate amount of cost savings, operating expense reductions, other
operating improvements and initiatives and synergies added back pursuant to this
clause (J) in any Test Period shall not exceed 10% of Consolidated EBITDA (prior
to giving effect to such addbacks);

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and

(c) increased or decreased by (without duplication):

(A) any net loss or gain, respectively, resulting in such period from Hedging
Obligations and the application of Financial Accounting Codification No.
815-Derivatives and Hedging; plus or minus, as applicable, and

 

13



--------------------------------------------------------------------------------

(B) any net loss or gain, respectively, resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from hedge agreements for currency
exchange risk).

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) imputed
interest with respect to Attributable Indebtedness, and (vi) net payments, if
any, pursuant to interest rate Hedging Obligations with respect to Indebtedness,
and excluding (w) interest on any Subordinated Intercompany Note, (x)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (y) any expensing of bridge, commitment and other financing fees
and (z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility permitted to be incurred
pursuant to Section 7.02(b)(19)); plus

(b) consolidated capitalized interest of such Person and such Subsidiaries for
such period, whether paid or accrued; plus

(c) whether or not treated as interest expense in accordance with GAAP, all cash
dividends or other distributions accrued (excluding dividends payable solely in
Equity Interests (other than Disqualified Stock) of the Borrower) on any series
of Disqualified Stock or any series of Preferred Stock during such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate Net Income of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that, without duplication:

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
expenses relating to (i) severance and relocation costs, (ii) any rebranding or
corporate name change or (iii) uninsured storm or other weather-related damage,
in excess of $5 million for any single weather event) shall be excluded;

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

 

14



--------------------------------------------------------------------------------

(c) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded;

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided, that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary in respect of such
period;

(f) the Net Income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded if the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided, that Consolidated Net Income of the Borrower will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash or Cash Equivalents) to the Borrower
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(g) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded; and

(h) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
Acquisition, Investment, Disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded.

“Consolidated Net Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Net Debt of the Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period.

“Consolidated Net Secured Leverage Ratio” means, as of the date of
determination, the ratio of (a) the Consolidated Total Net Debt of the Borrower
and its Restricted Subsidiaries on such date that is secured by Liens, to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money (excluding
the aggregate outstanding principal amount of Indebtedness under the
Subordinated Intercompany Note), Capitalized Lease Obligations and Attributable
Indebtedness, less up to $150 million of cash and Cash Equivalents (which are
not Restricted Cash) that would be stated on the balance sheet of the Loan
Parties as of such date of determination; provided that for purposes of
determining the Consolidated Net Secured Leverage Ratio in connection with the
incurrence of any Incremental Facilities incurred pursuant to Section 2.14 or
any Permitted Debt Offerings incurred pursuant to Section 7.02(b)(20) only, the
cash proceeds of such Incremental Facilities and/or Permitted Debt Offering
shall not be deemed to be included on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries.

“Consolidated Working Capital” means, as of any date of determination, the
excess of Consolidated Current Assets on such date over Consolidated Current
Liabilities on such date.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(b) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Agreements” means, collectively, the Deposit Account Control Agreements
and the Securities Account Control Agreements.

“Co-Documentation Agents” means J.P. Morgan Securities LLC, Goldman Sachs Bank
USA, Wells Fargo Bank, N.A., Credit Suisse Securities (USA) LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), as co-documentation agents.

 

16



--------------------------------------------------------------------------------

“Co-Syndication Agents” means Deutsche Bank Securities Inc. and Citigroup Global
Markets Inc., as co-syndication agents.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred hereunder
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided, that (i) such exchanging, extending, renewing, replacing,
repurchasing, retiring or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
(including tender premium) and penalties thereon plus reasonable upfront fees
and OID on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification, refinancing,
refunding, renewal, replacement, repurchase, retirement or extension; (ii) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, substantially concurrently with the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
and (iii) any Credit Agreement Refinancing Indebtedness (x) has a Weighted
Average Life to Maturity at the time such Credit Agreement Refinancing
Indebtedness is incurred which is not shorter than ninety one (91) days after
the remaining Weighted Average Life to Maturity of the applicable Refinanced
Debt and (y) has a final scheduled maturity date that is no earlier than ninety
one (91) days after the final scheduled maturity date of the applicable
Refinanced Debt.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.

“Debt Proceeds Transfer” means one or more distributions by the Borrower of the
net proceeds of the Term Loans and the Senior Notes (less $10 million to be
retained by the Borrower for general corporate purposes and ongoing cash needs)
to an indirect wholly-owned Subsidiary of CBS Corporation.

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

 

17



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
subsequently cured, unless such Lender notifies Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default or breach of a representation,
if any, shall be specifically identified in such writing) has not been
satisfied, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute or subsequently cured, (c) has notified the Borrower or the
Administrative Agent or an L/C Issuer in writing that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
agreements in which it commits to extend credit, (d) has failed, within three
(3) Business Days after written request by the Administrative Agent or an L/C
Issuer to confirm in a manner satisfactory to the Administrative Agent or such
L/C Issuer that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
receipt of such confirmation by the Administrative Agent and any such L/C
Issuer), or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) become the subject of a Bail-In
Action or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding, appointment or action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue (1) of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority or (2) an
Undisclosed Administration.

“Deposit Account” has the meaning assigned thereto in Article 9 of the UCC.

“Deposit Account Control Agreement” means a deposit account control agreement to
be executed by the Collateral Agent, the applicable Loan Party and each
institution maintaining a Deposit Account (other than an Excluded Account) for
the Borrower or any other Loan Party, in each case as required by and in
accordance with the terms of Section 6.15.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

18



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
officer’s certificate of a Responsible Officer of the Borrower, setting forth
the fair market value of such Designated Non-Cash Consideration (as determined
in good faith by the Borrower) and the basis of such valuation.

“Disposition” or “Dispose” means:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.02), whether in a single transaction or a series of related
transactions.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date ninety one (91) days after the
earlier of the Latest Maturity Date at the time of issuance of such Capital
Stock or the date the Loans are no longer outstanding; provided, however, that
only the portion of Capital Stock which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided, further, however, that if such Capital Stock is issued to any employee
or any plan for the benefit of employees of the Borrower or its Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of any such employee’s termination, death
or disability; provided, further, however, that any class of Capital Stock of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Capital Stock that is not Disqualified Stock shall not
be deemed to be Disqualified Stock.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” of any amount expressed, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, and (b) in any
Alternative Currency, means the equivalent amount thereof in Dollars as
determined by the applicable L/C Issuer or, in the absence of such
determination, the Administrative Agent at such time on the basis of the spot
rate (determined as of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

19



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority, any
Governmental Authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

“Eligible Assignee” means and includes a commercial bank, an insurance company,
a finance company, a financial institution, any Fund or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (x) the Borrower and its Affiliates and Subsidiaries, (y) natural
persons and (z) any Defaulting Lender.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human
health and safety or to the transportation, handling, Release or threat of
Release of Hazardous Materials into the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
or noncompliance with any Environmental Law or Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment, recycling,
shipment or disposal (or arrangement for any of the foregoing) of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment, (e) any
investigatory, remedial, natural resource, response, removal or corrective
obligation or measure required by any Environmental Law, (f) any claim
(including but not limited to property damage and personal injury) by any third
party relating to any Hazardous Materials, or (g) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

20



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

(a) the IPO;

(b) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(c) issuances to any Subsidiary of the Borrower; and

(d) Refunding Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA, or in endangered or critical status, within
the meaning of Section 432 of the Code or Section 305 of ERISA; (e) the filing
of a notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (g) the imposition of any liability under Title
IV of ERISA by the PBGC, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate with respect to any Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” means the single currency of participating member states of the EMU.

 

21



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the greater
of (i) 0.00% per annum and (ii) the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a successor rate which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the greater of (i) 0.00% per annum and (ii) the rate per annum equal to LIBOR,
at or about 11:00 a.m., London time determined two (2) Business Days prior to
such date for U.S. Dollar deposits with a term of one (1) month commencing that
day;

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that the Eurodollar Rate with respect to Term Loans that bear interest at a rate
based on clause (a) of this definition will be deemed not to be less than 1.00%
per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any, of

(a) the sum, without duplication, of

(i) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such period, plus

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, plus

(iii) decreases in Consolidated Working Capital for such period, plus

(iv) the aggregate net amount of non-cash loss on the disposition of property by
the Borrower and its Restricted Subsidiaries during such period (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income, plus

(v) the amount by which Tax expense deducted in determining such Consolidated
Net Income for such period exceeds Taxes (including penalties and interest) paid
in cash (including, without duplication, any amounts paid in cash pursuant to
Section 7.05(k)) or

 

22



--------------------------------------------------------------------------------

cash Tax reserves set aside or payable (without duplication) by the Borrower and
its Subsidiaries in such period,

over (b) the sum, without duplication, of

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income, plus

(ii) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such period on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
Capital Expenditures (other than under the Revolving Credit Facility) and any
such Capital Expenditures financed with the proceeds of any Reinvestment
Deferred Amount), plus

(iii) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Loans and any Capitalized Leases) of the Borrower and
its Restricted Subsidiaries made during such period (other than in respect of
any revolving credit facility (including the Revolving Credit Facility) to the
extent there is not an equivalent permanent reduction in commitments thereunder)
(excluding any such principal payments that are financed with other Indebtedness
or satisfied with the proceeds of any Reinvestment Deferred Amount or the
issuance of any Equity Interests by the Borrower or any Restricted Subsidiary),
plus

(iv) increases in Consolidated Working Capital for such period, plus

(v) the aggregate net amount of non-cash gain on the disposition of property by
the Borrower and its Restricted Subsidiaries during such period (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income, plus

(vi) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such period on account of professional fees that
have not been deducted in the calculation of Consolidated Net Income for such
period, plus

(vii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period and financed with internally generated cash flow of the Borrower and
its Restricted Subsidiaries that are made in connection with the prepayment of
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income, plus

(viii) the amount of Taxes (including penalties and interest) paid in cash
(including, without duplication, any amounts paid in cash pursuant to Section
7.05(k)) or cash Tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period; plus

 

23



--------------------------------------------------------------------------------

(ix) the aggregate cash consideration paid by the Borrower or any of the
Restricted Subsidiaries during such period in respect of Acquisitions,
acquisitions of intellectual property (to the extent not constituting Capital
Expenditures or accounted for in the calculation of Consolidated Net Income) and
Permitted Investments pursuant to clause (l) or (s) of the definition thereof,
in each case, (A) to the extent such expenditures are permitted under this
Agreement and (B) excluding the principal amount of Indebtedness incurred in
connection with such expenditures (other than under the Revolving Credit
Facility) and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount or the issuance of any Equity Interests by the
Borrower or any Restricted Subsidiary, plus

(x) the amount of Restricted Payments during such period by the Borrower and the
Restricted Subsidiaries made pursuant to Section 7.05(e) and/or Section 7.05(l)
to the extent such Restricted Payments were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries, plus

(xi) cash costs incurred during such period and excluded from the definition of
Consolidated Net Income pursuant to clause (a) or (h) thereof, in each case to
the extent not netted from or otherwise financed with the proceeds of
Indebtedness, a Disposition or the issuance of Equity Interests by the Borrower
or any Restricted Subsidiary.

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Account” means a Deposit Account or Securities Account (a) that is
used for the sole purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (b) that is used for paying taxes, including sales taxes, (c)
that is used as an escrow account or as a fiduciary or trust account, (d) that
is a zero balance Deposit Account, (e) with an average monthly balance of less
than $100,000, not to exceed $1,000,000 in the aggregate at any time for all
Deposit Accounts and Securities Accounts that are Excluded Accounts pursuant to
this clause (e), or (f) that is listed on Schedule 1.01C.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary; (b) any Immaterial Subsidiary; (c) any Subsidiary that is prohibited
by applicable Law, or by Contractual Obligations existing on the Closing Date
(or, in the case of any future Acquisition, as of the closing date of such
Acquisition, so long as such prohibition is not incurred in contemplation of
such Acquisition), from guaranteeing the Obligations or would require the
approval, consent, license or authorization of any Governmental Authority in
order to guarantee the Obligations (unless such approval, consent, license or
authorization has been received); (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained

 

24



--------------------------------------------------------------------------------

by the Lenders therefrom; (e) any Receivables Subsidiary; (f) any Foreign
Subsidiary; (g) any Unrestricted Subsidiary; and (h) any CFC Holdco.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to or on
account of a Recipient, (a) any Taxes imposed on or measured by net income
(however denominated) or profits, franchise Taxes or branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized or having
its principal office or applicable Lending Office in the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, any U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment except to the extent
that such Tax is imposed as a result of a Change in Law after the time (i) such
Lender becomes a party hereto or acquires such interest in the Loan or
Commitment (other than pursuant to the Borrower’s request under Section 10.13)
or (ii) such Lender designates a new Lending Office, except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such Taxes pursuant to
Section 3.01(a) or (c); (c) any Taxes attributable to such Recipient’s failure
to comply with Section 3.01(d); and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Executive Order” has the meaning set forth in Section 5.15.

“Extended Revolving Credit Commitment” has the meaning set forth in Section
2.16.

“Extended Term Loan” has the meaning set forth in Section 2.16.

“Extending Lender” has the meaning set forth in Section 2.16.

“Extension” has the meaning set forth in Section 2.16.

“Extension Offer” has the meaning set forth in Section 2.16.

“Facility” means the Term Loans, the Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the context may require.

 

25



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any current or future Treasury regulations or official
administrative interpretations thereof.

“FCC” means the Federal Communications Commission (or any Governmental Authority
succeeding to the Federal Communications Commission).

“FCC Licenses” means such FCC licenses, permits, authorizations and certificates
issued by the FCC to the Borrower and its Restricted Subsidiaries (including,
without limitation, any license under Part 73 of Title 47 of the Code of Federal
Regulations) as are necessary to own and operate the Stations (collectively,
together with all extensions, additions and renewals thereto or thereof).

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“Federal Funds Rate” means, for any day, the greater of (i) 0.00% per annum and
(ii) the rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to JPM on such day on such transactions as determined by
the Administrative Agent.

“Financial Covenant Event of Default” has the meaning set forth in Section
8.01(b).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, any Loan Party or any Subsidiary
with respect to employees employed outside the United States (other than benefit
plans, programs or agreements that are mandated by applicable Laws).

“Foreign Subsidiary” means (i) any Subsidiary that is not a Domestic Subsidiary
or (ii) any Subsidiary of a Subsidiary described in the preceding clause (i).

 

26



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to Non-Defaulting Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and any Credit Agreement Refinancing Indebtedness in respect thereof.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, subject to Section 1.03.

“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” means (a) the Subsidiaries of the Borrower party hereto as of the
Closing Date and those Restricted Subsidiaries that issue a Guarantee of the
Obligations after the Closing Date pursuant to Section 6.11, in each case (i)
other than any Foreign Subsidiary or any CFC Holdco and/or (ii) until released
in accordance with the terms hereof, and (b) with respect to obligations and
liabilities owing by any Loan Party (other than the Borrower) in respect of
Secured Hedge Agreements or Treasury Services Agreements, the Borrower.

 

27



--------------------------------------------------------------------------------

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous, carcinogenic or toxic substances, wastes or pollutants,
contaminants, chemicals (whether solids, liquids or gases), including petroleum
or petroleum distillates or by-products and other hydrocarbons, asbestos or
asbestos-containing materials, polychlorinated biphenyls, urea formaldehyde,
lead-based paint, radon gas, mold, infectious or medical wastes that are subject
to regulation, control or remediation under any Environmental Law, or the
Release or exposure to which could give rise to liability under, applicable
Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger, or a Lender on
the Closing Date or at the time it enters into a Secured Hedge Agreement or a
Treasury Services Agreement, as applicable, in its capacity as a party thereto,
and (other than a Person already party hereto as a Lender) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it agreeing
to be bound by Sections 9.09 and 10.05 as if it were a Lender.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary of the Borrower that individually
has assets (after intercompany eliminations) equal to or less than 2.50% of
Total Assets and annual revenues equal to or less than 2.50% of Total Revenues,
in each case as determined as of the date of the most recent financial
statements delivered pursuant to Section 6.01(a); provided, that such Immaterial
Subsidiaries shall collectively account for 5.00% or less of Total Assets and
5.00% or less of Total Revenues.

“Incremental Amendment” has the meaning set forth in Section 2.14(c).

“Incremental Facility” means any Incremental Term Loans or Revolving Commitment
Increase.

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

 

28



--------------------------------------------------------------------------------

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(iii) representing the deferred and unpaid balance of the purchase price of any
property, except (x) any such balance that constitutes a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, (y) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and (z)
liabilities accrued in the ordinary course of business; or

(iv) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances (or reimbursement agreements in respect thereof)
and Hedging Obligations) would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

(b) all Attributable Indebtedness and all Capitalized Lease Obligations;

(c) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on Indebtedness of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(d) to the extent not otherwise included, any Indebtedness of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person (other than Liens on Equity Interests of Unrestricted Subsidiaries
securing, respectively, Indebtedness of such Unrestricted Subsidiaries), whether
or not such Indebtedness is assumed by such first Person; provided, for purposes
hereof the amount of such Indebtedness shall be the lesser of the Indebtedness
so secured and the fair market value of the assets of the first person securing
such Indebtedness;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) deferred or prepaid revenues and (c) obligations under or in
respect of Receivables Facilities permitted to be incurred pursuant to Section
7.02(b)(19).

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.04.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

29



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(iv)(E).

“Intercreditor Agreement” means a first lien intercreditor agreement
substantially in the form of Exhibit I-1 hereto, among the Administrative Agent,
the Collateral Agent and the representatives for any Additional First Lien
Secured Parties (as defined therein) (which agreement in such form or with
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three (3) months, the respective dates that
fall every three (3) months after the beginning of such Interest Period shall
also be Interest Payment Dates, and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), three (3) or six (6)
months thereafter or, to the extent agreed by each Lender of such Eurodollar
Rate Loan, twelve (12) months or one (1) week thereafter, as selected by the
Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency, and in each such case with a “stable” or
better outlook.

“Investment Grade Securities” means:

 

30



--------------------------------------------------------------------------------

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, deposits, advances to customers and suppliers, commission, travel
and similar advances to officers and employees, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other
Person, Acquisitions, and investments that are required by GAAP to be classified
on the balance sheet (excluding the footnotes) of such Person in the same manner
as the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary” and Section 7.06:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
(as determined in good faith by the Borrower) of the net assets of a Subsidiary
of the Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

(A) the Borrower’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less

(B) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer as determined in
good faith by the Borrower.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, without giving effect to subsequent changes in value but
reduced by any dividend, distribution, interest payment, return of capital,
repayment or other amount received in cash by the Borrower or a Restricted
Subsidiary in respect of such Investment.

 

31



--------------------------------------------------------------------------------

“IP Rights” has the meaning set forth in Section 5.16.

“IPO” means the underwritten initial public offering of common stock of the
Borrower (including the issuance of shares of common stock of the Borrower
pursuant to the option to purchase granted to the underwriters in connection
with the IPO) pursuant to the registration statement on Form S-1 initially filed
by the Borrower with the SEC on July 8, 2016, as amended from time to time.

“IPO Proceeds Transfers” means one or more payments by the Borrower of the net
proceeds of the IPO to the direct parent company of the Borrower, which is an
indirect wholly-owned Subsidiary of CBS Corporation, in repayment of the
Subordinated Intercompany Note.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce, Publication
No. 590 (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any of its Subsidiaries) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“JPM” has the meaning set forth in the introductory paragraph to this Agreement.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been timely reimbursed or refinanced as a
Revolving Credit Borrowing in accordance with Section 2.03(c).

“L/C Commitment” means, with respect to any L/C Issuer, the aggregate face
amount of Letters of Credit that such L/C Issuer has committed, in writing, to
provide subject to the terms and conditions set forth in this Agreement. The L/C
Commitments of the L/C Issuers as of the Closing Date are as set forth on
Schedule 1.01B.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) each Person identified on Schedule 1.01B and (b) any
other Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.06(h) following the Closing Date, in each case, in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and, in the case of clause (b), subject to such Lender’s acceptance of
such appointment. Any reference to “L/C Issuer” herein shall be to the
applicable L/C Issuer, as appropriate.

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit plus the
Dollar Equivalent of the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.

 

32



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loans, any Other Term Loans, any
Extended Term Loan, any Extended Revolving Credit Commitment and any Revolving
Commitment Increase, in each case as extended in accordance with this Agreement
from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) $15
million and (b) the aggregate amount of the Revolving Credit Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, charge, security interest,
preference, priority or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or similar agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided, that in no event shall an operating lease be deemed to constitute a
Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

33



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Intercreditor Agreement (if any), (e) the Second
Lien Intercreditor Agreement (if any), (f) the Administrative Agent Fee Letter
and (g) amendments of and joinders to any Loan Documents that are deemed
pursuant to their terms to be Loan Documents for purposes hereof.

“Loan Extension Agreement” means an agreement among the Borrower and one or more
Extending Lenders implementing the terms of any applicable Extension Offer
pursuant to Section 2.16.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning specified in Section 5.13(a).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to perform their obligations under
this Agreement or any other Loan Document, (c) the material rights and remedies
of the Administrative Agent and the Lenders under (i) this Agreement or the
Security Agreement or (ii) the Loan Documents taken as a whole, or (d) the
legality, validity, binding effect or enforceability against the Loan Parties,
taken as a whole, of any Loan Document.

“Material Non-Guarantor Subsidiary” means any Non-Guarantor Subsidiary of the
Borrower that has assets (after intercompany eliminations) in excess of $50
million or annual revenues in excess of $50 million, in each case as determined
as of the date of the most recent financial statements delivered pursuant to
Section 6.01(a).

“Material Subsidiary” means any Subsidiary of the Borrower that is not an
Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Term Loans, October 17, 2023 and
(b) with respect to the Revolving Credit Facility, October 17, 2021; provided,
that if either such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

“Maximum Incremental Facilities Amount” means, at any date of determination, a
principal amount of not greater than (a) $250 million plus (b) an unlimited
amount, so long as on a Pro Forma Basis after giving effect to the incurrence of
any Incremental Facility or any Permitted Debt Offering (and after giving effect
to any Acquisition consummated concurrently therewith and calculated as if any
Revolving Commitment Increase were fully drawn on the closing date thereof), the
Consolidated Net Secured Leverage Ratio is equal to or less than 3.25 to 1.00
for the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01, provided, that the principal amount of any
Incremental Facilities incurred pursuant to Section 2.14 or any Permitted Debt
Offerings incurred pursuant to Section 7.02(b)(20), in each case, shall reduce
the amount in clause (a) on a dollar-for-dollar basis until reduced to zero.

 

34



--------------------------------------------------------------------------------

“Maximum Consolidated Net Secured Leverage Ratio” has the meaning specified in
Section 7.09.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means any deed of trust, trust deed, hypothec or mortgage made by any
Loan Party in favor or for the benefit of the Collateral Agent on behalf of the
Secured Parties creating and evidencing a Lien on a Mortgaged Property, in form
and substance reasonably satisfactory to the Collateral Agent with such terms
and provisions as may be required by the applicable Laws of the relevant
jurisdiction, including, without limitation, any such deeds of trust, trust
deeds, hypothecs or mortgages executed and delivered pursuant to Sections 6.11
and 6.13, in each case, as the same may from time to time be amended, restated,
supplemented, or otherwise modified.

“Mortgaged Property” means the Real Properties listed on Schedule 6.13(a) and
any other Real Property (other than any leasehold interests) for which a Loan
Party is required to grant to the Collateral Agent, for the benefit of the
Secured Parties, a first priority Lien pursuant to the terms of this Agreement
or any other Loan Document.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means:

(a) with respect to any Disposition or Casualty Event, 100% of the cash proceeds
actually received by the Borrower or any of its Restricted Subsidiaries from
such Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset to the extent such debt or obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan Documents
and Credit Agreement Refinancing Indebtedness) on such asset, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) Taxes paid or payable as a result thereof, and (iii)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of its Restricted Subsidiaries
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Proceeds of such

 

35



--------------------------------------------------------------------------------

Disposition or Casualty Event occurring on the date of such reduction);
provided, that, if the Borrower intends to use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Borrower or any of its Restricted Subsidiaries or to make
Permitted Acquisitions or any acquisition of all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person (or any subsequent investment
made in a Person, division or line of business previously acquired), in each
case within twelve (12) months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within twelve (12)
months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such twelve (12) month period but within such twelve (12) month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within the later of such twelve (12)
month period and one hundred and eighty (180) days from the entry into such
Contractual Obligation, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); and

(b) with respect to any Indebtedness, 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any of its Restricted
Subsidiaries of such Indebtedness, net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate shall be
disregarded.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) obligations of any Loan Party arising under any Secured
Hedge Agreement or any Treasury Services Agreement, excluding, in the case of
clauses (a) and (b), with respect to any Guarantor at any time, any Excluded
Swap Obligations with respect to such Guarantor at such time. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents include (i) the obligation (including guarantee obligations) to
pay principal, interest, Letter of

 

36



--------------------------------------------------------------------------------

Credit fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or Subsidiary under any
Loan Document and (ii) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing that any Lender may elect to pay or advance
on behalf of such Loan Party or such Subsidiary in accordance with this
Agreement.

“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“OFAC” means the Trading with the Enemy Act, as amended or any of the foreign
asset control regulations of the United States Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).

“Organization Documents” means, (a) with respect to any corporation, the
certificate, charter or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax, other than any connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents.

“Other Encumbrances” has the meaning specified in clause (5) of Section 7.01.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

37



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning set forth in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party,
any Restricted Subsidiary or any ERISA Affiliate or to which any Loan Party, any
Restricted Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit G-2 hereto or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any Investment permitted under clause (c) or
clause (t) of the definition of Permitted Investments.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets, cash and
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided, that any cash or Cash Equivalents received must be
applied in accordance with Sections 2.05(b) and 7.04.

“Permitted Debt Offering” means any issuance of senior secured or junior secured
or unsecured Indebtedness by any Loan Party after the Closing Date through an
incurrence of term loans or through a public offering or private issuance of
debt securities under Rule 144A or Regulation S under the Securities Act, or
otherwise; provided that, (a) such Indebtedness may be

 

38



--------------------------------------------------------------------------------

secured by a first priority Lien on the Collateral that is pari passu with the
Lien securing the Obligations (other than any Permitted Debt Offering
Indebtedness incurred in the form of term loans, which shall not be secured by a
first priority Lien on the Collateral), or may be secured by a Lien ranking
junior to the Lien on the Collateral securing the Obligations or may be
unsecured; (b) such Indebtedness is not secured by any collateral other than the
Collateral securing the Obligations; (c) such Indebtedness does not mature on or
prior to the Latest Maturity Date of, or have a shorter Weighted Average Life to
Maturity than, the Term Loans; (d) the covenants (excluding the Borrower’s
ability to make Restricted Payments) and events of default in respect of such
Indebtedness, taken as a whole, are substantially similar, or more favorable to
the Loan Parties than, those governing the Senior Notes or are otherwise not
more restrictive to the Loan Parties in the aggregate than those set forth in
this Agreement (it being understood to the extent that any financial maintenance
covenant is added for the benefit of any Permitted Debt Offering, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of any
corresponding existing Facility); (e) a certificate of a Responsible Officer of
the issuing Loan Party delivered to the Administrative Agent at least three (3)
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the issuing Loan
Party has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirements; and (f) none of the Borrower and
its Subsidiaries (other than the Loan Parties) is a guarantor or borrower under
such Permitted Debt Offering. Any debt securities (including registered debt
securities) issued by any Loan Party in exchange for any Indebtedness issued in
connection with a Permitted Debt Offering in accordance with the terms of a
registration rights agreement entered into in connection with the issuance of
such Permitted Debt Offering Indebtedness shall also be considered a Permitted
Debt Offering.

“Permitted Holders” means (i) CBS Corporation or any of its controlled
Affiliates, (ii) National Amusements, Inc. or any of its controlled Affiliates
and (iii) Redstone Family Members, in each case from the Closing Date until such
time as such Person beneficially owns less than 50% of the total voting power of
the Voting Stock of the Borrower (it being understood that if any such Person
subsequently acquires any Voting Stock of the Borrower it shall not, at such
time, constitute a “Permitted Holder”).

“Permitted Investments” means:

(a) any Investment in the Borrower or any other Loan Party;

(b) any Investment in cash or Cash Equivalents;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment
such Person becomes a Restricted Subsidiary and a Guarantor, or such Person, in
one transaction or a series of related transactions, is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets (or all or substantially all of the property comprising a division,
business unit or line of

 

39



--------------------------------------------------------------------------------

business of such Person) to, or is liquidated into, the Borrower or any other
Loan Party; provided:

(i) no Event of Default shall exist either immediately before or after such
purchase or acquisition; and

(ii) Section 6.11 shall be complied with respect to such newly acquired
Restricted Subsidiary and property;

and any Investment held by such Person at the time such Person becomes a
Restricted Subsidiary and Guarantor; provided, that such Investment was not
acquired by such Person in contemplation of such acquisition, merger,
consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash or Cash
Equivalents (including Designated Non-Cash Consideration) and received in
connection with a Disposition made pursuant to the provisions described under
Section 7.04 or any other disposition of assets not constituting a Disposition;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, in each case, as set forth on
Schedule 1.01D or an Investment consisting of any extension, modification or
renewal of any Investment existing on the Closing Date; provided, that the
amount of any such Investment may only be increased as required by the terms of
such Investment as in existence on the Closing Date;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable;

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

(iii) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates of the
Borrower;

(g) Hedging Obligations permitted under Section 7.02(b)(9);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
Section 7.05(a);

(i) guarantees of Indebtedness permitted under Section 7.02;

 

40



--------------------------------------------------------------------------------

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 7.07(b) (except
transactions described in clauses (2), (6), (8) and (9) thereof);

(k) Investments consisting of (x) purchases and acquisitions of inventory,
supplies, material, services or equipment, or other similar assets or purchases
of contract rights or licenses or leases of intellectual property, in each case
in the ordinary course of business or (y) the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(l) Investments by the Borrower or any of its Restricted Subsidiaries in an
Unrestricted Subsidiary, a Non-Guarantor Subsidiary (or a Person who becomes a
Non-Guarantor Subsidiary as a result of such Investment) or a joint venture
engaged in a Similar Business having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Investments made pursuant to this clause (l) that are at that time outstanding,
not to exceed the greater of (x) $200 million and (y) 4% of Total Assets at the
time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(m) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any Person that, in the good faith determination of the Borrower
are necessary or advisable to effect any Receivables Facility permitted to be
incurred pursuant to Section 7.01(b)(19) or any repurchases in connection
therewith;

(n) advances to, or guarantees of Indebtedness of, officers, directors and
employees not in excess of $5 million outstanding at any one time, in the
aggregate;

(o) loans and advances to officers, directors and employees for business-related
travel expenses, moving expenses, payroll expenses and other similar expenses,
in each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower;

(p) any Investment in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(q) any Investment by the Borrower or any of its Restricted Subsidiaries
consisting of Permitted Non-Cash Consideration, provided that (x) the aggregate
fair market value of such Permitted Non-Cash Consideration so received during
the term of this Agreement shall not exceed $100 million and (y) such fair
market value shall be determined in good faith by the Borrower at the time
provided and without giving effect to subsequent changes in value;

(r) any other Investment in an aggregate amount not to exceed the Available
Amount at the time of such Investment;

(s) other Investments (including Investments in Unrestricted Subsidiaries and
other Persons that do not become Loan Parties) having an aggregate fair market
value (as determined in good faith by the Borrower), taken together with all
other Investments made pursuant to this clause (s)

 

41



--------------------------------------------------------------------------------

that are at the time outstanding, not to exceed the greater of (x) $200 million
and (y) 4% of Total Assets;

(t) additional Acquisitions of a Person (or all or a substantial portion of the
property comprising a division, business unit or line of business of a Person)
that is engaged in a Similar Business; provided, that:

(i) no Default shall exist either immediately before or after such Acquisition;

(ii) such Person becomes a Restricted Subsidiary or is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets (or all or a substantial portion of the property comprising a division,
business unit or line of business of such Person) to, or is liquidated into, a
Restricted Subsidiary;

(iii) Section 6.11 shall be complied with respect to such newly acquired
Restricted Subsidiary and property; and

(iv) on a Pro Forma Basis after giving effect to such Acquisition, the
Consolidated Net Leverage Ratio is less than or equal to 6.0 to 1.0; and

(u) endorsements for collection or deposit in the ordinary course of business.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided, that (a) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted Pari Passu Secured Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
Credit Agreement Refinancing Indebtedness, (c) a Representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of a Second Lien Intercreditor Agreement with the
Borrower, the Guarantors and the Administrative Agent, and (d) such Indebtedness
meets the Permitted Other Debt Conditions. Permitted Junior Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens” has the definition assigned to such term in Section 7.01.

“Permitted Non-Cash Consideration” means non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with the lease,
other disposition or provision of advertising time or other goods and services
provided by the Borrower and its Restricted Subsidiaries to customers in the
ordinary course of business.

“Permitted Other Debt Conditions” means that such applicable debt (a) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (other than

 

42



--------------------------------------------------------------------------------

customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default), in each case
prior to the Latest Maturity Date at the time such Indebtedness is incurred, (b)
is not at any time guaranteed by any Subsidiaries other than Subsidiaries that
are Guarantors, (c) to the extent secured, the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), and (d) in regard to any Refinancing
Notes, the other terms and conditions (excluding pricing and optional prepayment
or redemption terms and restrictions on the Borrower’s ability to make
Restricted Payments) are substantially identical to or (taken as a whole) less
favorable to the investors providing such Refinancing Notes than the those
applicable to the Term Loans being refinanced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the Term Loans and it being understood that the terms contained in the Senior
Notes Indenture satisfy the requirements of this clause (d)); provided, that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of the applicable
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness and drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirements of this clause (d) shall be
conclusive evidence that such terms and conditions satisfy such requirements.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided, that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or Restricted Subsidiary other than the
Collateral, (b) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (c) such Indebtedness,
(i) unless incurred as a term loan under this Agreement, does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default), in each case
prior to the date that is the Latest Maturity Date at the time such Indebtedness
is incurred or issued, and (ii) if incurred as a term loan under this Agreement,
does not mature earlier than, or have a Weighted Average Life to Maturity
shorter than, the applicable Refinanced Debt, (d) the security agreements
relating to such Indebtedness (to the extent such Indebtedness is not incurred
hereunder) are substantially the same as or more favorable to the Loan Parties
than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (e) to the extent such Indebtedness
is not incurred hereunder, a Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of an Intercreditor Agreement with the Administrative Agent and (f)
such Indebtedness, if consisting of Refinancing Notes, satisfies clause (d) of
the definition of Permitted Other Debt Conditions. Permitted Pari Passu Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of

 

43



--------------------------------------------------------------------------------

senior unsecured notes or loans; provided, that (a) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (b) meets the
Permitted Other Debt Conditions.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” as such term is defined in Section 3(3)
of ERISA established or maintained by any Loan Party, any Restricted Subsidiary
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning assigned to such term in Section 6.02.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Premium” has the meaning specified in Section 2.05(a)(iii).

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that such test or covenant shall have been
calculated in accordance with Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided, that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments of Loans and other Obligations
made pursuant to the terms hereof.

“Projections” means financial projections of the Borrower and its Subsidiaries
through 2021 following the Closing Date, which will be prepared on a pro forma
basis after giving effect to the Closing Date Transactions and will include,
without limitation, consolidated income statements (with Consolidated EBITDA
clearly noted) and a pro forma consolidated balance sheet of the Borrower and
its Subsidiaries as at the Closing Date, all of which will be in form and
substance and at levels reasonably satisfactory to the Arrangers.

“Public Lender” has the meaning assigned to such term in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10 million and constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

44



--------------------------------------------------------------------------------

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of the Borrower
and its subsidiaries for the fiscal quarters ended March 31, 2016 and June 30,
2016.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Facilities publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Ratio” means each of (a) the Consolidated Net Secured Leverage Ratio, (b) the
Consolidated Net Leverage Ratio and (c) the Maximum Consolidated Net Secured
Leverage Ratio.

“Ratio Calculation Date” has the meaning assigned to such term in Section
1.08(b).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased, licensed or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and other property and rights incidental to the
ownership, lease or operation thereof.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary of the Borrower formed for the
sole purpose of, and that engages only in, the purchase and sale of accounts
receivables under one or more Receivables Facilities and other activities
reasonably related thereto.

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.

“Redstone Family Members” includes only the following Persons: (i) Mr. Sumner
Redstone; (ii) the estate of Mr. Redstone; (iii) each descendant of Mr. Redstone
or spouse or former spouse of Mr. Redstone and their respective estates,
guardians, conservators or committees; (iv) any spouse or former spouse of Mr.
Redstone; (v) each Family Controlled Entity (as defined below); and (vi) the
trustees, in their respective capacities as such, of each Family Controlled
Trust (as defined below). The term “Family Controlled Entity” means: (i) any
not-for-profit corporation if more than 50% of its board of directors is
composed of Redstone Family Members; (ii) any

 

45



--------------------------------------------------------------------------------

other corporation if more than 50% of the value of its outstanding equity is
owned by Redstone Family Members; (iii) any partnership if more than 50% of the
value of its partnership interests is owned by Redstone Family Members; and (iv)
any limited liability or similar company if more than 50% of the value of the
company is owned by Redstone Family Members. The term “Family Controlled Trust”
includes certain trusts existing on the Closing Date and any other trusts the
primary beneficiaries of which are Redstone Family Members, spouses of Redstone
Family Members and/or charitable organizations, provided that if the trust is a
wholly charitable trust, more than 50% of the trustees of such trust consist of
Redstone Family Members.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender and each Lender that agrees to provide any portion of the
Other Term Loans or Other Term Loan Commitments incurred pursuant thereto, in
accordance with Section 2.15, and provided, that the Indebtedness pursuant to
any such Refinancing Amendment (i) does not mature earlier than, or have a
Weighted Average Life to Maturity shorter than, the applicable Refinanced Debt
and (ii) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors.

“Refinancing Indebtedness” has the meaning set forth in Section 7.02(b).

“Refinancing Notes” means Credit Agreement Refinancing Indebtedness incurred in
the form of notes rather than loans.

“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same yield (taking into account any
applicable interest rate margin, original issue discount, up-front fees and any
LIBOR “floor”) and amortization schedule (if any).

“Refunding Capital Stock” has the meaning set forth in Section 7.05(c).

“Register” has the meaning set forth in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay Indebtedness pursuant to
Section 2.05(b)(i).

 

46



--------------------------------------------------------------------------------

“Reinvestment Event” means any Disposition or Casualty Event in respect of which
the Borrower has exercised its reinvestment rights pursuant to and in accordance
with Section 2.05(b)(i).

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

“Related Business Assets” means assets (other than cash and Cash Equivalents)
used or useful in a Similar Business; provided, that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would be or become a Restricted
Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates, together with their respective
successors and permitted assigns.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Repricing Transaction” means any prepayment (including by way of any repricing,
refinancing, replacement or conversion) of all or a portion of the initial Term
Loans with proceeds from the incurrence by the Borrower of any new indebtedness
having an All-In Yield that is less than the All-In Yield of the initial Term
Loans (excluding any prepayments, repricings or refinancings in connection with
a Change of Control) (as such comparable yields are determined in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices), including as may be effected through any amendment to this
Agreement relating to the All-In Yield of the initial Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of (a) the Total Outstandings (with, in
the case of the Revolving Credit Facility, the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) of all
Lenders of such Class and (b) the aggregate unused Commitments of all

 

47



--------------------------------------------------------------------------------

Lenders of such Class; provided, that the unused Commitment and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender of such
Class shall be excluded for purposes of making a determination of Required Class
Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, and (c) aggregate unused
Revolving Credit Commitments; provided, that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required ECF Percentage” means, with respect to any fiscal year of the Borrower
commencing with the fiscal year ending December 31, 2017, 50%; provided, that
(a) if the Consolidated Net Secured Leverage Ratio as of the end of such fiscal
year is less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00, such
percentage shall be 25%, and (b) if the Consolidated Net Secured Leverage Ratio
as of the end of such fiscal year is less than or equal to 2.00 to 1.00, such
percentage shall be 0%.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower, except for such restrictions that are contained in agreements
governing Indebtedness permitted under this Agreement and that is secured by
such cash or Cash Equivalents.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning set forth in Section 7.05.

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Required ECF Percentage with respect to such Excess Cash Flow
Period.

 

48



--------------------------------------------------------------------------------

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment or extension of any such
Letter of Credit and (c) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in an Alternative Currency.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in Section
2.14(d).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders of such Class pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $250 million on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of the L/C
Obligations and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loans” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“Revolving Extension Offers” has the meaning specified in Section 2.16(a).

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services, LLC, a subsidiary of S&P Global Inc., and any successor to its rating
agency business.

 

49



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing or licensing by the Borrower or any of its Restricted Subsidiaries of
any real or tangible personal property, which property has been or is to be sold
or transferred for value by such Person to a third Person in contemplation of
such leasing or licensing.

“Same Day Funds” means immediately available funds.

“Sanction” or “Sanctions” means (a) any sanctions administered or enforced by
any Governmental Authority of the United States (including the U.S. Department
of the Treasury’s Office of Foreign Assets Control and the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other applicable sanctions authority and (b) any applicable
requirement of Law relating to terrorism or money laundering.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I-2 hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien. For the avoidance of doubt,
Attributable Indebtedness will be considered to be secured by the asset that is
the subject of the Sale and Leaseback Transaction.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.02.

“Securities Account Control Agreement” means a securities account control
agreement to be executed by the Collateral Agent, the applicable Loan Party and
each institution maintaining a securities account for the Borrower or any other
Loan Party, in each case as required by and in accordance with the terms of the
Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

50



--------------------------------------------------------------------------------

“Senior Notes” means $400 million in an aggregate principal amount of the
Borrower’s 7.250% senior unsecured notes due 2024.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
October 17, 2016, between the Borrower, as issuer, Deutsche Bank Trust Company
Americas, as trustee, and the other entities from time to time party thereto, as
the same may be amended, modified, supplemented, replaced or refinanced to the
extent not prohibited by this Agreement.

“Separation” means the disposition of any or all of the Capital Stock of the
Borrower held by CBS Corporation and its applicable Subsidiaries in one or a
series of transactions, including by way of the IPO and by way of a tax-free
split-off or tax-free spin-off, pursuant to which CBS Corporation will (a) offer
its stockholders the option to exchange their shares of CBS Corporation’s common
stock for shares of the Borrower’s common stock in an exchange offer or exchange
offers, (b) distribute the Borrower’s common stock held by CBS Corporation and
its applicable Subsidiaries on a pro rata basis to CBS Corporation’s
shareholders whose CBS Corporation common stock remains outstanding after any
exchanges are consummated, and/or (c) otherwise dispose of the Borrower’s
Capital Stock.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, complimentary, incidental or ancillary
thereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities; (c) such Person has not incurred debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise); and (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Transaction” means, with respect to any period, any Acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation (as “Restricted” or “Unrestricted”), merger,
amalgamation, consolidation, Incremental Term Loan or Revolving Commitment
Increase or any other transaction that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”

“Stations” means those broadcast radio stations identified on Schedule 5.07(a),
together with any broadcast radio station acquired by the Borrower or any
Restricted Subsidiary pursuant to a Permitted Acquisition.

 

51



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means:

(a) any Indebtedness of the Borrower which is by its terms subordinated in right
of payment to the Obligations; and

(b) any Indebtedness of a Guarantor which is by its terms subordinated in right
of payment to the Guaranty of such Guarantor.

“Subordinated Intercompany Note” means any subordinated promissory note
evidencing any intercompany debt (i) owed by the Borrower to CBS Corporation or
any of its Subsidiaries (that is not the Borrower or a Subsidiary of the
Borrower), (ii) incurred within three (3) Business Days prior to the IPO, or, if
earlier, on the date of pricing of the securities to be issued in the IPO, (iii)
having a maturity no earlier than 91 days after the Latest Maturity Date, with
mandatory prepayment using the net proceeds of the IPO, (iv) that by its terms
is subordinated in right of payment to the Obligations and (v) that is
designated as such by the Borrower, which promissory note shall be substantially
in the form of Exhibit H hereto, or such other form as may be reasonably
acceptable to the Administrative Agent.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(b) any partnership, joint venture, limited liability company or similar entity
of which

(i) more than 50% of the voting interests or general partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise; and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Successor Company” has the meaning specified in Section 7.03(d).

“Survey” means a survey of any Real Property subject to a Mortgage (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Real Property is
located, (ii) dated (or redated) not earlier than six (6) months prior to the
date of delivery thereof unless there shall have occurred within six (6) months
prior to such date of delivery any material change to such Real Property,
improvements or any easement, right of way or other interest in the Real
Property has been granted or become

 

52



--------------------------------------------------------------------------------

effective through operation of law or otherwise with respect to such Real
Property which, in either case, can be depicted on a survey, in which events, as
applicable, such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than thirty (30) days prior to such date of
delivery, or after the grant or effectiveness of any such easement, right of way
or other interest in the subject Real Property, (iii) certified by the surveyor
(in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the title company, (iv) compliant
with the American Land Title Association requirements as such requirements are
in effect on the date of preparation of such survey including a survey
endorsement, and (v) sufficient for the title company to issue a Title Policy,
or (b) otherwise reasonably acceptable to the Collateral Agent.

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means JPM, in its capacity as provider of Swing Line Loans
or any successor or additional swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

53



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5 million and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Tax Group” has the meaning specified in Section 7.05(k).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and currency and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Section 2.14). The initial aggregate amount of the Term Commitments as of the
Closing Date is $1.06 billion.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Term Extension Offers” has the meaning specified in Section 2.16(a).

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

“Threshold Amount” means $35 million (or the equivalent thereof in any foreign
currency).

 

54



--------------------------------------------------------------------------------

“Title Policy” means a fully paid American Land Title Association form of policy
of title insurance (or marked-up title insurance commitment having the effect of
a policy of title insurance) insuring the Lien of a Mortgage as a valid
subsisting first priority Lien (subject only to Permitted Liens) on the
mortgaged property and fixtures described therein in the amount equal to no more
than the fair market value of such mortgaged property and fixtures, issued by a
title company reasonably acceptable to the Collateral Agent which shall (a) to
the extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent; (b) contain a “tie-in” or “cluster” endorsement, if available under
applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount); (c) have been supplemented by such endorsements as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit and so-called comprehensive coverage over covenants and
restrictions, provided that, where the cost of a zoning endorsement is excessive
in light of nature of the transaction the Administrative Agent shall reasonably
consider the Borrower’s requests to waive such zoning endorsement and to provide
a zoning opinion, report or other letter in form and substance reasonably
satisfactory to the Administrative Agent; and (d) affirmatively insure against
loss arising out from or contain no exceptions to title other than Permitted
Liens.

“Total Assets” means total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, shown on the most recent balance sheet of
the Borrower and its Restricted Subsidiaries delivered pursuant to Section 6.01
as may be expressly stated without giving effect to any amortization of the
amount of intangible assets since the Closing Date, with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in Section 1.08.

“Total Revenues” means total revenues of the Borrower and its Restricted
Subsidiaries on a consolidated basis, shown on the most recent statement of
income or operations of the Borrower and its Restricted Subsidiaries delivered
pursuant to Section 6.01, with such pro forma adjustments as are appropriate and
consistent with the pro forma adjustment provisions set forth in Section 1.08.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means (a)(i) the issuance and sale of the Senior Notes, (ii) the
entering into of the Loan Documents and (iii) the borrowing of Term Loans under
this Agreement, (b) the issuance, dividend and/or distribution of the
Subordinated Intercompany Note and any repayment thereof, (c) the consummation
of the IPO, (d) the transfer of a portion of the aggregate proceeds (which may
be substantially all of the net proceeds) of the Senior Notes, the Term Loans
and the IPO by the Borrower to, directly or indirectly, CBS Corporation, (e) the
Separation and (f) in connection with the Separation, entry into and
consummation of the transactions contemplated under a master separation
agreement, a tax matters agreement, a transition services agreement, a joint
digital services agreement, intellectual property license

 

55



--------------------------------------------------------------------------------

agreements and a registration rights agreement, in each case as disclosed in the
offering memorandum for the Senior Notes.

“Transfers” means a collective reference to the Debt Proceeds Transfers and the
IPO Proceeds Transfers.

“Treasury Services Agreement” means any agreement between any Loan Party and any
Hedge Bank relating to commercial credit or debit card, merchant card, or
purchasing card programs (including non-card e-payables services), or treasury,
depository, or cash management services (including automatic clearing house
transfer of funds, overdraft, controlled disbursement, electronic funds
transfer, lockbox, stop payment, return item and wire transfer services).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(d).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, pursuant to Section
6.14); and

(b) any Subsidiary of an Unrestricted Subsidiary.

As of the Closing Date, all of the Borrower’s Subsidiaries are Restricted
Subsidiaries.

“USA Patriot Act” has the meaning specified in Section 5.15.

 

56



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors (or equivalent body) or other governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (a) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or scheduled redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments; provided, that
for purposes of determining the Weighted Average Life to Maturity of any
Refinanced Debt or any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any amortization or
prepayments made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder “and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

57



--------------------------------------------------------------------------------

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with GAAP, except as otherwise specifically prescribed
herein.

(b) Notwithstanding anything to the contrary herein, for purposes of this
Agreement (including in determining compliance with any test or covenant
contained herein) with respect to (i) any Test Period during which any Specified
Transaction occurs, the applicable Ratio shall be calculated with respect to
such Test Period and such Specified Transaction on a Pro Forma Basis and (ii)
any Test Period with respect to which testing is based on a Specified
Transaction happening after the end of such Test Period, the applicable Ratio
shall be calculated as if such Specified Transaction had taken place on the
first day of such Test Period.

(c) If the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any provision hereof to eliminate the effect of any change in GAAP (or
in the application thereof) occurring after the Closing Date on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of the Borrower and its
Subsidiaries with such provision shall be determined on the basis of GAAP as in
effect (and as applied) immediately before the relevant change became effective,
until either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Until such notice is
withdrawn or the relevant provision is so amended, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement setting forth a reconciliation between
calculations made with respect to the relevant provision before and after giving
effect to such change in GAAP. Notwithstanding any other provision of this
agreement, in no event shall a lease obligation that does not constitute a
Capitalized Lease Obligation under GAAP as in effect on the date hereof be
treated as a Capitalized Lease Obligation for any purpose hereof.

Section 1.04. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

58



--------------------------------------------------------------------------------

Section 1.05. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents, and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07. Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08. Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Ratios, shall be calculated in the manner prescribed by this
Section 1.08; provided, that notwithstanding anything to the contrary in clauses
(b), (c), (d) or (e) of this Section 1.08, when calculating any Ratio for
purposes of (i) the definition of “Applicable Rate” and (ii) Section 7.09 (other
than for the purpose of determining Pro Forma Compliance with Section 7.09), the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) In the event that the Borrower or any of its Restricted Subsidiaries incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the Test Period
for which any Ratio is being calculated but prior to or simultaneously with the
event for which the calculation of the applicable Ratio is made (the “Ratio
Calculation Date”), then the applicable Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred on the last
day of the applicable Test Period; provided, however, that, for purposes of any
pro forma calculation of the Consolidated Net Leverage Ratio on such
determination date pursuant to the provisions described in Section 7.02(a), the
pro forma calculation shall not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described under Section 7.02(b).

(c) For purposes of making the computation referred to above, Investments,
Acquisitions, Dispositions, mergers, amalgamations and consolidations (as
determined in accordance with GAAP), in each case with respect to a business (as
such term is used in

 

59



--------------------------------------------------------------------------------

Regulation S-X Rule 11-01 under the Securities Act), a company, a segment, an
operating division or unit or line of business that the Borrower, or any of its
Restricted Subsidiaries has determined to make and/or made during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the Ratio Calculation Date shall be calculated on a pro forma basis in
accordance with GAAP (except as set forth in the last sentence of clause (d)
below) assuming that all such Investments, Acquisitions, Dispositions, mergers,
amalgamations and consolidations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom, subject
to any limitations set forth in clause (a)(J) of the definition thereof, to the
extent applicable) had occurred on the first day of the Test Period. If since
the beginning of such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Investment, Acquisition, Disposition, merger, amalgamation and
consolidation, in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01 under the Securities Act), a company, a segment, an
operating division or unit or line of business that would have required
adjustment pursuant to this Section 1.08, then the applicable Ratio shall be
calculated giving pro forma effect thereto for such Test Period as if such
Investment, Acquisition, Disposition, merger and consolidation had occurred at
the beginning of the applicable Test Period.

(d) For purposes of making the computation referred to above, whenever pro forma
effect is to be given to a transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of the Borrower as set forth in an officer’s
certificate, to reflect reasonably identifiable and factually supportable
operating expense reductions and other operating improvements or synergies
reasonably expected to result from any action taken or expected to be taken
within twelve (12) months after the date of any Acquisition, amalgamation or
merger (subject to any limitations set forth in clause (a)(J) of the definition
of Consolidated EBITDA, to the extent applicable); provided, that no such
amounts shall be included pursuant to this paragraph to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated EBITDA
with respect to such period.

(e) For purposes of calculation of any Ratio, any amount in a currency other
than U.S. dollars will be converted to U.S. dollars based on the average
exchange rate for such currency for the most recent twelve (12) month period
immediately prior to the date of determination determined in a manner consistent
with that used in calculating Consolidated EBITDA for the applicable Test
Period.

Section 1.09. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit

 

60



--------------------------------------------------------------------------------

after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on a pro rata basis on
the Closing Date, Loans denominated in Dollars in an aggregate amount not to
exceed at any time outstanding the amount of such Term Lender’s Term
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day until the Business Day preceding the Maturity Date for the
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment; and provided,
further, that on the Closing Date, any Revolving Credit Borrowings shall be
limited to not more than $10 million solely to fund Closing Date Transaction
Expenses and other expenses relating to the Transactions. Within the limits of
each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 2:00 p.m. (A) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Eurodollar Rate Loans or any conversion of
Base Rate Loans to Eurodollar Rate Loans and (B) one (1) Business Day before the
requested date of any Term Borrowing consisting of Base Rate Loans, or (ii)
10:00 a.m. on the requested date of any Revolving Credit Borrowing consisting of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Except as provided in Section 2.14(a), each

 

61



--------------------------------------------------------------------------------

Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a minimum principal amount of $5 million, or a whole multiple of $1 million, in
excess thereof. Except as provided in Section 2.03(c), 2.04(c), 2.14(a) or the
last sentence of this paragraph, each Borrowing of or conversion to Base Rate
Loans shall be in a minimum principal amount of $1 million or a whole multiple
of $500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice; provided, that each such Appropriate Lender may, at its option,
make its Loan by causing any domestic or foreign branch or Affiliate of such
Appropriate Lender to make such Loan; provided, further, that any exercise of
such option shall not affect in any manner the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.

 

62



--------------------------------------------------------------------------------

During the existence of an Event of Default, the Administrative Agent or the
Required Lenders may require that no Loans may be converted to or continued as
Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the JPM prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twelve (12) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to Section 4.02 and all of the
other terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the other Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date to the date that is thirty (30) days prior to the Letter
of Credit Expiration Date, to issue Letters of Credit denominated in Dollars, or
in the sole discretion of such L/C Issuer in an Alternative Currency, for the
account of the Borrower (provided, that any Letter of Credit may be for the
benefit of the Borrower or any Subsidiary of the Borrower) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided, that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit or (z) the Outstanding Amount of L/C Obligations in respect of Letters
of Credit denominated in an Alternative Currency would exceed $5 million;
provided, that in the event Deutsche Bank AG New York Branch is an L/C Issuer,
Deutsche Bank AG New York Branch shall only be obligated to issue standby
Letters of Credit in accordance with the terms hereof. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

63



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender (in its
sole discretion) has approved of such expiration date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a standby Letter of Credit;

(F) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(G) the Letter of Credit is to be denominated in a currency other than Dollars;

(H) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

64



--------------------------------------------------------------------------------

(I) after giving effect to such issuance, (1) the aggregate face amount of
Letters of Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C
Commitment or (2) the Outstanding Amount of L/C Obligations in respect of
Letters of Credit denominated in any Alternative Currency would exceed $5
million in the aggregate.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Subject to Section 4.02, each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer during the period specified in Section 2.03(a) (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 2:00 p.m. at least three (3)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; and (e) such
other matters as the relevant L/C Issuer may reasonably request (which may
include the form of the requested Letter of Credit). In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request. Additionally, the Borrower shall furnish to each L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(i) Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in

 

65



--------------------------------------------------------------------------------

writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the relevant L/C Issuer’s usual and customary business
practices; provided, that each L/C Issuer may, at its option, issue such Letter
of Credit or enter into such amendment, as the case may be, by causing any
foreign or domestic branch or Affiliate of such L/C Issuer to issue such Letter
of Credit or enter into such amendment, as the case may be; provided, further,
that any exercise of such option by such L/C Issuer shall not affect the
obligation of the Borrower to pay or perform its Obligations in respect of such
Letter of Credit or such amendment, as the case may be, in accordance with the
terms of this Agreement. Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to (regardless of whether the conditions set forth in
Section 4.02 have been satisfied), purchase from the relevant L/C Issuer without
recourse or warranty a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

(ii) If the Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided, that any such Auto-Extension Letter of Credit must permit
the relevant L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Once an Auto-Extension
Letter of Credit has been issued, unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless each Appropriate Lender (in its sole discretion) has
approved a later expiry date); provided, that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied; provided, further,
that the relevant L/C Issuer may permit any such extension to an expiry date
later than the Letter of Credit Expiration Date if the

 

66



--------------------------------------------------------------------------------

Outstanding Amount of L/C Obligations in respect of such Letter of Credit has
been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer (it being understood and agreed that,
in such case, the obligations of the Revolving Credit Lenders to reimburse any
drawing under such Letter of Credit pursuant to the terms hereof following the
Letter of Credit Expiration Date shall terminate as of the Letter of Credit
Expiration Date, unless all of the Revolving Credit Lenders (in their sole
discretion) have approved such later expiry date).

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent (or
directly to such L/C Issuer with a written notice to the Administrative Agent)
in an amount equal to the amount of such drawing in (x) with respect to any
Letter of Credit issued in Dollars, in Dollars or (y) with respect to any Letter
of Credit issued in an Alternative Currency, in such Alternative Currency (or if
requested by the applicable L/C Issuer, the Dollar Equivalent thereof in
Dollars). If the Borrower fails to so reimburse such L/C Issuer by such time,
the L/C Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Revolving Credit Lenders and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available in Dollars (which in the case of any Letters of
Credit denominated in an Alternative Currency shall be based on the Dollar
Equivalent of the Unreimbursed Amount thereof) (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the relevant
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 4:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed

 

67



--------------------------------------------------------------------------------

to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv) Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, (C) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged; (D)
failure of the beneficiary to comply fully with conditions required in order to
demand payment under a Letter of Credit; or (E) any other occurrence, event or
condition, whether or not similar to any of the foregoing, including without
limitation, any of the events specified in Section 2.03(e); provided, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the relevant L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period

 

68



--------------------------------------------------------------------------------

from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the relevant
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in

 

69



--------------------------------------------------------------------------------

connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any amendment or waiver of or any consent to departure from all or any of
the provisions of the Loan Documents;

(vi) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than all documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Related Parties nor
any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Lenders holding a majority of the Revolving Credit Commitments, as applicable;
(ii) any action taken or omitted in the absence of bad faith, gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the

 

70



--------------------------------------------------------------------------------

L/C Issuers, any Related Parties, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of
all documents specified in the Letter of Credit strictly complying with the
terms and conditions of a Letter of Credit, in each case, as determined in a
final and nonappealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, and no L/C Issuer shall be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Notwithstanding anything to the contrary contained
in this Section 2.03(f), the Borrower shall retain any and all rights it may
have against any L/C Issuer for any liability arising out of the bad faith,
gross negligence or willful misconduct of such L/C Issuer, as determined in a
final and nonappealable judgment by a court of competent jurisdiction.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that has not been repaid and the conditions set forth in Section
4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02, (iv) if, after the issuance of any Letter
of Credit, any Lender becomes a Defaulting Lender or (v) an Event of Default set
forth under Section 8.01(f) occurs and is continuing, then the Borrower shall
Cash Collateralize the then Outstanding Amount of (A) the applicable L/C
Borrowing, in the case of the preceding clause (i), (B) all L/C Obligations, in
the case of the preceding clauses (ii), (iii) and (v), or (C) such L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender that has not been
re-allocated to Non-Defaulting Lenders in accordance with Section 2.17(a) in the
case of the preceding clause (iv), and shall do so not later than 4:00 p.m., on
(x) in the case of the immediately preceding clauses (i) through (iv), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice and (y) in the case of the immediately preceding clause (v), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Revolving Credit Lenders, as collateral for the L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the relevant L/C

 

71



--------------------------------------------------------------------------------

Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit outstanding pursuant to
this Agreement equal to the Applicable Rate times the Dollar Equivalent of the
daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Such letter of credit fees shall be due and payable in
arrears in U.S. Dollars on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it for the
account of the Borrower or any Subsidiary equal to 0.125% of the daily maximum
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. Such fronting fees shall be due and payable in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit issued to the Borrower or a Subsidiary
thereof the customary issuance, presentation, drawing, amendment, transfer and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time

 

72



--------------------------------------------------------------------------------

to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender and such
agreement shall specify such additional L/C Issuer’s L/C Commitment. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP and, as to all matters not covered thereby, the
laws of the State of New York shall apply to each standby Letter of
Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Borrower (or any other Person) for, and such L/C Issuer’s
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuers hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledge that the issuance of
Letters of Credit for the account of any such Subsidiary inures to the benefit
of the Borrower, and that the Borrower’s business derives substantial benefits
from the business of such Subsidiaries.

(n) Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder, including any
auto-renewal or termination of auto-renewal provisions in such Letter of
Credit. No failure on the part of any L/C Issuer to provide such information
pursuant to this Section 2.03(n) shall limit the obligation

 

73



--------------------------------------------------------------------------------

of the Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

(o) Deemed Issuance. Subject to the terms, conditions and limitations set forth
in this Section 2.03, the Borrower may designate letters of credit not otherwise
constituting Letters of Credit hereunder issued by any L/C Issuer to be Letters
of Credit hereunder by written notice to the applicable L/C Issuer and the
Administrative Agent. Following such designation, such letter of credit shall be
deemed to be a Letter of Credit hereunder for all purposes and any fees relating
to such letter of credit shall be payable as set forth herein (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such letters of credit).

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans to the
Borrower (each such loan, a “Swing Line Loan”) from time to time on any Business
Day (other than the Closing Date) until the Maturity Date for the Revolving
Credit Facility in an aggregate amount not to exceed at any time the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Swing Line Lender’s Revolving Credit Commitment;
provided, that, after giving effect to any Swing Line Loan, (i) the Revolving
Credit Exposure shall not exceed the aggregate Revolving Credit Commitment and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than the relevant Swing Line Lender), plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan; provided, further, that the Swing Line Lender
shall be under no obligation to make Swing Line Loans at any time if any Lender
is at such time a Defaulting Lender hereunder, unless such Defaulting Lender’s
participation in the Swing Line Loan would be reallocated, in full, to
Non-Defaulting Lenders in accordance with Section 2.17(a). Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
relevant Swing Line Lender and the Administrative Agent not later than 2:00 p.m.
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must

 

74



--------------------------------------------------------------------------------

be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the relevant Swing Line Lender of any Swing Line Loan Notice (by
telephone or in writing), such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the relevant Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to the funding of the proposed Swing Line
Borrowing (A) directing such Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the relevant Swing Line Lender will, not later than
4:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans. (A) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorize such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The relevant Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 4:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan, as applicable, to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(i) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with this Section 2.04(c)(i), the
request for Base Rate Loans submitted by the relevant Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to this Section
2.04(c)(i) shall be deemed payment in respect of such participation.

(ii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the

 

75



--------------------------------------------------------------------------------

time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (ii) shall be conclusive absent manifest error.

(iii) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan, Eurodollar
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

76



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05. Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time elect to voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty (except as
provided in clause (iii) below); provided, that (1) such notice must be received
by the Administrative Agent not later than 2:00 p.m. (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5 million or a whole multiple of $1 million in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class (or Classes) and Type (or Types) of Loans and the order
of Borrowing (or Borrowings) to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, that the Borrower may rescind any notice of
prepayment under this Section 2.05(a) if such prepayment would have resulted
from a refinancing or other repayment of all of the Facility or other
transaction, which refinancing or transaction shall not be consummated or shall
otherwise be delayed. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a)(i), the Borrower may in its sole
discretion select the Borrowing or Borrowings to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares. Partial prepayments of the Term Loans pursuant to this Section
2.05(a)(i) shall be applied to the remaining scheduled amortization installments
of the Term Loans required under Section 2.07(a) as directed by the Borrower.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, elect to voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(iii) In the event that, on or prior to the date that is twelve (12) months
following the Closing Date, the Borrower (x) makes any prepayment of Term Loans
in

 

77



--------------------------------------------------------------------------------

connection with any Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Term Lender, (I) in the
case of clause (x), a prepayment premium of 1% of the amount of the Term Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate amount of the Term Loans outstanding immediately prior to such
amendment that have been repriced (in each case, the “Prepayment Premium”).

(b) Mandatory.

(i) If (1) the Borrower or any Restricted Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.04 (excluding dispositions permitted by Section 7.04(m), (s) (to the
extent the proceeds thereof are received by Borrower or a Restricted Subsidiary)
and (t)) or (2) any Casualty Event occurs, that results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds in excess
of $5 million, the Borrower shall cause to be prepaid on or prior to the date
which is ten (10) Business Days after the date of the realization or receipt by
the Borrower or such Restricted Subsidiary of such Net Proceeds an aggregate
amount of Term Loans in an amount equal to 100% of all Net Proceeds received;
provided, that if at the time that any such prepayment would be required, the
Borrower (or any Restricted Subsidiary) is required to offer to repurchase
Permitted Pari Passu Secured Refinancing Debt (or any Refinancing Indebtedness
in respect thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Disposition or Casualty Event (such Permitted Pari Passu
Secured Refinancing Debt (or any Refinancing Indebtedness in respect thereof)
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower (or any Restricted Subsidiary) may apply such Net Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further, that no prepayment
shall be required pursuant to this Section 2.05(b)(i) with respect to such
portion of such Net Proceeds that the Borrower or the relevant Restricted
Subsidiary shall have reinvested or entered into a binding commitment to
reinvest or otherwise determined to reinvest (as set forth in a notice from the
Borrower to the Administrative Agent to be delivered on or prior to the date
which is ten (10) Business Days after the date of receipt of the applicable

 

78



--------------------------------------------------------------------------------

Net Proceeds), in each case in accordance with the definition of “Net Proceeds”
and within the timeframe contemplated thereby.

(ii) If any Loan Party or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than, in the case of the Borrower or
any Restricted Subsidiary, Indebtedness not prohibited under Section 7.02, other
than Credit Agreement Refinancing Indebtedness), the Borrower shall cause to be
prepaid an aggregate amount of Term Loans in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt by such Loan Party or Restricted Subsidiary of such Net
Proceeds.

(iii) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess.

(iv) If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, then
not later than ten (10) Business Days after the date on which the Borrower is
required to deliver annual financial statements pursuant to Section 6.01(a) with
respect to such Excess Cash Flow Period, the Borrower shall prepay the Term
Loans in an amount equal to (A) the Required ECF Percentage multiplied by the
amount of Excess Cash Flow for such Excess Cash Flow Period minus (B) to the
extent not financed with the proceeds of the incurrence of Indebtedness having a
maturity of more than twelve (12) months from the date of incurrence thereof and
not previously deducted pursuant to this clause (B) in any prior period, the
amount of any optional prepayments of principal made by the Borrower during such
Excess Cash Flow Period of (1) Term Loans (provided, that with respect to any
prepayment of Term Loans below the par value thereof, the aggregate amount of
such prepayment for purposes of this clause shall be the amount of the
Borrower’s cash payment in respect of such prepayment) and (2) the Revolving
Credit Loans (to the extent Revolving Credit Commitments are permanently reduced
by the amount of, and at the time of, such prepayments).

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be paid
to the Lenders in accordance with their respective Pro Rata Shares (provided,
that any prepayment of Term Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class (or
Classes) of Refinanced Debt), subject to clause (vi) of this Section
2.05(b). Partial prepayments of the Term Loans pursuant to this Section 2.05(b)
shall be applied to the remaining scheduled amortization installments of the
Term Loans required under Section 2.07(a) (other than the repayment to be made
on the Maturity Date for the Term Loans) on a pro rata basis.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans (and/or Cash Collateralization of L/C Obligations)
required to be made pursuant to clauses (i) through (iv) of this Section 2.05(b)
promptly, and in no event more than three (3) Business Days, following the event
giving rise to

 

79



--------------------------------------------------------------------------------

such mandatory prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender may
reject all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (i), (ii) and (iv) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. one (1) Business Day prior to the proposed date
of such prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining thereafter
may be retained by the Borrower and/or applied for any purpose not otherwise
prohibited by this Agreement.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section
3.05. Notwithstanding any of the other provisions of this Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurodollar Rate Loans is required to be made under this Section
2.05(b), other than on the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent, elect
to terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided, that (i) any such notice shall be received by the Administrative Agent
not later than 2:00 p.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5 million or any whole multiple of $1 million in excess
thereof and (iii) the Borrower shall not elect to terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the

 

80



--------------------------------------------------------------------------------

Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.

(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 10.13). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

Section 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay the Term Loans in consecutive quarterly
installments on the last Business Day of each March, June, September and
December, (or, in the case of the last installment, the Maturity Date for the
Term Loans), commencing on March 31, 2017, each of which installments shall be
in an aggregate principal amount equal to 0.25% of the original aggregate
principal amount of the Term Loans on the Closing Date; provided, that with
respect to the installment payable on the Maturity Date for the Term Loans, such
installment shall be in an amount equal to the aggregate principal amount of the
Term Loans outstanding on such date. Each such repayment shall be made to the
Administrative Agent for the ratable account of the Term Lenders.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

 

81



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate multiplied by the actual
daily amount by which the aggregate Revolving Credit Commitment exceeds the sum
of (A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations; provided, that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee on the
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.

 

82



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Administrative Agent the fees set
forth in the Administrative Agent Fee Letter in the amounts and at the times so
specified therein. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the Administrative Agent).

Section 2.10. Computation of Interest and Fees.

All computations of (a) interest for Base Rate Loans determined by reference to
clause (b) of the definition of “Base Rate” and (b) the commitment fee set forth
in Section 2.09(a) shall, in each case, be made on the basis of a year of three
hundred and sixty five (365) days (or three hundred and sixty six (366) days in
a leap year), and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

83



--------------------------------------------------------------------------------

Section 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after
3:00 p.m., shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or an L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made

 

84



--------------------------------------------------------------------------------

such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuers,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuers, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Except as otherwise provided herein, whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a)
the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

 

85



--------------------------------------------------------------------------------

Section 2.13. Sharing of Payments.

Subject to Section 2.05(b)(vi), if any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender, and including any Revolving Credit
Loans made by Revolving Commitment Increase Lenders pursuant to Section
2.14(d)), (y) the application of Cash Collateral provided for in Section 2.17,
or (z) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any of its Subsidiaries (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

86



--------------------------------------------------------------------------------

Section 2.14. Incremental Credit Extensions.

(a) The Borrower may, at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (ii) one or
more increases in the amount of the Revolving Credit Commitments of any Facility
(each such increase, a “Revolving Commitment Increase”); provided, that upon the
effectiveness of any Incremental Amendment referred to below and at the time
that any such Incremental Term Loan is made (and after giving effect thereto),
(A) no Default or Event of Default shall exist and (B) the Borrower shall be in
Pro Forma Compliance with Section 7.09 for the most recently ended Test Period
for which financial statements have been delivered pursuant to Section
6.01. Each tranche of Incremental Term Loans and each Revolving Commitment
Increase shall be in an aggregate principal amount that is not less than $25
million (provided, that such amount may be less than $25 million if such amount
represents all remaining availability under the limit set forth in the next
sentence). Notwithstanding anything to the contrary herein, the aggregate amount
of the Incremental Term Loans and the Revolving Commitment Increases (other
than, for the avoidance of doubt, those established in respect of Extended Term
Loans or Extended Revolving Credit Commitments pursuant to Section 2.16) shall
not exceed the Maximum Incremental Facilities Amount.

(b) Any Revolving Commitment Increase shall be on the same terms and pursuant to
the same documentation applicable to the Revolving Credit Facility (including
the maturity date in respect thereof but excluding up-front commitment or
similar fees); provided, the Applicable Rate with respect to the Revolving
Credit Facility may be increased if necessary to be consistent with that
required by the lenders providing the Revolving Commitment Increase. The
Incremental Term Loans (i) shall have the same guarantees as, and rank pari
passu or junior in right of payment and of security with, the Revolving Credit
Loans and the Term Loans (provided, that any junior Liens on the Collateral
incurred pursuant to any such Incremental Term Loans shall be subject to a
Second Lien Intercreditor Agreement), (ii) shall not mature earlier than the
Maturity Date with respect to the Term Loans, (iii) shall not have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Term Loans, (iv) shall be entitled to share in mandatory and
voluntary prepayments on a ratable (or less than ratable, but in no event
greater than ratable) basis with the Term Loans, and (v) shall bear interest at
rates and be entitled to upfront fees as shall be determined by the Borrower and
the applicable new Lenders; provided, however, that if the All-In Yield for any
Incremental Term Loans shall exceed the All-In Yield with respect to the
then-outstanding Term Loans by more than 50 basis points, then the interest rate
margins applicable to such Term Loans shall be increased so that such excess
shall be only 50 basis points. The Incremental Term Loans shall otherwise be on
terms and pursuant to documentation to be determined by the Borrower; provided
that, to the extent such terms and documentation are not consistent with the
Term Facility (except to the extent permitted by clauses (i) through (v) above),
they shall be reasonably satisfactory to the Administrative Agent (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Incremental Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of any corresponding existing Term Loans)
and subject to clauses (ii) and (iii) above, the amortization schedule (if any)
applicable to the Incremental Term Loans shall be determined by the Borrower and
the lenders thereof.

 

87



--------------------------------------------------------------------------------

(c) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”); provided, that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases if such consent would be required under Section 10.06(b)
for an assignment of Loans or Revolving Credit Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Commitment Increases shall become Commitments (or in the
case of a Revolving Commitment Increase to be provided by an existing Revolving
Credit Lender, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment shall, without the consent of the Agents or the Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower to effect the provisions of this Section 2.14, including
without limitation to incorporate the applicable lenders in respect of
Incremental Term Loans as “Lenders”, and the Incremental Term Loans as “Loans”
and/or “Term Loans”, for all applicable purposes hereunder, including the
definition of Required Lenders and to establish any tranche of Incremental Term
Loans as an independent Class or Facility, as applicable. The effectiveness of
any Incremental Amendment shall be subject to such further conditions as the
Borrower and the applicable Lenders and Additional Lenders shall agree. The
Borrower may use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees.

(d) Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans under the applicable Facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of Revolving Credit Loans to be
made by the Revolving Commitment Increase Lenders to the extent and such that
the percentage of the aggregate outstanding

 

88



--------------------------------------------------------------------------------

Revolving Credit Loans held by each Revolving Credit Lender (including each such
Revolving Commitment Increase Lender) will equal the percentage of the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment (reflecting such increase
in Revolving Credit Commitments), which prepayment shall be accompanied by
accrued interest on the Revolving Credit Loans being prepaid and any reasonable
and documented out-of-pocket costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(e) Notwithstanding anything to the contrary in this Section 2.14 or in Article
IV or otherwise in this Agreement, so long as no Event of Default has occurred
pursuant to Section 8.01(a) or (f), the lenders providing any Incremental Term
Loans in connection with a Permitted Acquisition may agree to modify the
conditionality with respect to such Incremental Term Loans such that the
Permitted Acquisition may be consummated on a “certain funds” basis.

(f) The effectiveness of any Incremental Amendment shall be subject to, if
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date (conformed as appropriate,
including to reflect any Incremental Term Loans provided on a “certain funds”
basis) and (ii) reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Incremental Term Loans or Incremental Credit
Increase is provided with the benefit of the applicable Loan Documents.

(g) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15. Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement, in the form of Other Term Loans or Other Term
Loan Commitments, pursuant to a Refinancing Amendment. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 (which, for the avoidance of
doubt, shall not require compliance with Section 7.09 for any incurrence of
Other Term Loans) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date (conformed as appropriate) and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(b) Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) $25 million or (y)
an integral

 

89



--------------------------------------------------------------------------------

multiple of $5 million in excess thereof, unless the Administrative Agent shall
otherwise agree in its discretion.

(c) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto, including without limitation to
incorporate the applicable lenders in respect of Other Term Loans as “Lenders”,
and the Other Term Loans as “Loans” and/or “Term Loans”, for all applicable
purposes hereunder, including the definition of Required Lenders and to
establish any tranche of Other Term Loans an independent Class or Facility, as
applicable, and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.15, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment, which shall
not, for the avoidance of doubt be subject to Section 10.01.

Section 2.16. Extension Offers.

(a) Pursuant to one or more offers made from time to time by the Borrower to all
Term Lenders of a particular Class by notice to the Administrative Agent, on a
pro rata basis (based on the aggregate outstanding Term Loans of such Class) and
on the same terms (“Term Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Term Lenders from time to time to extend
the maturity date of such Lender’s Term Loans and to otherwise modify the terms
of such Lender’s Term Loans pursuant to the terms of the relevant Term Extension
Offer (including increasing the interest rate or fees payable in respect of such
Lender’s Term Loans and/or modifying the amortization schedule (if any) in
respect of such Lender’s Term Loans); provided, that it is understood and agreed
that no Term Lender will have any obligation to accept or commit to any such
Term Extension Offer. Pursuant to one or more offers made from time to time by
the Borrower to all Revolving Credit Lenders by notice to the Administrative
Agent, on a pro rata basis (based on the aggregate outstanding Revolving Credit
Commitments) and on the same terms (“Revolving Extension Offers” and, together
with Term Extension Offers, “Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Revolving Credit Lenders
from time to time to extend the maturity date of such Lender’s Revolving Credit
Commitments and to otherwise modify the terms of such Lender’s Revolving Credit
Commitments pursuant to the terms of the relevant Revolving Extension Offer
(including increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments); provided, that it is understood and
agreed that no Revolving Credit Lender will have any obligation to accept or
commit to any such Revolving Extension Offer. For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Extension Offers, that the Term Loans are offered to be extended
for the same amount of time and that the interest rate changes and fees payable
in respect thereto are the same and (ii) when comparing Revolving Extension
Offers, that the Revolving Credit Commitments are offered to be extended for the
same amount of time and that the interest rate changes and fees payable in
respect thereto are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by

 

90



--------------------------------------------------------------------------------

implementing an additional tranche of term loans (which, for the avoidance of
doubt, shall not count as an Incremental Term Loan for purposes of calculating
the Maximum Incremental Facilities Amount) for such Lender, if such Lender is
extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”)) or a Revolving Credit Commitment subject to the applicable Extension
(which, for the avoidance of doubt, shall not count as a Revolving Credit
Increase for purposes of calculating the Maximum Incremental Facilities Amount)
for such Lender, if such Lender is extending an existing Revolving Credit
Commitment (such extended Revolving Credit Commitment, an “Extended Revolving
Credit Commitment”).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent a Loan Extension Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Credit Commitments of such Extending
Lender. Each Loan Extension Agreement shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Credit Commitments; provided, that
(i) except as to interest rates, fees, amortization, final maturity date,
collateral arrangements and voluntary and mandatory prepayment arrangements
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Extension Offer), the Extended Term Loans
shall have (x) the same terms as the Term Loans, or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the Maturity
Date for the Term Loans, (iii) the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans and (iv) except as to interest rates, fees, final
maturity, collateral arrangements, voluntary and mandatory prepayment
arrangements and commitment reduction arrangements (which may provide for
Extended Revolving Credit Commitments to share less than ratably relative to
non-Extended Revolving Credit Commitments), any Extended Revolving Credit
Commitment shall be a Revolving Credit Commitment with the same terms as the
existing Revolving Credit Commitments, and funded and repaid ratably with such
existing Revolving Credit Commitments. Upon the effectiveness of any Loan
Extension Agreement, this Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Credit Commitments evidenced thereby and other changes necessary to
preserve the intent of this Agreement without the consent of any other Lender
and without regard to Section 10.01, including without limitation to incorporate
the Extending Lenders as “Lenders”, and the Extended Term Loans and Extended
Revolving Commitments as “Loans” and/or “Term Loans” and/or Commitments, for all
applicable purposes hereunder, including the definition of Required Lenders and
to establish any tranche of Extended Term Loans or Extended Revolving
Commitments as an independent Class or Facility, as applicable. Any such deemed
amendment may, at the Borrower or the Administrative Agent’s request, be
memorialized in writing by the Administrative Agent and the Borrower and
furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.

 

91



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including this Section 2.16), (i) no Extended Term Loan or
Extended Revolving Credit Commitment is required to be in any minimum amount or
any minimum increment; provided, that the aggregate amount of Extended Term
Loans or Extended Revolving Credit Commitment for any new Class of Term Loans or
Revolving Credit Commitments made in connection with any Extension Offer shall
be at least $25 million, (ii) any Extending Lender may extend all or any portion
of its Term Loans and/or Revolving Credit Commitment pursuant to one or more
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Credit Commitment), (iii) there shall be no condition to any
Extension of any Loan or Revolving Credit Commitment at any time or from time to
time other than notice to the Administrative Agent of such Extension and the
terms of the Extended Term Loan or Extended Revolving Credit Commitment
implemented thereby, (iv) the interest rate limitations referred to in the
proviso to clause (e) of Section 2.14(b) shall not be implicated by any
Extension and (v) all Extended Term Loans, Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under this Agreement and the other Loan
Documents.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided, that the Borrower shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including timing, rounding and other adjustments.

Section 2.17. Defaulting Lenders.

(a) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of a Defaulting Lender’s participation in L/C Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.17(a) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to the
Borrower hereunder or under law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

 

92



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. Notwithstanding anything in this
Agreement to the contrary, so long as any Lender is a Defaulting Lender, (i) the
Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swing Line Loan and (ii) no L/C Issuer shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Revolving Credit Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Revolving Credit Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held pro
rata by the Revolving Credit Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.17(a)), whereupon such Revolving
Credit Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01. Taxes.

(a) Any and all payments by any Loan Party to or for the account of any
Recipient under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Law. If any
Withholding Agent shall be required by any Laws to deduct any Taxes from or in
respect of any such payment, (i) the applicable Withholding Agent shall be
entitled to make such deductions, (ii) the applicable Withholding Agent shall
pay the full amount so deducted to the relevant Governmental Authority in
accordance with applicable Laws, (iii) as soon as practicable after the date of
such payment, the Borrower shall furnish to the Administrative Agent the
original or a copy of a receipt evidencing payment thereof, a copy of the tax
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent, and (iv) if the Tax in question is an
Indemnified Tax, the sum payable by the applicable Loan Party shall be increased
as necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01(a)),
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions been made.

(b) In addition, the Borrower and Guarantors agree to pay any and all present or
future stamp, court or documentary, intangible, mortgage recording or similar
Taxes which arise from any payment made under any Loan Document or from the
execution, delivery,

 

93



--------------------------------------------------------------------------------

performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding any such Taxes imposed as a result of an assignment by
a Lender (other than an assignment made pursuant to Section 10.13) that are
Other Connection Taxes (hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Guarantor agrees to indemnify each Recipient, within
ten (10) days after written demand therefor, for (i) the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 3.01) payable by such Recipient, whether or
not such Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.

(d) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with such properly completed and executed documentation
prescribed by any Laws or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in the rate of, any applicable withholding Tax with
respect to any payments to be made to such Lender under any Loan Document. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by any
Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Loan Parties or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Each Lender shall, whenever any such documentation (including any
specific documentation required below in this Section 3.01(d)) becomes obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its legal ineligibility to do so.

Without limiting the generality of the foregoing:

(1) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two (2) properly completed and duly executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

(2) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or Administrative Agent) on or before the
date on which it becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent) whichever of the following is applicable:

 

94



--------------------------------------------------------------------------------

(A) two (2) properly completed and duly executed originals of IRS Form W-8BEN-E
(or any successor form) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party,

(B) two (2) properly completed and duly executed originals of IRS Form W-8ECI
(or any successor form),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
(2) properly completed and duly executed certificates substantially in the form
of Exhibit J-1 (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two (2) properly completed and duly executed originals of
IRS Form W-8BEN-E (or any successor form), or

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two (2)
properly completed and duly executed originals of IRS Form W-8IMY (or any
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, United
States Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, IRS Form W-8IMY (or any successor form) and/or any
other required information, certification or documentation from each beneficial
owner, as applicable (provided, that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit J-4 on behalf of such direct or indirect partner (or
partners));

(3) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two (2) properly completed and duly executed
originals of any other form prescribed by applicable Laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents, together with such supplementary documentation
as may be prescribed by applicable Law (including the Treasury Regulations) to
permit any Loan Party or the Administrative Agent to determine the withholding
or deduction required to be made; and

(4) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)

 

95



--------------------------------------------------------------------------------

and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for any Loan Party and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. For purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement and any intergovernmental
agreement or similar agreement intended to facilitate compliance with, or
otherwise related to FATCA.

(e) Any Lender claiming any additional amounts payable pursuant to this Section
3.01 shall use its reasonable efforts to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts in the future
and would not, in the sole good faith determination of such Lender, result in
any unreimbursed cost or expense or be otherwise materially disadvantageous to
such Lender.

(f) If any Recipient determines, in its sole discretion exercised in good faith
that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it pursuant to this
Section 3.01, it shall promptly remit to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made or additional
amounts paid under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Recipient (including any
Taxes imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
Recipient, agrees to promptly repay to such Recipient the amount paid over to it
pursuant to the above provisions of this Section 3.01(f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority), in
the event such Recipient is required to repay such refund to the relevant
Governmental Authority. This Section 3.01(f) shall not be construed to require
any Lender or Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

(g) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any Swing Line Lender and any L/C Issuer.

Section 3.02. Illegality.

If any Lender determines in good faith in its reasonable discretion that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base

 

96



--------------------------------------------------------------------------------

Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

Section 3.03. Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof that (a) the Administrative Agent determines that (i)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (b) the Required Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

 

97



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or such L/C Issuer in respect thereof (except for (i) Indemnified
Taxes indemnifiable under Section 3.01 and (ii) Excluded Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered, to the extent such compensation is sought from similarly
situated Borrower.

(b) Capital Requirements. If any Lender or any L/C Issuer determines in good
faith in its reasonable discretion that any Change in Law affecting such Lender
or any L/C Issuer or any Lending Office of such Lender or such Lender’s or such
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then, to the extent such compensation is sought
from similarly situated borrowers, the Borrower, upon request of such Lender or
such L/C Issuer, as the case may be, will pay to such Lender or such L/C Issuer
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or

 

98



--------------------------------------------------------------------------------

its holding company, as the case may be, as specified in clauses (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan; provided the Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

Section 3.05. Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Except with respect to any requests for compensation or indemnification
under Section 3.01 (requests for which shall be governed by Section 3.01(c)),
any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

99



--------------------------------------------------------------------------------

(b) Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to Section 3.01, 3.02, 3.03 or 3.04 shall not constitute a
waiver of such Lender’s or any L/C Issuer’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such one hundred and eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another applicable Eurodollar Rate Loans, or, if applicable, to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of Section
3.06(c) shall be applicable); provided, that such suspension shall not affect
the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans (or,
if such conversion is not possible, repaid) on the last day (or days) of the
then current Interest Period (or Interest Periods) for such Eurodollar Rate
Loans (or, in the case of an immediate conversion required by Section 3.02, on
such earlier date as required by Law) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurodollar Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders under the applicable Facility
are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day (or days) of the next succeeding
Interest Period (or Interest Periods) for such outstanding Eurodollar Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis,

 

100



--------------------------------------------------------------------------------

and Interest Periods) in accordance with their respective Commitments for the
applicable Facility.

Section 3.07. Replacement of Lenders under Certain Circumstances.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

Section 3.08. Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and any assignment of rights
by, or replacement of, a Lender or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01. Conditions to the Initial Credit Extensions.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party (to the extent a Loan Party
is party thereto), each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

 

101



--------------------------------------------------------------------------------

(ii) an original Note executed by the Borrower in favor of each Lender
requesting a Note;

(iii) executed counterparts of the Administrative Agent Fee Letter;

(iv) a security agreement, in substantially the form of Exhibit F hereto
(together with each security agreement supplement delivered pursuant to Section
6.11, in each case as amended, the “Security Agreement”), duly executed by each
Loan Party, together with:

(A) except to the extent required to be delivered pursuant to Section 6.13(c),
certificates and instruments, if any, representing the applicable Collateral
referred to therein accompanied by undated stock powers or instruments of
transfer executed in blank,

(B) financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy searches and
pending lawsuit searches, or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents (together with copies of such financing statements and documents) that
name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Administrative Agent reasonably deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Permitted Liens),

(D) a Perfection Certificate duly executed by each of the Loan Parties,

(E) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement and
to the extent applicable) (together with each other intellectual property
security agreement delivered pursuant to Section 6.11, in each case as amended
or supplemented, the “Intellectual Property Security Agreement”), duly executed
by each applicable Loan Party, together with evidence that all action that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken, and

(F) Control Agreements, duly executed by the Collateral Agent, each applicable
Loan Party and each applicable depository bank or securities intermediary, with
respect to all Deposit Accounts and Securities Accounts

 

102



--------------------------------------------------------------------------------

maintained by the Loan Parties as of the Closing Date (other than Excluded
Accounts);

(v) such certifications of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;

(vii) a favorable opinion of each of (A) Wachtell, Lipton, Rosen & Katz, counsel
to the Loan Parties, and (B) Lerman Senter PLLC, FCC counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in a form
reasonably satisfactory to the Administrative Agent and the Arrangers;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

(ix) (A) the Audited Financial Statements; (B) the Quarterly Financial
Statements; and (C) the Projections;

(x) a certificate attesting to the Solvency of the Borrower and its Subsidiaries
on a consolidated basis after giving effect to the Closing Date Transactions,
from the Borrower’s Vice President and Assistant Secretary, substantially in the
form of Exhibit K hereto;

(xi) to the extent required by Section 6.07, (A) proof of insurance policies
(including flood insurance, if applicable) and any endorsements thereto and (B)
evidence that all such insurance policies name the Collateral Agent as
additional insured (in the case of liability insurance and property insurance)
or loss payee (solely in the case of property insurance), as applicable; and

(xii) a funds flow memorandum executed by a Responsible Officer of the Borrower;

(b) at least five (5) Business Days prior to the Closing Date, each of the
Agents and the Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Loan Parties
reasonably requested by such Agent or Lender at least ten (10) days prior to
such date under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act;

(c) (i) all fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid; (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid and (iii) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent shall have been paid, to the extent invoiced;

 

103



--------------------------------------------------------------------------------

(d) the Arrangers shall be reasonably satisfied (i) that all necessary
regulatory, governmental and corporate approvals and consents have been received
and (ii) with the outstanding indebtedness of the Borrower and its Subsidiaries,
in each case, as of the Closing Date;

(e) the Arrangers shall have received public ratings for the Facilities from
each of S&P and Moody’s, and a public corporate credit rating and a public
corporate family rating in respect of the Borrower and its Subsidiaries after
giving effect to the Closing Date Transactions from each of S&P and Moody’s; and

(f) since December 31, 2015, there shall not have occurred any event that has
had or would reasonably be expected to have a Material Adverse Effect.

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each of the Lenders and the Administrative Agent that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 4.02. Conditions to All Credit Extensions after the Closing Date.

Following the Closing Date, the obligation of each Lender to honor any Request
for Credit Extension (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date); provided, that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding anything to the contrary in this Section 4.02 or in Section
2.14, so long as no Event of Default has occurred pursuant to Section 8.01(a) or
(f), the lenders providing

 

104



--------------------------------------------------------------------------------

any Incremental Term Loans in connection with a Permitted Acquisition may agree
to modify the conditionality with respect to such Incremental Term Loans such
that the Permitted Acquisition may be consummated on a “certain funds” basis.

ARTICLE V

Representations and Warranties

Each Loan Party represents and warrants to the Agents and the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws.

Each Loan Party (a) is a Person duly organized or formed, validly existing and
in good standing (where relevant) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business as currently conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (where relevant)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (b)(i), (c), (d) or (e), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Closing Date
Transactions, (a) are within such Loan Party’s corporate or other powers, (b)
have been duly authorized by all necessary corporate or other organizational
action and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01) (x) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (y) any agreement to which such Person is a party; or (iii) violate any
material Law; except with respect to any conflict, breach, violation or
contravention referred to in clause (ii) or (iii), to the extent that such
conflict, breach, violation or contravention would not reasonably be expected to
have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Closing Date Transactions, (b) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, or (c) the perfection or maintenance
of the Liens created under the Collateral Documents (including the priority
thereof), except for (i) filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full

 

105



--------------------------------------------------------------------------------

force and effect (or, with respect to consummation of the Transactions, will be
duly obtained, taken, given or made and will be in full force and effect, in
each case within the time period required to be so obtained, taken, given or
made) and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (a) Debtor Relief
Laws and by general principles of equity, (b) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and (c) the effect of foreign Laws,
rules and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries (other than those pledges made under the Laws of the jurisdiction
of formation of the applicable Foreign Subsidiary).

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted
therein and (ii) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

Section 5.06. Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or
revenues (other than actions, suits, proceedings and claims in connection with
the Transactions) that either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

Section 5.07. FCC Licenses and Matters.

(a) The Borrower and its Restricted Subsidiaries hold the FCC Licenses, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Schedule 5.07(a) hereto contains a list showing each
Station and the holder of the FCC License for each Station as of the Closing
Date. As of the Closing Date, each FCC License set forth on Schedule 5.07(a) is
valid and in full force and effect and the FCC has renewed each such FCC License
for a full license term.

 

106



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no condition imposed by the
FCC as part of any FCC License, other than conditions either set forth on the
face thereof as issued by the FCC, contained in the rules and regulations of the
FCC or the Communications Act of 1934 (as amended, the “Communications Act”), or
applicable generally to stations of the type, nature, class or location of the
Station in question. Each Station has been and is being operated in accordance
with the terms, conditions and requirements of the FCC Licenses applicable to it
and the rules, orders, regulations, and other applicable requirements of the FCC
and the Communications Act (including, without limitation, the FCC’s rules,
regulations and published policies relating to the operation of transmitting and
studio equipment) (collectively, the “Communications Laws”), except where the
failure to comply would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) No proceedings are pending or, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, are threatened which may result in the revocation,
modification, non-renewal or suspension of any of the FCC Licenses, the denial
of any pending applications, the issuance of any cease and desist order or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any Station or its operations, other than any matters which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect and proceedings affecting the radio broadcasting
industry in general.

(d) All reports, applications and other documents required to be filed by the
Borrower and its Restricted Subsidiaries with the FCC with respect to the
Stations and the Closing Date Transactions have been timely filed, and all such
reports, applications and documents are true, correct and complete in all
respects, except where the failure to make such timely filing or any inaccuracy
therein would not, singly or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, neither the Borrower nor any of
its Restricted Subsidiaries has knowledge of any matters that would reasonably
be expected to result in the suspension or revocation of or the refusal to renew
any of the FCC Licenses for the Stations or the imposition on the Borrower or
any of its Restricted Subsidiaries of any material fines or forfeitures by the
FCC, or which would reasonably be expected to result in the suspension,
revocation, rescission, reversal or materially adverse modification of any
Station’s authorization to operate as currently authorized under the rules and
regulations of the FCC and the Communications Act.

(e) Neither the Borrower nor any of its Restricted Subsidiaries has knowledge of
any matters that would reasonably be expected to result in (i) the suspension or
revocation of or the refusal to renew any of the FCC Licenses, (ii) the
imposition on the Borrower or any of its Restricted Subsidiaries of any material
fines or forfeitures by the FCC, or (iii) the suspension, revocation,
rescission, reversal or modification of any Station’s authorization to operate
as authorized as of the date this representation is made under the rules and
regulations of the FCC and the Communications Act, in each case, except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(f) There are no unsatisfied or otherwise outstanding citations or other notices
issued by the FCC with respect to any Station or its operations that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

Section 5.08. Ownership of Property; Liens.

Each Loan Party and each of its Subsidiaries has good, sufficient and record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except (i) as set forth on Schedule
5.08, (ii) minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, (iii) Permitted Liens and (iv) where the failure to so have would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.09. Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings against the Borrower or
any of its Subsidiaries alleging liability or responsibility for violation of,
or otherwise relating to, any Environmental Law, and there is no Environmental
Liability, that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) The Real Property currently owned, leased, licensed, or operated by the Loan
Parties and their Subsidiaries are in compliance with all Environmental Laws,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(c) Except as specifically disclosed in Schedule 5.09(b) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the Real Property currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and
never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any Real Property
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
or, to its knowledge, on any Real Property formerly owned or operated by any
Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any Real Property currently owned or operated by
any Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any Loan Party or any of its Subsidiaries at any
other location.

(d) The Real Property owned, leased or operated by the Loan Parties and their
Subsidiaries does not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any Real Property currently or formerly owned or
operated by any Loan

 

108



--------------------------------------------------------------------------------

Party or any of its Subsidiaries have been disposed of in a manner that would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties or any of
their Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.

Section 5.10. Taxes.

Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, each of the Loan Parties and each of
their Subsidiaries has filed all Tax returns required to be filed, and has paid
all Taxes required to be paid by it, that are due and payable, except those
Taxes which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been made in
accordance with GAAP.

Section 5.11. ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan; (ii) none of any Loan Party,
any Restricted Subsidiary or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iii) none of any Loan Party, any Restricted Subsidiary or any ERISA Affiliate
has engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.11(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) The Foreign Plans of the Loan Parties and the Subsidiaries are in compliance
with the requirements of any Law applicable in the jurisdiction in which the
relevant Foreign Plan is maintained, in each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to any part of the Transactions that
is consummated on or prior to the Closing Date), no Loan Party has any material
Subsidiaries other than those disclosed in Schedule 5.12, and all of the
outstanding Equity Interests owned by the Loan Parties in such material
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such material Subsidiaries are owned free and
clear of all Liens except (a) those created under the Collateral Documents; and
(b) any Lien that is permitted under Section 7.01. As of the Closing Date,
Schedules 1(a) and 9(a) and 9(b) to the Perfection

 

109



--------------------------------------------------------------------------------

Certificate (a) set forth the name and jurisdiction of each Domestic Subsidiary
that is a Loan Party and (b) set forth the ownership interest of the Borrower
and any Subsidiary thereof in each Subsidiary, including the percentage of such
ownership.

Section 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged in, nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB (“Margin Stock”)), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for the purpose of purchasing or carrying Margin Stock or any purpose that
violates Regulation U.

(b) None of the Loan Parties or any of the Subsidiaries of the Loan Parties is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 5.14. Disclosure.

The reports, financial statements, certificates and other written information
(other than as set forth below and other than information of a general economic
or industry nature) (a) furnished by or on behalf of any Loan Party to any Agent
or any Lender in connection with the Transactions and the negotiation of this
Agreement, when taken as a whole, do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, and (b) furnished by or on behalf of any Loan Party to
any Agent or any Lender under this Agreement or any other Loan Document, when
taken as a whole, are true and correct in all material respects; provided, that,
with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such financial information as it relates
to future events is not to be viewed as fact and that such projections may vary
from actual results and that such variances may be material.

Section 5.15. OFAC, Patriot Act and Anti-Terrorism Laws.

(a) None of the Borrower, any of its Subsidiaries, or any of the Borrower’s
directors or officers, nor, to the knowledge of the Borrower or any of its
Subsidiaries, any employees or agents of the Borrower or any directors,
officers, employees or agents of any Subsidiary of the Borrower, is a Person
that is, or is owned 50% or more, individually or in the aggregate, directly or
indirectly, or controlled by Persons that are, (i) the subject of Sanctions,
(ii) in violation of any applicable requirement of Law relating to Sanctions, or
(iii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, currently including (as of the Closing
Date) Crimea, Cuba, Iran, North Korea, Sudan and Syria.

(b) The Borrower and each of its Subsidiaries is in compliance with the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and

 

110



--------------------------------------------------------------------------------

Obstruct Terrorism Act of 2001, Public Law 107-56 (as amended, the “USA Patriot
Act”), and OFAC.

(c) None of the Loan Parties (i) is a blocked person described in Section 1.1 of
the Anti-Terrorism Order or (ii) to the best of its knowledge, is in violation
of the Anti-Terrorism Order.

Section 5.16. Intellectual Property; Licenses, Etc.

Each of the Loan Parties and their Subsidiaries owns, licenses or possesses the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, technology, software, know-how database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are used or held for use in connection with and reasonably
necessary for the operation of their respective businesses as currently
conducted, except where the failure to so own, license or possess the right to
use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. No IP Rights and, to the Loan Parties’ knowledge, no
advertising, product, process, method, substance, part or other material, in
each case used by any Loan Party or any of its Subsidiaries in the operation of
their respective businesses as currently conducted infringes upon any rights
held by any other Person except for such infringements, individually or in the
aggregate, which would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is pending or, to
the knowledge of the Borrower, threatened against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

As of the Closing Date, (i) each Loan Party owns each copyright, patent or
trademark listed in Schedule 13(a) or 13(b) to the Perfection Certificate and
(ii) all registrations listed in Schedule 13(a) or 13(b) to the Perfection
Certificate are valid and in full force and effect, except, in each case, to the
extent failure to own or possess such right to use or of such registrations to
be valid and in full force and effect would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 5.17. Solvency.

On the Closing Date after giving effect to the Closing Date Transactions, the
Borrower and its Subsidiaries, on a consolidated basis taken as a whole, are
Solvent.

Section 5.18. FCPA.

No Loan Party, none of its Subsidiaries nor, to the knowledge of the Borrower,
any director, officer, agent or employee of the Borrower or any of its
Subsidiaries acting in his/her capacity as such, has taken any action, directly
or indirectly, that would result in a violation by such Persons of the FCPA,
including making use of the mails or any means or instrumentality of interstate
commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA. The Borrower and its Subsidiaries have conducted
their businesses in compliance

 

111



--------------------------------------------------------------------------------

with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 5.19. Security Documents.

(a) Security Agreement. The Collateral Documents are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by the Security Agreement or the Intercreditor Agreement (if
in effect)), the Liens created by the Collateral Documents shall constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Liens
other than Permitted Liens.

(b) PTO Filing; Copyright Office Filing. In addition to the actions taken
pursuant to Section 5.19(a)(i), when the Security Agreement or a short form
thereof (including any Intellectual Property Security Agreement) is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the Liens created by such Security Agreement (or Intellectual
Property Security Agreement) shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors (to the
extent intended to be created thereby) in Patents (as defined in the Security
Agreement) and Trademarks (as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in the Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case subject to no Liens
other than Permitted Liens (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered or applied-for
Trademarks, Patents and Copyrights acquired by the grantors thereof after the
Closing Date).

(c) Notwithstanding anything herein (including this Section 5.19) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law.

Section 5.20. Use of Proceeds.

(a) The Borrower will use the proceeds of the Term Loans solely for the
following purposes: (i) for the Debt Proceeds Transfer; (ii) to make
Investments, Acquisitions and Restricted Payments, in each case, to the extent
permitted hereunder; and/or (iii) to fund

 

112



--------------------------------------------------------------------------------

working capital and general corporate purposes of the Borrower and the
Restricted Subsidiaries, including the Closing Date Transaction Expenses and
other expenses relating to the Transactions.

(b) The Borrower will use the proceeds of the Revolving Credit Loans solely to
fund working capital and general corporate purposes of the Borrower and the
Restricted Subsidiaries on or after the Closing Date.

(c) No proceeds of the Loans will be used in violation of OFAC or the other
Sanctions by (i) the Borrower or any of its Restricted Subsidiaries or (ii) to
the Borrower’s knowledge as of the time of the applicable Loan, any other
Person.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (and not Cash Collateralized),
each of the Loan Parties shall, and shall cause each of their Restricted
Subsidiaries to:

Section 6.01. Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender within ninety (90) days after the end of each fiscal year of the Borrower
(or, with respect to the fiscal year ending December 31, 2016, within
one-hundred and five (105) days after the end of such fiscal year) beginning
with the 2016 fiscal year, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than any qualification that is
expressly solely with respect to, or expressly resulting solely from, (i) an
upcoming maturity date of the Revolving Facility within one year from the date
of such opinion or (ii) any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) (an “Accounting
Opinion”); and

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower (or, with respect to the
fiscal quarter ending September 30, 2016, within sixty (60) days after the end
of such fiscal quarter), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter and the related (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended, and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding

 

113



--------------------------------------------------------------------------------

fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing the Borrower’s Form 10-K
or 10-Q, as applicable, filed with the SEC; provided, that, to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by an Accounting Opinion. The
information delivery requirements set forth in this Section 6.01 for the
applicable period may be satisfied by the Borrower by (i) the posting of such
information on the Borrower’s public website (which may include a press release
of the Borrower), (ii) the filing with the SEC of a shelf registration
statement, and any amendments thereto, with such information or (iii) by
including in the registration statement for the IPO quarterly or annual updates,
as applicable, containing the applicable required information.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02
(a), (b) and (c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or any
direct or indirect parent of the Borrower) posts such documents, or provides a
link thereto, at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website (including without limitation the EDGAR website of the
SEC), if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

In the event that the rules and regulations of the SEC (including Rule 3-10 of
Regulation S-X) permit (or if such rules and regulations do not apply, would
permit if such rules and regulations did apply) the Borrower or any direct or
indirect parent of the Borrower to report at such parent entity’s level on a
consolidated basis, the Borrower may satisfy its obligations under this covenant
by furnishing financial information and reports relating to such parent,
provided that the same is accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to such
direct or indirect parent and any of its subsidiaries other than the Borrower
and its Subsidiaries, on the one hand, and the information relating to the
Borrower and the Subsidiaries of the Borrower on a stand-alone basis, on the
other hand.

Section 6.02. Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

 

114



--------------------------------------------------------------------------------

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c) together with each Compliance Certificate delivered pursuant to Section
6.02(a) in connection with financial statements delivered pursuant to Section
6.01(a), a report setting forth the information required by a Perfection
Certificate Supplement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report; and

(d) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

115



--------------------------------------------------------------------------------

Section 6.03. Notices.

(a) Promptly after a Responsible Officer of a Loan Party has obtained knowledge
thereof, notify the Administrative Agent of (i) the occurrence of any Default;
(ii) the occurrence of any ERISA Event; and (iii) any matter (including in
regard to any court suit or action) that has resulted or would reasonably be
expected to result in a Material Adverse Effect. Each notice pursuant to this
clause (a) shall be accompanied by a written statement of a Responsible Officer
of the Borrower setting forth details of the occurrence referred to therein and
stating what action the Loan Parties have taken and propose to take with respect
thereto and shall be made available to the Lenders by the Administrative Agent.

(b) The Borrower shall furnish to the Administrative Agent promptly after a
Responsible Officer of a Loan Party has obtained knowledge of the issuance,
filing or receipt thereof, (A) copies of any order or notice of the FCC or any
other Governmental Authority which designates any FCC License for a Station, or
any application therefor, for a hearing before an administrative law judge or
which refuses renewal or extension thereof, or revokes or suspends the authority
of the Borrower or any of its Restricted Subsidiaries to operate a full-power
broadcast radio station, (B) any citation, notice of violation or order to show
cause issued by the FCC or other Governmental Authority or any complaint filed
by or with the FCC or other Governmental Authority, or any petition to deny or
other objection to any application, in each case with respect to the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and (C) a copy of any notice or application to the FCC
by the Borrower or any of its Restricted Subsidiaries requesting authority to
cease broadcasting on any broadcast radio station for any period in excess of
thirty (30) days.

Section 6.04. Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable,
all its obligations and liabilities in respect of Taxes imposed upon it
(including in its capacity as withholding agent) or upon its income or profits
or in respect of its property, except, in each case, (a) to the extent the
failure to pay or discharge the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been made in accordance with GAAP.

Section 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
except (x) in a transaction permitted by Section 7.03 or 7.04 and (y) any
Restricted Subsidiary may merge or consolidate with any other Restricted
Subsidiary and (b) take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.03 or
7.04 or clause (y) of this Section 6.05.

 

116



--------------------------------------------------------------------------------

Section 6.06. Maintenance of Properties.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its Real Property and
tangible properties and equipment necessary in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary repairs, renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business.

Section 6.07. Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Subject
to Section 6.13(a), all such insurance policies of the Loan Parties shall name
the Collateral Agent as additional insured (in the case of liability insurance
and property insurance) or loss payee (solely in the case of property
insurance), as applicable. With respect to each parcel of Real Property that is
subject to a Mortgage, obtain flood insurance in such total amount (no greater
than the value of the property) as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements on such Real Property are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with Flood
Insurance Laws and the National Flood Insurance Program as set forth in the
Flood Insurance Laws.

Section 6.08. Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 6.09. Books and Records.

Maintain proper books of record and account, in which entries are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied and which reflect all material financial transactions and matters
involving the business of the Loan Parties or a Restricted Subsidiary, as the
case may be.

Section 6.10. Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent,
the Collateral Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its

 

117



--------------------------------------------------------------------------------

affairs, finances and accounts with its senior officers, and independent public
accountants, all at reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, (a) unless an
Event of Default exists, only the Administrative Agent on behalf of the Lenders
may exercise the rights under this Section 6.10 and the Administrative Agent
shall not exercise such rights more often than two (2) times during any calendar
year, (b) if an Event of Default exists and an individual Lender elects to
exercise rights under this Section 6.10, (x) such Lender shall coordinate with
the Administrative Agent, the Collateral Agent and any other Lender electing to
exercise such rights and shall share the results of such inspection with the
Administrative Agent and the Collateral Agent on behalf of the Lenders and (y)
the number of visits and expense associated with such individual Lender
inspections must be reasonable, and (c) the Borrower shall have the opportunity
to participate in any discussions with the Borrower’s independent public
accountants.

Section 6.11. Additional Collateral; Additional Guarantors.

(a) Subject to this Section 6.11 and Section 6.13(d), with respect to any
property acquired after the Closing Date by any Loan Party that is intended to
be subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and in any event within thirty (30) days after the
acquisition thereof (or, with respect to intellectual property, in any event on
a quarterly basis) (or such later date as the Administrative Agent may agree))
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Collateral Documents or such
other documents as the Administrative Agent or the Collateral Agent shall
reasonably request to grant to the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens; and (ii) take all actions reasonably necessary
or advisable to cause such Lien to be duly perfected within the United States to
the extent required by such Collateral Document in accordance with all
applicable Law, including the filing of financing statements in such
jurisdictions within the United States as may be reasonably requested by the
Administrative Agent. The Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.

(b) With respect to any Person that is or becomes a Subsidiary of a Loan Party
after the Closing Date or ceases to be an Excluded Subsidiary, promptly (and in
any event within thirty (30) days after the later of (I) the date such Person
becomes a Subsidiary or (II) the date the Borrower delivers to the
Administrative Agent financial statements by which it is determined that such
Person ceased to be an Excluded Subsidiary (or such later date as the
Administrative Agent may agree)) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary directly owned by such Loan Party, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder (or holders) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Loan Party together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party (in each case, with respect to Foreign
Subsidiaries, to the extent applicable and permitted under foreign laws, rules
or regulations) or, if necessary to perfect a Lien under applicable Law, by
means of an applicable Collateral Document, to create a Lien on such Equity
Interests and intercompany

 

118



--------------------------------------------------------------------------------

notes in favor of the Collateral Agent on behalf of the Secured Parties and (ii)
cause any such Subsidiary (A) to execute a joinder agreement reasonably
acceptable to the Administrative Agent or such comparable documentation to
become a Guarantor and a joinder agreement to the applicable Collateral
Documents (including the Security Agreement), substantially in the form annexed
thereto, and (B) to take all other actions reasonably requested by the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Collateral Documents (including the Security Agreement) to be duly
perfected within the United States to the extent required by such agreement in
accordance with all applicable Law, including the filing of financing statements
in such jurisdictions within the United States as may be reasonably requested by
the Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent, or on
which a Lien is required to be created, pursuant to clause (i) of this Section
6.11(b) shall not include any Equity Interests of a Subsidiary that is an
Excluded Subsidiary by reason of clause (e) of the definition of Excluded
Subsidiary, (2) no Excluded Subsidiary shall be required to become a Guarantor
or otherwise take the actions specified in clause (ii) of this Section 6.11(b),
(3) no more than (A) 66% of the total voting power of all outstanding voting
stock and (B) 100% of the Equity Interests not constituting voting stock of any
CFC or CFC Holdco (except that any such Equity Interests constituting “stock
entitled to vote” within the meaning of Treasury Regulation Section
1.956-2(c)(2) shall be treated as voting stock for purposes of this Section
6.11(b)) shall be required to be pledged and (4) no Equity Interests in any
Person held by a Foreign Subsidiary shall be required to be pledged.

(c) Each Loan Party shall grant to the Collateral Agent, within ninety (90) days
of the acquisition thereof (or such later date as the Administrative Agent may
agree), a security interest in and Mortgage on each parcel of Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Closing Date and that, together with any improvements thereon, individually has
a fair market value of at least $5 million as additional security for the
Obligations (unless the subject property is subject to a Lien pursuant to
Section 7.01(6)). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens. The Mortgages or instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by Law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, to the extent so required,
a Title Policy, a Survey, local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent), a
Phase I environmental assessment, and a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination, together with a
notice executed by such Loan Party about special flood hazard area status, if
applicable, in respect of such Mortgage), and, if reasonably requested by the
Administrative Agent or the Collateral Agent, an appraisal (in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent) with respect to such Real Property.

 

119



--------------------------------------------------------------------------------

(d) The foregoing clauses (a) through (c) shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of a Title
Policy or Survey with respect to, particular assets if and for so long as (i) in
the reasonable judgment of the Administrative Agent and the Borrower in writing,
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining a Title Policy or Survey in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or
(ii) such asset constitutes an Excluded Asset (as such term is defined in the
Security Agreement). In addition, the foregoing will not require actions under
this Section 6.11 by a Person if and to the extent that such action would (a) go
beyond the corporate or other powers of the Person concerned (and then only as
such corporate or other power cannot be modified or excluded to allow such
action); or (b) unavoidably result in material issues of director’s personal
liability, breach of fiduciary duty or criminal liability. The Administrative
Agent may grant extensions of time for the perfection of security interests in
or the obtaining of title insurance or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

(e) Notwithstanding the foregoing provisions of this Section 6.11 or anything in
this Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to this Section 6.11 shall be subject to
exceptions and limitations set forth herein, in the Collateral Documents and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Borrower. Notwithstanding the foregoing provisions of
this Section 6.11 or anything in this Agreement or any other Loan Document to
the contrary, any Subsidiary of the Borrower that Guarantees the Senior Notes
shall be a Guarantor hereunder for so long as it Guarantees the Senior Notes.

Section 6.12. Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause all lessees
and other Persons operating or occupying its Real Property to comply, with all
applicable Environmental Laws and Environmental Permits, (b) obtain and timely
renew all Environmental Permits necessary for its operations and properties, and
(c) to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any affected Real Property, in accordance with the requirements
of all Environmental Laws.

Section 6.13. Post-Closing Conditions and Further Assurances.

(a) Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its sole discretion), deliver to the Collateral Agent
the following items: (i) counterparts of a Mortgage with respect to each
Mortgaged Property duly executed and delivered by the record owner of such
property in form suitable for filing or recording in all filing or recording
offices that the Collateral Agent may reasonably deem necessary or desirable

 

120



--------------------------------------------------------------------------------

in order to create a valid and subsisting perfected Lien (subject only to
Permitted Liens) on the property and/or rights described therein in favor of the
Collateral Agent for the benefit of the Secured Parties, and evidence that all
filing and recording taxes and fees have been paid or otherwise provided for in
a manner reasonably satisfactory to the Collateral Agent (it being understood
that if a mortgage tax will be owed on the entire amount of the Indebtedness
evidenced hereby, then the amount secured by such Mortgage shall be limited to
100% of the fair market value of the property at the time such Mortgage is
entered into if such limitation results in such mortgage tax being calculated
based upon such fair market value), (ii) with respect to each Mortgaged
Property, a Survey for which all necessary fees (where applicable) have been
paid, (iii) with respect to each Mortgaged Property, a title search dated
contemporaneous with the delivery of such Mortgage conducted by a nationally
recognized title insurance company (or agent therefor) which reflects that such
Mortgaged Property is free and clear of all defects and encumbrances other than
Permitted Liens, (iv) a Title Policy in respect of such Mortgage and Mortgaged
Property naming the Collateral Agent as the insured for its benefit and the
benefit of the Secured Parties and their respective successors and assigns, (v)
customary legal opinions, addressed to the Administrative Agent, the Collateral
Agent and the Secured Parties, in form and substance reasonably acceptable to
the Collateral Agent as to such matters as the Collateral Agent may reasonably
request, (vi) a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each Mortgaged Property on
which any “building” (as defined in the Flood Insurance Laws) is located, duly
executed and acknowledged by the appropriate Loan Parties, together with a
notice executed by such Loan Party about special flood hazard area status, if
applicable, and evidence of flood insurance to the extent required under Section
6.07, and (vii) Phase I environmental site assessments as to the properties
described in the Mortgages, in form and substance and from professional firms
reasonably acceptable to the Collateral Agent.

(b) Promptly upon request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral or any payments or fees relating thereto, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent may reasonably request from
time to time in order to carry out more effectively the purposes of the
Collateral Documents. If the Administrative Agent, the Collateral Agent or the
Required Lenders reasonably determine that they are required by applicable Law
to have appraisals prepared in respect of any Mortgaged Property, the Borrower
shall cooperate with the Administrative Agent in obtaining appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

(c) Within the applicable time periods specified in Schedule 6.13(c), deliver to
the Collateral Agent each document or other deliverable set forth in Schedule
6.13(c) in accordance with the terms thereof.

 

121



--------------------------------------------------------------------------------

Section 6.14. Designation of Subsidiaries.

(a) After the Closing Date, the Borrower may designate any of its Subsidiaries
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries, as of the time of designation, owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary of the Borrower (other than solely any Subsidiary of the
Subsidiary to be so designated); provided, that no Default or Event of Default
shall have occurred and be continuing and the Borrower and its Restricted
Subsidiaries shall be in Pro Forma Compliance with Section 7.09 for the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.01 and, provided, further, that (i) such designation
complies with Section 7.06; and (ii) each Subsidiary to be so designated and its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
of such Indebtedness has recourse to any of the assets of any Loan Party or any
Restricted Subsidiary (other than Equity Interests of such Subsidiary to be
designated).

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, that, immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing and the Borrower and its Restricted Subsidiaries shall be in Pro
Forma Compliance with Section 7.09 for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.01;
provided, further, that any Indebtedness of the applicable Subsidiary and any
Liens encumbering its property existing as of the time of such designation shall
be deemed incurred or established, as applicable at such time.

(c) Any such designation by the Borrower pursuant to this Section 6.14 shall be
notified by the Borrower to the Administrative Agent by promptly delivering to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provision. The
Borrower shall not be permitted to designate any Subsidiary as an Unrestricted
Subsidiary if such Subsidiary is not designated as an Unrestricted Subsidiary
(or equivalent term) in the documentation relating to any other Indebtedness of
the Loan Parties in excess of the Threshold Amount (to the extent permissible
under such Indebtedness).

Section 6.15. Administration of Deposit Accounts and Securities Accounts.

Take all actions necessary to establish the Collateral Agent’s control (within
the meaning of the UCC) at all times over each of the Deposit Accounts and
Securities Accounts (other than Excluded Accounts) set forth in Schedule 6.15,
which Schedule sets forth all Deposit Accounts and Securities Accounts
maintained by the Loan Parties as of the Closing Date (other than Excluded
Accounts). Each Loan Party shall be the sole account holder (or a joint account
holder with one or more other Loan Parties) of each of its Deposit Accounts and
Securities Accounts and, subject to the terms of any Intercreditor Agreement or
Second Lien Intercreditor Agreement, shall not allow any other Person (other
than the Collateral Agent) to have control over a Deposit Account or Securities
Account or any deposits or financial assets therein. The

 

122



--------------------------------------------------------------------------------

Borrower shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account or a Securities Account by any Loan Party (other
than any Excluded Accounts).

Section 6.16. Use of Proceeds.

Use the proceeds of the Credit Extensions (including any issued Letters of
Credit) solely for the purposes described in Section 5.20 and not in
contravention of any Law (including Anti-Corruption Laws, the Sanctions and
OFAC) or of any Loan Document.

Section 6.17. Maintenance of Ratings.

Use commercially reasonable efforts to (a) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and (b)
maintain a public corporate rating (but not any specific rating) from S&P and a
public corporate family rating (but not any specific rating) from Moody’s, in
each case for the Borrower.

Section 6.18. Lender Calls.

Commencing after the one year anniversary of the Closing Date, at the request of
the Administrative Agent or of the Required Lenders and upon reasonable prior
notice, hold a quarterly conference call (at a location and time selected by the
Administrative Agent and the Borrower) with all Lenders who choose to attend
such conference call, at which conference call the financial results of the
previous fiscal year or each of the first three (3) fiscal quarters of the
current fiscal year, as applicable, and the financial condition of the Borrower
and its Subsidiaries shall be reviewed; provided, that notwithstanding the
foregoing, the requirement set forth in this Section 6.18 may be satisfied with
a public earnings call; provided, further, that in no event shall any such call
be required to take place prior to forty five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower and
ninety (90) days after the end of each fiscal year of the Borrower, as
applicable; provided, further, that the Borrower shall in no event be required
to hold more than four (4) such calls during any fiscal year.

Section 6.19. FCC Matters.

At all times maintain the FCC Licenses and all other licenses, permits,
permissions and other authorizations used or necessary to operate the Stations
as operated from time to time by the Borrower and its Restricted Subsidiaries,
except to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.20. Compliance with Anti-Corruption Laws and Sanctions.

Implement and maintain in effect and enforce policies and procedures reasonably
designed to promote and achieve compliance by such Loan Party, its respective
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruptions Laws and applicable Sanctions.

 

123



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

Section 7.01. Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien that
secures any obligation or any related guarantee, on any asset or property of the
Borrower or any of its Restricted Subsidiaries, or any income or profits
therefrom, or assign or convey any right to receive income therefrom, other than
the following (“Permitted Liens”):

(1) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation, or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety, stay, customs or
appeal bonds to which such Person is a party, or deposits as security for
contested taxes or import duties or for the payment of rent, performance and
return of money bonds and other similar obligations (including letters of credit
issued in lieu of any such bonds or to support the issuance thereof and
including those to secure health, safety and environmental obligations), in each
case incurred in the ordinary course of business;

(2) Liens imposed by law or regulation, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than thirty (30) days or being contested in good faith by appropriate
proceedings, or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for Taxes, assessments or other governmental charges not yet overdue
for a period of more than thirty (30) days or which are being contested in good
faith by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(4) Liens in favor of issuers of performance, surety bonds or bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

 

124



--------------------------------------------------------------------------------

(5) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines, utilities and other similar purposes, or zoning or other
restrictions as to the use of Real Property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness or other covenants, conditions,
restrictions and minor defects or irregularities in title (“Other
Encumbrances”), in each case which Liens and Other Encumbrances do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to clause (4)
of Section 7.02(b); provided, that such Liens extend only to the assets and/or
Capital Stock, the acquisition, lease, construction, repair, replacement or
improvement of which is financed thereby and any replacements, additions or
accessions thereto and any income or profits therefrom;

(7) Liens existing on the Closing Date listed on Schedule 7.01(b);

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;

(9) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or a Restricted Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation; provided, further,
however, that the Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
under Section 7.02;

(11) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is, and is permitted
to be under this Agreement, secured by a Lien on the same property securing such
Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(13) (a) leases, subleases, licenses or sublicenses (including of real property
and intellectual property) granted to others in the ordinary course of business
and (b) with respect to any leasehold interest held by the Borrower or any of
its Restricted Subsidiaries, the terms of the leases granting such leasehold
interest and the rights of lessors thereunder and any

 

125



--------------------------------------------------------------------------------

Lien granted by any lessor, in the case of each of clauses (a) and (b) which do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries and do not secure any
Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Loan Parties;

(16) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility permitted to be incurred pursuant to Section 7.02(b)(19);

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), this (18), (28) and
(35); provided, however, that (a) such new Lien shall be limited to all or part
of the same property that secured the original Lien (plus improvements on such
property), and (b) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), this (18), (28) and (35) at the time the original
Lien became a Permitted Lien under this Agreement, and (ii) an amount necessary
to pay any fees and expenses, including premiums, and accrued and unpaid
interest related to such refinancing, refunding, extension, renewal or
replacement;

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations which do not exceed $100 million in
aggregate principal amount at any one time outstanding;

(21) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(23) Liens (i) of a collection bank arising under Section 4-208 or 4-210 (as
applicable) of the Uniform Commercial Code or any comparable or successor
provision on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, and (iii) in favor of banking or other financial
institutions arising as a matter of law or pursuant to customary depositary
terms

 

126



--------------------------------------------------------------------------------

encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted pursuant to Section 7.02; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(26) banker’s liens, Liens that are statutory, common law or contractual rights
of set-off and other similar Liens, in each case (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(27) Liens pursuant to any Loan Document;

(28) Liens on Collateral securing Indebtedness incurred pursuant to Section
7.02(b)(20) and 7.02(b)(21), in each case so long as such Indebtedness is
subject to an Intercreditor Agreement (or Second Lien Intercreditor Agreement in
the case of Permitted Junior Secured Refinancing Debt and such other
Indebtedness pursuant to such sections as shall be intended to be secured on a
second-lien basis);

(29) Liens on the Equity Interest of Unrestricted Subsidiaries that secure
Indebtedness of such Unrestricted Subsidiaries;

(30) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(31) Liens on property or assets used to defease or to irrevocably satisfy and
discharge Indebtedness; provided, that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

(32) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(33) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

(34) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted under this Agreement;

 

127



--------------------------------------------------------------------------------

(35) additional Liens securing Indebtedness of the Borrower and its Restricted
Subsidiaries permitted pursuant to Section 7.02, so long as (A) both before and
after giving effect to the granting of such Liens and the incurrence of such
Indebtedness, no Default shall have occurred and be continuing, and (B) on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Net Secured Leverage Ratio is less than or equal to 3.25 to 1.00
for the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.01; provided, that any Liens on the Collateral
incurred pursuant to this clause (35) shall be subject to an Intercreditor
Agreement or a Second Lien Intercreditor Agreement, as applicable; and

(36) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted pursuant to Section 7.02.

For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness. Without
limitation of any other terms and conditions set forth in this Section 7.01, any
Permitted Liens on the Collateral securing (x) any Indebtedness for borrowed
money not incurred under the Loan Documents or (y) any other Indebtedness or
other Contractual Obligations in an amount in excess of $10 million (other than
Indebtedness incurred under the Loan Documents) shall, in each case, be subject
to an Intercreditor Agreement or a Second Lien Intercreditor Agreement, as
applicable.

Section 7.02. Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently, or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Borrower will not issue
any shares of Disqualified Stock and will not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock; provided, however,
that the Borrower may incur Indebtedness (including Acquired Indebtedness) or
issue shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of Preferred Stock, so long as (A) both before and after
giving effect to the incurrence of such Indebtedness or issuance of such
Disqualified Stock or Preferred Stock, as the case may be, no Default shall have
occurred and be continuing, and (B) the Consolidated Net Leverage Ratio of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 6.01
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would not have been greater than
5.00 to 1.00, determined on a Pro Forma Basis (including a pro forma application
of the net proceeds therefrom); provided, further, however, that Non-Guarantor
Subsidiaries may not incur Indebtedness or issue Disqualified Stock or Preferred
Stock pursuant to this Section 7.02(a) if, after giving pro forma effect to such
incurrence or issuance, more than $150 million of Indebtedness or Disqualified
Stock or Preferred Stock of Non-Guarantor Subsidiaries is outstanding pursuant
to this paragraph and clause (16) of Section 7.02(b) in the aggregate.

(b) The provisions of Section 7.02(a) hereof shall not apply to:

 

128



--------------------------------------------------------------------------------

(1) Indebtedness of any Loan Party under the Loan Documents;

(2) the incurrence by a Loan Party of Indebtedness represented by the Senior
Notes (including any guarantee thereof);

(3) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in clauses (1)
and (2)) listed on Schedule 7.02(b);

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred or issued by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease, construction or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, and any Indebtedness incurred to refinance any
such Indebtedness, in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding under this clause (4),
does not exceed the greater of (x) $50 million and (y) 1.0% of the Total Assets
determined at the time of incurrence;

(5) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
issued or entered into in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance;

(6) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, holdback, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(7) Indebtedness of the Borrower to a Restricted Subsidiary or a Restricted
Subsidiary to the Borrower or another Restricted Subsidiary; provided, that (i)
any such Indebtedness (other than such as may arise from ordinary course
intercompany cash management obligations) owing by the Borrower or a Guarantor
to a Non-Guarantor Subsidiary is expressly subordinated in right of payment to
the Obligations and (ii) any such Indebtedness (other than such as may arise
from ordinary course intercompany cash management obligations) owing by a
Non-Guarantor Subsidiary to the Borrower or a Guarantor is pledged to the
Administrative Agent pursuant to the terms of the Collateral Documents to the
extent required thereby; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any

 

129



--------------------------------------------------------------------------------

other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (7);

(8) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in such Preferred
Stock being beneficially owned by a Person other than the Borrower or any
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Borrower or another of its Restricted
Subsidiaries) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted by this clause (8);

(9) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this Section
7.02, exchange rate risk, commodity pricing risk or any combination thereof;

(10) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

(11) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Guarantor not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the outstanding principal
amount and liquidation preference of all other Indebtedness, Disqualified Stock
and Preferred Stock then outstanding and incurred pursuant to this clause (11),
does not at any one time outstanding exceed the greater of (x) $75 million and
(y) 1.5% of Total Assets determined at the time of incurrence;

(12) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund or
refinance any Indebtedness, Disqualified Stock or Preferred Stock incurred or
issued under clause (a) of this Section 7.02 and clauses (2), (3), this clause
(12), and clauses (13) and (20) of this Section 7.02(b), including, in each
case, additional Indebtedness, Disqualified Stock or Preferred Stock incurred to
pay premiums (including tender premiums), accrued interest, defeasance costs and
reasonable fees and expenses in connection therewith (collectively, the
“Refinancing Indebtedness”); provided, however, that such Refinancing
Indebtedness:

(A) (i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced, and (ii) has a final scheduled maturity date that
is no earlier than the final scheduled maturity date of the Indebtedness,
Disqualified Stock or Preferred Stock being refunded or refinanced;

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is

 

130



--------------------------------------------------------------------------------

subordinated or pari passu, as the case may be, to the Obligations at least to
the same extent as the Indebtedness being refinanced or refunded or (ii)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively; and

(C) shall not include Indebtedness, Disqualified Stock or Preferred Stock of a
Non-Guarantor Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or a Guarantor;

(13) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower or
another Loan Party incurred to finance an Acquisition or (y) Persons that are
Acquired by the Borrower or any other Loan Party or merged into or consolidated
with the Borrower or another Loan Party in accordance with the terms of this
Agreement; provided that, after giving effect to such Acquisition, merger or
consolidation, either:

(A) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Net Leverage Ratio test set forth in
Section 7.02(a), or

(B) the Consolidated Net Leverage Ratio is less than or equal to the
Consolidated Net Leverage Ratio immediately prior to such Acquisition, merger or
consolidation;

(14) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided, that such Indebtedness is
extinguished within ten (10) Business Days of notice of its incurrence;

(15) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Agreement and, in the case of the guarantee by
a Loan Party of Indebtedness of any Non-Guarantor Subsidiary, only to the extent
that the related Investment is permitted, or (B) any guarantee by a Restricted
Subsidiary of Indebtedness of the Borrower;

(16) Indebtedness of Non-Guarantor Subsidiaries in an aggregate principal
amount, which when aggregated with the principal amount of all other
Indebtedness of Non-Guarantor Subsidiaries then outstanding and incurred
pursuant to this clause (16) and Section 7.02(a), does not exceed $150 million
at any one time outstanding;

(17) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

(18) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to current or former officers, directors and employees thereof, their respective
estates, spouses or

 

131



--------------------------------------------------------------------------------

former spouses, in each case to finance the purchase or redemption of Equity
Interests of the Borrower permitted under Section 7.05(e);

(19) Indebtedness incurred pursuant to any Receivables Facility; provided, that
the aggregate outstanding principal amount under such Receivables Facility, when
aggregated with the outstanding principal amount under all other Receivables
Facilities then outstanding and incurred pursuant to this clause (19), shall not
exceed $75 million;

(20) Indebtedness incurred pursuant to a Permitted Debt Offering so long as, at
the time of the incurrence thereof, after giving effect thereto, the aggregate
principal amount of such Indebtedness, together with the aggregate outstanding
principal amount of any Incremental Facilities at such time (calculated as if
any Incremental Revolving Increase were fully drawn), does not exceed the
Maximum Incremental Facilities Amount;

(21) Credit Agreement Refinancing Indebtedness;

(22) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;
and

(23) Indebtedness of the Borrower under the Subordinated Intercompany Note;
provided, that such Indebtedness shall be paid in full, and the Subordinated
Intercompany Note shall be satisfied and discharged, within five (5) Business
Days after the date of consummation of the IPO.

(c) For purposes of determining compliance with this Section 7.02, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (1) through (22) of Section 7.02(b) above or is entitled to be incurred
pursuant to Section 7.02(a) hereof, the Borrower, in its sole discretion, will
divide and/or classify on the date of incurrence and may later redivide and/or
reclassify such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
clauses or such paragraph.

Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional indebtedness with the same terms, the payment of
dividends in the form of additional shares of Disqualified Stock or Preferred
Stock, as applicable, of the same class, and accretion of original issue
discount or liquidation preference will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section
7.02. Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.02.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness

 

132



--------------------------------------------------------------------------------

denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed (whichever is lower), in the case of
revolving credit debt; provided, that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced. For the avoidance of doubt and notwithstanding
any other provision of this covenant, the maximum amount of Indebtedness that
may be incurred pursuant to this Section 7.02 shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rate of currencies.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

Notwithstanding anything to the contrary contained in this Section 7.02, the
Borrower will not, and will not permit any Loan Party to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
subordinated or junior in right of payment to any Indebtedness of such Loan
Party, as the case may be, unless such Indebtedness is expressly subordinated in
right of payment to the Obligations or such Guarantor’s Guarantee to the extent
and in the same manner as such Indebtedness is subordinated to other
Indebtedness of the applicable Loan Party.

For the purposes of this Agreement, (a) Indebtedness that is unsecured is not
deemed to be subordinated or junior to secured Indebtedness merely because it is
unsecured, and (b) Indebtedness is not deemed to be subordinated or junior to
any other Indebtedness merely because it has a junior priority with respect to
the same collateral.

Section 7.03. Fundamental Changes.

Neither the Borrower nor any of its Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided, that the Borrower shall be the continuing or
surviving Person; or (ii) one or more other Restricted Subsidiaries; provided,
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary under this clause (a)(ii), a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party; and (ii) any Subsidiary may
liquidate or dissolve into its parent if the Borrower determines in good faith
that such action is in the best

 

133



--------------------------------------------------------------------------------

interest of the Borrower and its Subsidiaries as a whole and is not materially
disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary; provided, that if the transferor in such a transaction is
a Guarantor, then the transferee must be the Borrower or a Guarantor; and

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided, that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation (any such Person, the “Successor
Company”) is not the Borrower, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) each Guarantor, unless it is the other party to
such merger or consolidation, shall have confirmed that its Guarantee and its
pledges and other obligations under the Collateral Documents shall apply to the
Successor Company’s obligations under the Loan Documents, including, to the
extent reasonably requested by the Administrative Agent, by executing amendments
or supplements to the Security Agreement, any Mortgage and any other Collateral
Documents, and (D) the Borrower shall have delivered to the Administrative Agent
(i) an officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement and (ii) such other certificates and other documentation as reasonably
requested by the Administrative Agent; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, a Guarantor may
merge or consolidate with any other Person; provided, that (i) such Guarantor
shall be the continuing or surviving corporation or (ii) if the Successor
Company is not such Guarantor, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of such Guarantor
under this Agreement and the other Loan Documents to which such Guarantor is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, and (C) such Guarantor shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, such
Guarantor under this Agreement;

(f) so long as no Default exists or would result therefrom, the Borrower or any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.05; provided, that any such
merger or consolidation

 

134



--------------------------------------------------------------------------------

involving the Borrower or any Guarantor shall be subject to the conditions set
forth in clauses (d) and (e) above, respectively; and

(g) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may consummate a merger, dissolution, liquidation or consolidation,
in each case, the purpose of which is to effect a Disposition of all or
substantially all of the assets of, or all of the Equity Interests of, such
Restricted Subsidiary permitted pursuant to clause (t) of Section 7.04.

Section 7.04. Dispositions.

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate any Disposition, except:

(a) any disposition of cash, Cash Equivalents or Investment Grade Securities or
damaged, obsolete or worn out equipment or other assets, or assets no longer
used or useful in the business of the Borrower and the Restricted Subsidiaries
in the reasonable opinion of the Borrower, in each case, in the ordinary course
of business or any disposition or transfer of inventory or goods (or other
assets) held for sale in the ordinary course of business;

(b) the disposition of all or substantially all of the assets of any Restricted
Subsidiary in a manner permitted pursuant to Section 7.03 (other than clause (g)
thereof);

(c) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 7.05 or any Permitted Investment;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value (as determined in good faith by the Borrower) not to
exceed $5 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary; provided, that any transfer from a
Loan Party shall be to another Loan Party;

(f) to the extent qualifying for non-recognition under Section 1031 of the Code,
or any comparable or successor provision, any exchange of like property
(excluding any boot thereon) for use in a Similar Business;

(g) the lease, assignment or sub-lease of any real or personal property in the
ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures on assets or Dispositions of assets required by Law,
governmental regulation or any Governmental Authority;

 

135



--------------------------------------------------------------------------------

(j) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility permitted to be incurred pursuant to Section
7.02(b)(19);

(k) any financing transaction (excluding by way of a Sale and Lease-Back
Transaction) with respect to property built or acquired by the Borrower or any
of its Restricted Subsidiaries after the Closing Date;

(l) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business (other than exclusive, world-wide
licenses that are longer than three (3) years);

(m) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(n) the lapse or abandonment of intellectual property rights in the ordinary
course of business which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower and
its Restricted Subsidiaries taken as a whole;

(o) an issuance of Equity Interests pursuant to benefit plans, employment
agreements, equity plans, stock subscription or shareholder agreements, stock
ownership plans and other similar plans, policies, contracts or arrangements
established in the ordinary course of business or approved by the Borrower in
good faith;

(p) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(q) dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(r) the granting of Liens not prohibited by this Agreement;

(s) Dispositions of Investments in and the property of joint ventures (to the
extent any such joint venture constitutes a Restricted Subsidiary) so long as
the aggregate fair market value (determined, with respect to each such
Disposition, as of the time of such Disposition) of all such Dispositions does
not exceed $5 million; and

(t) Dispositions (including by way of any Sale and Lease-Back Transaction) with
respect to which (1) the Borrower or any Restricted Subsidiary, as the case may
be, receives consideration at the time of such Disposition at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of; and (2) except in the case of a Permitted Asset
Swap, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided, that the amount of:

 

136



--------------------------------------------------------------------------------

(i) any liabilities (as shown on the Borrower’s most recent consolidated balance
sheet or in the footnotes thereto or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
the Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations, that are assumed by the transferee of any such
assets (or are otherwise extinguished by the transferee in connection with the
transactions relating to such Disposition) and for which the Borrower and all
such Restricted Subsidiaries have been validly released,

(ii) any notes or other obligations or securities received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted by the
Borrower or any such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within one
hundred and eighty (180) days following the receipt thereof, and

(iii) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is at that time outstanding (but less the
amount of any cash or Cash Equivalents received in connection with a subsequent
sale or conversion of or collection on such Designated Non-Cash Consideration,
up to the lesser of (a) the amount of the cash and Cash Equivalents so received
(less the cost of disposition, if any) and (b) the initial amount of such
Designated Non-Cash Consideration) not to exceed $150 million, with the fair
market value of each item of Designated Non-Cash Consideration being determined
in good faith by the Borrower and measured at the time received and without
giving effect to subsequent changes in value, shall, in each case, be deemed to
be cash for purposes of this provision and for no other purpose.

Section 7.05. Restricted Payments.

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, (i) declare or pay any dividend or make any payment
or distribution on account of the Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger or consolidation, other than (x) dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of the
Borrower, or (y) dividends or distributions by a Restricted Subsidiary so long
as, in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities; (ii) purchase, redeem,
defease or otherwise acquire or retire for value any Equity Interests of the
Borrower, including in connection with any merger or consolidation; (iii) make
any principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value in each case, prior to any scheduled repayment, sinking fund
payment or maturity, any Subordinated Indebtedness other than the payment,
redemption,

 

137



--------------------------------------------------------------------------------

repurchase, defeasance, acquisition or retirement of: (x) Indebtedness permitted
under Section 7.02(b)(7); or (y) Subordinated Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of payment,
redemption, repurchase, defeasance, acquisition or retirement (all such payments
and other actions set forth in clauses (i) through (iii) above being
collectively referred to as “Restricted Payments”), except as follows:

(a) so long as (i) no Default shall have occurred and be continuing or would
occur as a consequence thereof and (ii) the Consolidated Net Leverage Ratio of
the Borrower and its Restricted Subsidiaries for the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
6.01 would not have been greater than 5.00 to 1.00, determined on a Pro Forma
Basis, Restricted Payments, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date pursuant to this Section 7.05(a), in an aggregate amount not to
exceed the Available Amount;

(b) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within sixty (60) days after the date of declaration
thereof or the giving of such irrevocable notice, as applicable, if at the date
of declaration or the giving of such notice such payment would have complied
with the provisions of this Agreement as if it were and is deemed at such time
to be a Restricted Payment at the time of such notice;

(c) the redemption, repurchase, retirement or other acquisition of any Equity
Interests of the Borrower, or of Subordinated Indebtedness of any Loan Party, in
exchange for, or out of the proceeds of the substantially concurrent issuance or
sale (other than to a Restricted Subsidiary or to an employee stock ownership
plan or any trust established by the Borrower) of, Equity Interests of the
Borrower (other than Disqualified Stock) (collectively, the “Refunding Capital
Stock”);

(d) the purchase, redemption, defeasance, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or a Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent issuance
of, new Indebtedness of the Borrower or a Guarantor, as the case may be, which
is incurred in compliance with Section 7.02 so long as:

(i) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of, plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so purchased, redeemed, defeased, repurchased, acquired or
retired for value, plus the amount of any premium required to be paid under the
terms of the instrument governing the Subordinated Indebtedness being so
purchased, redeemed, defeased, repurchased, acquired or retired and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness;

(ii) such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired for
value;

 

138



--------------------------------------------------------------------------------

(iii) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Subordinated Indebtedness
being so purchased, exchanged, redeemed, defeased, repurchased, acquired or
retired; and

(iv) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so purchased, exchanged, redeemed, defeased, repurchased,
acquired or retired;

(e) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower held by any future, present or former employee, director
or consultant of the Borrower or any of its Subsidiaries pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, or any stock subscription or shareholder agreement;
provided, however, that the aggregate Restricted Payments made under this
Section 7.05(e) do not exceed in any calendar year $25 million (with unused
amounts in any calendar year being carried over for one additional calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(i) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower to members of management, directors or consultants of the
Borrower or any of its Subsidiaries that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments or to the making of
any Permitted Investment (pursuant to clause (r) of the definition thereof) by
virtue of the Available Amount; plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower or any Restricted Subsidiary after the Closing Date; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.05(e);

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from members of management of the Borrower or any
of the Borrower’s Restricted Subsidiaries in connection with a repurchase of
Equity Interests of the Borrower will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.05 or any other provision of this
Agreement;

(f) repurchases of Equity Interests deemed to occur (i) upon exercise of stock
options, stock appreciation rights or warrants if such Equity Interests
represent a portion of the exercise price of such options, stock appreciation
rights or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted or awarded to an employee;

(g) any other Restricted Payment, so long as (i) no Default shall have occurred
and be continuing or would occur as a consequence thereof and (ii) on a Pro
Forma Basis after giving effect to such Restricted Payment, the Consolidated Net
Leverage Ratio is less than 2.50 to 1.00;

 

139



--------------------------------------------------------------------------------

(h) distributions or payments of Receivables Fees;

(i) the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower or its Subsidiaries,
in each case, permitted under this Agreement;

(j) so long as no Default shall have occurred and be continuing or would occur
as a consequence thereof, the distribution, by dividend or otherwise, of shares
of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents);

(k) for any taxable period in which the taxable income of the Borrower and/or
any of its Subsidiaries is included in a consolidated, combined or similar
income tax group of which a direct or indirect parent of the Borrower is the
common parent (a “Tax Group”), an amount not to exceed the tax liabilities that
the Borrower and the applicable Subsidiaries, in the aggregate, would have been
required to pay in respect of such taxable income if such entities were a
standalone group of corporations separate from such Tax Group (it being
understood and agreed that, if the Borrower or any Subsidiary pays any portion
of such tax liabilities directly to any taxing authority, a Restricted Payment
in duplication of such amount shall not be permitted to be made pursuant to this
clause (k)); provided, that, from and after the execution of the tax matters
agreement in connection with the Transactions or the effectiveness of this
Agreement, and while such tax matters agreement remains in effect, payments in
respect of any taxes pursuant to this clause (k) shall not exceed the amounts
required to be paid in respect of such taxes pursuant to such tax matters
agreement;

(l) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
Restricted Subsidiary or Preferred Stock of any Restricted Subsidiaries issued
or incurred in accordance with Section 7.02;

(m) any Restricted Payment to fund the Transfers, so long as any Restricted
Payments relating thereto are made in connection with or in anticipation of the
Separation, so long as the Borrower is pursuing the Separation in good faith;

(n) any Restricted Payment to fund the Transactions (including the Transfers) to
the extent funded with the proceeds of the IPO, so long as any Restricted
Payments relating thereto are made in connection with or in anticipation of the
Separation, so long as the Borrower is pursuing the Separation in good faith;

(o) payments of cash, or dividends, distributions or advances by the Borrower or
any Restricted Subsidiary to allow the payment of cash in lieu of the issuance
of fractional shares upon the exercise of options or warrants or upon the
conversion or exchange of Capital Stock of any such Person;

 

140



--------------------------------------------------------------------------------

(p) mandatory redemptions or repurchases of Disqualified Stock the issuance of
which itself constituted a Restricted Payment or Permitted Investment otherwise
permissible hereunder; and

(q) the purchase, repurchase or other acquisition of Subordinated Indebtedness
in an amount not to exceed $25 million.

Section 7.06. Investments.

The Borrower shall not, nor shall the Borrower permit any of its Restricted
Subsidiaries to, directly or indirectly make an Investment other than any
Permitted Investment.

The Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary other than as permitted pursuant to Section 6.14. For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Investments in an amount determined as set forth in the last sentence of the
definition of “Investment.” Such designation will be permitted only if an
Investment in such amount would be permitted at such time, pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an “Unrestricted Subsidiary.”

Section 7.07. Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $25 million unless: (i) such Affiliate Transaction
is on terms that are not materially less favorable to the Borrower or such
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by such Person with an unrelated Person on an arm’s-length basis;
(ii) any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $50 million is
approved by a majority of the board of directors (or equivalent body) of the
Borrower; and (iii) the Borrower delivers to the Administrative Agent with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $75 million, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an Independent
Financial Advisor.

(b) The foregoing provisions will not apply to the following:

(1) transactions between or among the Borrower or any other Loan Party (or any
Person that becomes a Loan Party as a result of, or in connection with, such
transaction, so long as neither such Person nor the selling entity was an
Affiliate of the Borrower or any other Loan Party prior to such transaction);

 

141



--------------------------------------------------------------------------------

(2) Restricted Payments permitted to be made pursuant to Section 7.05 and
Investments permitted to be made pursuant to Section 7.06;

(3) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements and
agreements provided on behalf of, or entered into with, officers, directors,
employees or consultants of the Borrower or any of its Restricted Subsidiaries;

(4) any agreement or arrangement (i) as in effect as of the Closing Date or (ii)
anticipated to be entered into in connection with the Separation and/or the
Initial Public Offering, in each case, as set forth on Schedule 7.07, or any
amendment thereto (so long as any such amendment is not disadvantageous in any
material respect to the Lenders when taken as a whole as compared to the
applicable agreement, as determined in good faith by the Borrower) and any
transaction contemplated thereby, as determined in good faith by the Borrower;

(5) the Transactions and the payment of all fees and expenses related to the
Transactions;

(6) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and its Restricted Subsidiaries, in the reasonable determination of the board of
directors (or equivalent body) of the Borrower or the senior management thereof,
or are on terms not materially less favorable to the Borrower or its Restricted
Subsidiaries than might reasonably have been obtained at such time from an
unaffiliated party;

(7) the issuance or transfer of Equity Interests (other than Disqualified Stock)
of the Borrower;

(8) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility permitted to be incurred pursuant to Section
7.02(b)(19);

(9) payments or loans (or cancellation of loans) to employees, directors or
consultants of the Borrower or any of its Restricted Subsidiaries and employment
agreements, benefit plans, equity plans, stock option and stock ownership plans
and other similar arrangements with such employees, directors or consultants
which, in each case, are approved by the Borrower in good faith;

(10) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(11) transactions with respect to which the Borrower or any Restricted
Subsidiary, as the case may be, has obtained a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 7.07(a)(i);

 

142



--------------------------------------------------------------------------------

(12) the issuances of securities or other payments, loans (or cancellation of
loans) awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, benefit plans, equity plans, stock option
and stock ownership plans or similar employee benefit plans approved by the
board of directors (or equivalent body) of the Borrower in good faith;

(13) any contribution to the capital of the Borrower (other than in
consideration of Disqualified Stock); and

(14) the provision to Unrestricted Subsidiaries and Non-Guarantor Subsidiaries
of cash management, accounting and other overhead services in the ordinary
course of business undertaken in good faith and not for the purpose of
circumventing any covenant set forth in this Agreement.

Section 7.08. Burdensome Agreements.

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to:

(1) (a) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (b) pay any
Indebtedness owed to the Borrower or any Restricted Subsidiary;

(2) make loans or advances to the Borrower or any Restricted Subsidiary; or

(3) sell, lease or transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary;

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

(a) contractual encumbrances or restrictions (i) in effect on the Closing Date
or in the Senior Notes Indenture (as in effect on the date hereof) or (ii) to
the extent not in effect on the Closing Date, set forth on Schedule 7.08 hereto
or in any other agreement governing Indebtedness permitted hereunder to the
extent not materially more restrictive for the Borrower and its Restricted
Subsidiaries than one or both of the Loan Documents and/or the Senior Notes
Indenture (as in effect on the date hereof);

(b) the Loan Documents;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature described in clause (3) above on the property so acquired or leased;

(d) applicable law or any applicable rule, regulation or order;

 

143



--------------------------------------------------------------------------------

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary in existence
at the time of such transaction (but not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower, that impose restrictions solely on the
assets to be sold;

(g) Secured Indebtedness otherwise permitted to be incurred under Sections 7.01
and 7.02 that limit the right of the debtor to dispose of the assets securing
such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or Preferred Stock of Non-Guarantor
Subsidiaries permitted to be incurred subsequent to the Closing Date under
Section 7.02;

(j) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture,
including the interests therein;

(k) customary provisions contained in leases, sub-leases, licenses or
sub-licenses and other agreements, in each case, entered into in the ordinary
course of business;

(l) any encumbrances or restrictions of the type referred to in clauses (1), (2)
and (3) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive in any material respect
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(m) restrictions created in connection with any Receivables Facility permitted
to be incurred pursuant to Section 7.02(b)(19) that, in the good faith
determination of the Borrower are necessary or advisable to effect such
Receivables Facility.

Section 7.09. Financial Covenant.

As long as any Revolving Credit Commitment remains outstanding, the Borrower
shall not permit the Consolidated Net Secured Leverage Ratio as of the last day
of any Test Period to be higher than 4.00 to 1.00 (such ratio, the “Maximum
Consolidated Net Secured Leverage Ratio”); provided, that in the event the
Borrower or any Restricted Subsidiary makes a Permitted Acquisition in
compliance with the terms of this Agreement that causes, on a Pro Forma Basis

 

144



--------------------------------------------------------------------------------

after giving effect to such Permitted Acquisition (and any Indebtedness incurred
in connection therewith), the Consolidated Net Secured Leverage Ratio to be
greater than 3.75 to 1.00 but less than or equal to 4.50 to 1.00, the Maximum
Consolidated Net Secured Leverage Ratio will be increased to 4.50 to 1.00 during
the one year period following the consummation of such Permitted Acquisition (it
being understood and agreed that any additional Permitted Acquisition
consummated during such one year period shall not extend such period for any
additional time).

The provisions of this Section 7.09 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders for the Revolving Credit Facility
may amend, waive or otherwise modify this Section 7.09 or the defined terms used
for purposes of this Section 7.09 (but solely for such purposes) or waive any
Default resulting from a breach of this Section 7.09 without the consent of any
Lenders other than such Required Class Lenders in accordance with the provisions
of clause (v) of the second proviso of Section 10.01.

Section 7.10. Accounting Changes.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year without the
consent of any Lender.

Section 7.11. Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of its Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any Similar Business.

Section 7.12. Sale and Lease-Back Transactions.

The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into any Sale and Lease-Back Transaction; provided, that the Borrower or any
Restricted Subsidiary may enter into a Sale and Leaseback Transaction if (a) the
Borrower or such Restricted Subsidiary, as applicable, could have (i) incurred
Indebtedness in an amount equal to the Attributable Indebtedness relating to
such Sale and Leaseback Transaction under Section 7.02, and (ii) incurred a Lien
to secure such Indebtedness without equally and ratably securing the Obligations
pursuant to Section 7.01, and (b) the transfer of assets in such Sale and
Leaseback Transaction is permitted by Section 7.04(d) or (t) and the Borrower or
such Restricted Subsidiary applies the proceeds of such transaction in
compliance with Section 2.05(b).

Section 7.13. No Violation of Anti-Corruption Laws or Sanctions.

The Borrower shall not, nor shall the Borrower permit any of its Subsidiaries
to, directly or indirectly, use the proceeds of the Credit Extensions (including
any issued Letters of Credit) (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to such Person in violation of any applicable Anti-Corruption

 

145



--------------------------------------------------------------------------------

Laws, (b) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or (c) in any other manner that would result in a
violation of Sanctions by the Borrower or any of its Subsidiaries.

ARTICLE VIII

Events Of Default and Remedies

Section 8.01. Events of Default.

Any of the following shall constitute an event of default (an “Event of
Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, (ii) within three (3) Business Days
after the same becomes due, any interest on any Loan or (iii) within five (5)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.03(a)(i) or 6.05(a)
(solely with respect to the Borrower), Section 6.16, or Article VII; provided,
that a Default as a result of a breach of Section 7.09 (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Term Loans, Incremental Term Loans or Extended Term Loans unless and until the
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated, in each case in
accordance with this Agreement (the “Term Loan Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days following the earlier of (i) the date a
Responsible Officer of the Borrower becomes aware of such failure and (ii) the
date on which written notice thereof is delivered by the Administrative Agent to
the Borrower in accordance with Section 10.02(a)(i); or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. The Borrower or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (including any outstanding letters of
credit thereunder, but other than Indebtedness hereunder) having an aggregate
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs that would constitute a default under such
Indebtedness (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts), the effect of which default is to cause, or

 

146



--------------------------------------------------------------------------------

to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made or
require cash collateralization thereof, prior to its stated maturity; provided,
that this clause (e)(ii) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Non-Guarantor
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Loan Party or Material Non-Guarantor
Subsidiary and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
Loan Party or Material Non-Guarantor Subsidiary or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or any Loan Party or any Material Non-Guarantor
Subsidiary becomes unable or fails generally to pay its debts as they become
due; or

(g) Judgments; Attachments. (i) There is entered against any Loan Party or any
Material Non-Guarantor Subsidiary a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not disputed coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or (ii)
in respect of an obligation in excess of the Threshold Amount, any writ or
warrant of attachment or execution or similar process is otherwise issued or
levied against all or any material part of the property of the Loan Parties and
any Material Non-Guarantor Subsidiary, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.03 or 7.04) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of

 

147



--------------------------------------------------------------------------------

the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(i) Change of Control. There occurs any Change of Control; or

(j) Collateral Documents. Any Collateral Document after delivery thereof,
including any Collateral Document delivered pursuant to Section 6.11 or 6.13,
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien on and security interest in, with the priority required
by the Collateral Documents, any material portion of the Collateral, subject to
Permitted Liens, (i) except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and (ii) except for any failure
due to foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries (other than pledges made under Laws of the
applicable jurisdiction of formation of such Foreign Subsidiary); or

(k) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of a Loan Party, a Restricted Subsidiary or any ERISA Affiliate
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to any Foreign Plan, a
termination, withdrawal or noncompliance with applicable Law or plan terms,
except as would not reasonably be expected to have a Material Adverse Effect; or

(l) FCC. The FCC issues one or more final, non-appealable orders that revoke,
suspend or impair the authority to operate under any one or more FCC Licenses
for any Station of the Borrower or any of its Restricted Subsidiaries that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 8.02. Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, to the extent such Event of Default solely comprises a
Financial Covenant Event of Default, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Class Lenders with respect to
the Revolving Credit Facility only, and in such case only with respect to the
Revolving Credit Loans, Revolving Credit Commitments, Swing Line Loans, and any
Letters of Credit):

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

148



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, that upon the entry of an order for relief with respect to the
Borrower under the United States Bankruptcy Code (11 U.S.C. § 101, et seq.), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured

 

149



--------------------------------------------------------------------------------

Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, as directed by the Borrower.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints JPM to
act on its behalf as the Administrative Agent and the Collateral Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Administrative Agent, as Collateral Agent, and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents, as if set forth in full herein with respect thereto.

 

150



--------------------------------------------------------------------------------

Section 9.02. Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 9.03. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02), in each case in the absence of its own gross
negligence or willful misconduct as determined by the final and nonappealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an L/C Issuer; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or

 

151



--------------------------------------------------------------------------------

therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or an L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.06. Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or

 

152



--------------------------------------------------------------------------------

other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

Section 9.07. Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by JPM as Administrative Agent pursuant to this Section 9.07
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

153



--------------------------------------------------------------------------------

Section 9.08. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the L/C Issuers and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due to the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

Section 9.09. Collateral and Guaranty Matters.

Each of the Lenders (including in its capacity as a potential Hedge Bank) and
each L/C Issuer irrevocably authorize the Collateral Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Treasury
Services Agreements and Secured Hedge Agreements, except as to amounts that are
due and payable thereunder for which the Administrative Agent has received a
written notice from the applicable Hedge Bank) and the expiration or termination
of all Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C

 

154



--------------------------------------------------------------------------------

Issuer), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document to a Person that is
not a Loan Party, (iii) that constitutes “Excluded Assets” (as such term is
defined in the Security Agreement), (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01, (v) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (b) below, or (vi) upon the
terms of the Collateral Documents or the Intercreditor Agreement (if in effect),
Second Lien Intercreditor Agreement (if in effect), or any other intercreditor
agreement entered into pursuant hereto.

(b) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or becomes an Excluded Subsidiary or an Unrestricted Subsidiary or
(ii) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Treasury Services Agreements and Secured Hedge
Agreements, except as to amounts that are due and payable thereunder for which
the Administrative Agent has received a written notice from the applicable Hedge
Bank) and the expiration or termination of all Letters of Credit (other than
Letters of Credit that have been Cash Collateralized or back-stopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer); and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(6) (but solely in
the case of Indebtedness incurred pursuant to clause (4) of Section 7.02(b)).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.09. The Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrower’s expense, execute and deliver to the Borrower
such documents as the Borrower may reasonably request to evidence the release of
any item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release any Loan Party from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

Notwithstanding the foregoing, if, in compliance with the terms and provisions
of Section 7.04 hereof, any portion of the Collateral is sold or otherwise
transferred to a Person or Persons, none of which is a Loan Party, then (i) such
portion of the Collateral shall, upon the consummation of such sale or transfer,
be automatically released from the Lien of the Collateral Agent pursuant to any
Collateral Document and (ii) if the aggregate fair market value of the portion
of the Collateral so sold or otherwise transferred exceeds $5 million, the
Borrower will promptly deliver to the Administrative Agent a notice of the
consummation of such sale or other transfer, certifying that such sale was made
in compliance with Section 7.04 hereof.

The Lenders hereby authorize the Administrative Agent and Collateral Agent, as
applicable, to enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and the Lenders

 

155



--------------------------------------------------------------------------------

acknowledge that any such intercreditor agreement shall be binding upon the
Lenders. The Administrative Agent and Collateral Agent, as applicable, agree,
upon the request of the Borrower and at the Borrower’s expense, to negotiate in
good faith and enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement.

Section 9.10. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “syndication
agents,” “documentation agents,” “joint bookrunners” or “joint lead arrangers”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

Section 9.11. Treasury Services Agreements and Secured Hedge Agreements.

No Hedge Bank that obtains the benefits of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Services Agreements and Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank, as the case may be.

Section 9.12. Withholding Tax.

To the extent required by any applicable Laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 3.01, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any

 

156



--------------------------------------------------------------------------------

other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 9.12, include
any Swing Line Lender and any L/C Issuer.

ARTICLE X

Miscellaneous

Section 10.01. Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and such Loan Party, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
scheduled payment of principal or interest under Section 2.07 or 2.08 without
the written consent of each Lender holding the applicable Obligation (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or change the timing of payments of such fees or other
amounts) without the written consent of each Lender holding such Loan or L/C
Borrowing or to whom such fee or other amount is owed; provided, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) subject to the third paragraph of this Section 10.01, change any provision
of this Section 10.01, the definition of “Required Lenders” or “Pro Rata Share”
or Section 2.06(b), 2.13, 8.03 or 10.06 (with respect to assignments by the
Borrower), without the written consent of each Lender;

(e) change any provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender directly affected thereby;

 

157



--------------------------------------------------------------------------------

(f) change the definition of “Required Class Lenders” without the written
consent of each Lender in the affected Class;

(g) other than in connection with a transaction permitted under Section 7.03 or
7.04, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) other than in connection with a transaction permitted under Section 7.03 or
7.04, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(i) without the written consent of the Required Class Lenders, adversely affect
the rights of a Class in respect of payments or Collateral in a manner different
to the effect of such amendment, waiver or consent on any other Class; or

(j) without the written consent of Lenders holding at least a majority of the
Revolving Credit Commitments, amend, modify or waive any provision of Section
4.02 if the effect of such amendment, modification or waiver is that the
Revolving Credit Lenders shall be required to fund Revolving Credit Loans when
such Lenders would otherwise not be required to do so pursuant to the terms
hereof;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; (iv) Section 10.06(g) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) no amendment, waiver or
consent shall be made to modify Section 7.09 or any definition related thereto
(as any such definition is used for purposes of Section 7.09) or waive any
Default or Event of Default resulting from a failure to perform or observe the
requirements of Section 7.09 without the written consent of the Required Class
Lenders under the Revolving Credit Facility; provided, however, that the waivers
described in this clause (v) shall not require the consent of any Lenders other
than the Required Class Lenders under such Facility; and provided, further, that
(A) the Borrower and the Administrative Agent shall be permitted to enter into
an amendment, supplement, modification, consent or waiver to cure any ambiguity,
omission, defect, mistake or inconsistency in any Loan Document without the
prior written consent of the Required Lenders and (B) guarantees and collateral
security documents and related documents executed by the Loan Parties in
connection with this Agreement may be amended, restated, amended and restated,
supplemented or waived without the consent of any Lender if such amendment,
restatement, amendment and restatement, supplement or waiver is delivered in
order to (1) comply with local law or advice of local counsel, (2) cure
ambiguities, omissions,

 

158



--------------------------------------------------------------------------------

mistakes, defects or inconsistencies or (3) cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended,
(ii) the maturity date of any Loan held by such Lender may not be extended and
(iii) the principal or interest in respect of any Loans held by such Lenders
shall not be reduced or forgiven, in each case without the consent of such
Lender (it being understood that any Commitments or Loans held or deemed held by
any Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required
Lenders. Notwithstanding the foregoing, this Agreement may be amended to adjust
the borrowing mechanics related to Swing Line Loans with only the written
consent of the Administrative Agent, the applicable Swing Line Lender (or Swing
Lien Lenders) and the Borrower so long as the Obligations of the Revolving
Credit Lenders and, if applicable, any other Swing Line Lender are not affected
thereby. Notwithstanding anything to the contrary herein, this Agreement and the
other Loan Documents may be amended as set forth in Section 2.14, Section 2.15
and Section 2.16.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Section 10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing (including by electronic communication) and shall be delivered as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent or the Collateral Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

159



--------------------------------------------------------------------------------

(ii) if to any Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender or L/C Issuer on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the

 

160



--------------------------------------------------------------------------------

Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Collateral Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender and L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by the Agents, L/C Issuer and Lenders. The Administrative Agent,
the Collateral Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Collateral
Agent, each L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct by such Person as determined
in a final and nonappealable judgment by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent or the Collateral Agent, may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under

 

161



--------------------------------------------------------------------------------

any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 8.02
for the benefit of all the Lenders and the L/C Issuers; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent and the
Collateral Agent pursuant to Section 8.02 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by an L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (iii) after the occurrence and during the
continuance of an Event of Default, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Lender
or any L/C Issuer (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer) in connection with the enforcement or protection of
its rights in connection with this Agreement and the Loans made or Letters of
Credit issued hereunder, including all out-of-pocket expenses incurred during
any

 

162



--------------------------------------------------------------------------------

workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that reasonable fees and disbursements of outside counsel shall
be limited to (x) one primary counsel for the Administrative Agent, the
Collateral Agent and the Lenders and, if reasonably required by the
Administrative Agent, local or specialist counsel and (y) one additional counsel
for the Lenders (unless there is an actual or perceived conflict of interest
that requires separate representation for any Lender, in which case those
Lenders similarly affected shall, as a whole, be entitled to one separate
counsel) and, to the extent reasonably necessary, local or specialist counsel.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Agent, each
Arranger and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries; or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the gross negligence or willful misconduct of such Indemnitee
or (B) any material breach of the obligations of such Indemnitee under the Loan
Documents, or (y) any proceeding that does not involve an act or omission by the
Borrower or any Restricted Subsidiary and that is brought by an Indemnitee
against another Indemnitee (other than disputes involving claims against any
Agent in its capacity as such).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Collateral Agent, any L/C Issuer or any Related Party of any of the
foregoing, and without relieving the Borrower of its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent, any L/C Issuer or such Related Party, as the
case may be, such

 

163



--------------------------------------------------------------------------------

Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
or any L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Collateral Agent or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined in a final and nonappealable
judgment by a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, any L/C Issuer and the Swing
Line Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

Section 10.05. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred; and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

 

164



--------------------------------------------------------------------------------

Section 10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as permitted
pursuant to Section 7.03), neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b); (ii) by way of participation in accordance with the
provisions of Section 10.06(d); or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than (i) the parties hereto, (ii) their respective
successors and assigns permitted hereby, (iii) Participants to the extent
provided in clause (d) of this Section and, (iv) to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment (or Commitments) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5 million, in the case of any assignment in respect of the
Revolving Credit Facility, or $1 million, in the case of any assignment in
respect of Term Loans, unless each of the Administrative Agent and, so long as
no Event of Default under Section 8.01(a) or (f) has occurred and is continuing,
the Borrower otherwise consents; provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of

 

165



--------------------------------------------------------------------------------

its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under each applicable Facility, except that this clause (ii) shall
not (A) apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations under one Facility on a non-pro rata basis relative
to its rights and obligations under another Facility;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment (and associated Revolving Credit
Loans and participations in L/C Obligations and in Swing Line Loans) if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuers and the Swing Line Lender (each such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility if such assignment is to a Person
that is not a Lender with a Revolving Credit Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender

 

166



--------------------------------------------------------------------------------

hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of (and subject to the obligations and limitations of) Sections
3.01, 3.04, 3.05 and 10.04 with respect to amounts payable thereunder and
accruing for such Lender’s benefit but not paid prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Section
10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender

 

167



--------------------------------------------------------------------------------

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (with respect to its own interests only), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swing Line Lender or any
L/C Issuer, sell participations to any Eligible Assignee (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to clause (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections and Section 10.13 and the Participant’s compliance
with Section 3.01(d)) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided, that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any loans are in registered form for U.S. federal income tax
purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results in a Change in Law that occurs after the Participant
acquired the applicable participation.

 

168



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time, without consent or notice,
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan; (ii)
any grant of such an option to any SPC shall not constitute a novation, if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, and in no event shall any Granting Lender be
released from its obligations hereunder. Each party hereto hereby agrees that
(i) each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Granting Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided, that an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Granting Lender would have been entitled to receive with respect to
the SPC granted to such SPC, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable; and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the related Granting Lender; and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), such L/C Issuer may, subject to the remainder of this
paragraph, upon thirty (30) days’ notice to the Borrower and the

 

169



--------------------------------------------------------------------------------

Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer. If any L/C Issuer resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of such L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of such L/C Issuer with respect to such Letters of Credit

(i) Resignation as Swing Line Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time JPM assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to Section
10.06(b), JPM may, subject to the remainder of this paragraph, upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as Swing Line Lender. In
the event of any such resignation as Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of JPM as Swing Line Lender. If JPM resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor Swing Line Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender.

Section 10.07. Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and that the
disclosing party shall be liable for the failure of any such Persons to adhere
to the requirements of this Section 10.07); (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) to
the extent reasonably required in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or

 

170



--------------------------------------------------------------------------------

Participant in, any of its rights or obligations under this Agreement; (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; or (iii) any credit
insurance provider relating to the Borrower and its obligations hereunder, (g)
with the consent of the Borrower; (h) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder; (i) on a confidential basis to the Rating
Agencies or any other rating agency; and (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower that is not itself, to the knowledge of such Person, in
breach of a confidentiality obligation to the Borrower or any Subsidiary in
connection with the disclosure of such Information.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary of the
Borrower or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any L/C Issuer on a
non-confidential basis prior to disclosure by the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be; (b) it has developed
compliance procedures regarding the use of material non-public information; and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws. In
addition, the Administrative Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

Section 10.08. Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, after obtaining the prior written consent of the Administrative
Agent, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates, the Administrative Agent or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates, the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document, now

 

171



--------------------------------------------------------------------------------

or hereafter existing, irrespective of whether or not such Agent or such Lender
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have.

Section 10.09. Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10. Counterparts; Effectiveness.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
email pdf of an executed counterpart of a signature page to this Agreement and
each other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document. The Agents may also
require that any such documents and signatures delivered by telecopier or email
pdf be confirmed by a manually signed original thereof; provided, that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier or email pdf. Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

Section 10.11. Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided, that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with

 

172



--------------------------------------------------------------------------------

this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.12. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.13. Replacement of Lenders.

If any Lender requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, if any Lender shall fail to consent to any amendment or
waiver requested by the Borrower in accordance with the last paragraph of
Section 10.01 or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances and, other than in the case
of a Defaulting Lender, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents, any premium thereon (assuming for
this purpose that the Loans of such Lender were being prepaid) from the assignee
and any amounts payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05
from the Borrower (it being understood that the Assignment and Assumption
relating to such assignment shall provide that any interest and fees that
accrued prior to the effective date of the assignment shall be for the account
of the replaced Lender and such amounts that accrue on and after the effective
date of the assignment shall be for the account of the replacement Lender);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

173



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

Notwithstanding the foregoing, if the Borrower elects to replace a Lender in
connection with a Repricing Transaction, such Lender shall be entitled to the
Prepayment Premium paid in accordance with Section 2.05(a)(iii).

Section 10.14. Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby; and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Borrower and the Administrative Agent, the applicable L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 10.15. GOVERNING LAW.

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH
OF MANHATTAN OR ANY APPELLATE COURT FROM ANY SUCH COURT, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN

 

174



--------------------------------------------------------------------------------

PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.06
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.03.

Section 10.18. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees, and acknowledges its

 

175



--------------------------------------------------------------------------------

Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders, are arm’s-length commercial transactions between the Borrower, the
other Loan Parties their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (ii)
each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Borrower and each of the other Loan Parties are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, the other Loan Parties or any of their respective
Affiliates, or any other Person; and (ii) neither the Administrative Agent, the
Arrangers nor the Lenders have any obligation to the Borrower, the other Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers nor the Lenders have any obligation to
disclose any of such interests to the Borrower, the other Loan Parties or any of
their respective Affiliates. To the fullest extent permitted by law, the
Borrower and each of the other Loan Parties hereby waive and release any claims
that it may have against the Administrative Agent, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.19. Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, or exercise any right or remedy against any
Loan Party or any other obligor under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provisions of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

Section 10.20. USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and tax identification number of each
Loan Party and other information regarding each Loan Party that will allow such
Lender or the Administrative Agent, as applicable, to identify each Loan Party
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent. The Borrower shall, promptly

 

176



--------------------------------------------------------------------------------

following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

Section 10.21. Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

177



--------------------------------------------------------------------------------

ARTICLE XI

Guarantee

Section 11.01. The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety, to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest that would accrue but for the provisions of (i) the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower (other
than such Guarantor), and all other Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Secured Hedge
Agreement or any Treasury Services Agreement, in each case strictly in
accordance with the terms thereof, excluding, with respect to any Guarantor at
any time, Excluded Swap Obligations with respect to such Guarantor at such time
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Notwithstanding anything to the contrary, this
Section 11.01 shall not require or result in the application of any amount
received from any Loan Party to any Excluded Swap Obligation of such Loan Party.

Section 11.02. Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment (and not merely a guaranty of collection) and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

178



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(e) the release of any other Guarantor pursuant to Section 11.09; or

(f) the expiration of any statute of limitations.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other Person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03. Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any

 

179



--------------------------------------------------------------------------------

holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 11.04. Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

Section 11.05. Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06. Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07. Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08. General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect

 

180



--------------------------------------------------------------------------------

to the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09. Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, any
portion of the Equity Interests or all or substantially all property of any
Guarantor is sold or otherwise transferred to a Person or Persons, none of which
is a Loan Party, or if any Guarantor shall be designated an Unrestricted
Subsidiary or otherwise not be required to remain a Guarantor hereunder, then
such Guarantor shall, upon the consummation of such sale or transfer,
designation or other circumstance, be automatically released from its
obligations under this Agreement (including under Section 10.04 hereof) and its
obligations to pledge and grant any Collateral owned by it (and all security
interests actually granted in such Collateral) pursuant to any Collateral
Document and, in the case of a sale of all or substantially all of the Equity
Interests of such Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Collateral Documents shall be automatically
released, and, so long as the Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Collateral Agent shall take such actions as are necessary to effect each release
described in this sentence.

Section 11.10. Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing Line
Lenders and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing Line
Lenders and the Lenders for the full amount guaranteed by such Guarantor
hereunder.

Section 11.11. Subject to Intercreditor Agreement.

Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Collateral Agent pursuant to the Collateral Documents
are expressly subject to the Intercreditor Agreement (if in effect), the Second
Lien Intercreditor Agreement (if in effect) and any other intercreditor
agreement entered into pursuant hereto and (ii) the exercise of any right or
remedy by the Administrative Agent or the Collateral Agent hereunder or under
the Intercreditor Agreement (if in effect), the Second Lien Intercreditor
Agreement (if in effect) and any other intercreditor agreement entered into
pursuant hereto is subject to the limitations and provisions of the
Intercreditor Agreement (if in effect), the Second Lien Intercreditor Agreement
(if in effect) and such other intercreditor agreement entered into pursuant
hereto. In the event of any conflict between the terms of the Intercreditor
Agreement (if in effect), the Second Lien Intercreditor Agreement (if in effect)
or any other such intercreditor and terms of this Agreement, the terms of the
Intercreditor Agreement (if in effect), the Second Lien Intercreditor Agreement
(if in effect) or such other intercreditor agreement, as applicable, shall
govern.

 

181



--------------------------------------------------------------------------------

Section 11.12. Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 11.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.12, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
11.12 shall remain in full force and effect until the release of this Guaranty
under Section 9.09(b)(ii). Each Qualified ECP Guarantor intends that this
Section 11.12 constitute, and this Section 11.12 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

[Remainder of Page Intentionally Left Blank]

 

182



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CBS RADIO INC., as the Borrower By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO ANNAPOLIS HOLDINGS
INC., as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO ANNAPOLIS LLC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO EAST HOLDINGS
CORPORATION, as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO EAST INC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO HOLDINGS CORP. OF
ORLANDO, as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President

 

 

S-1

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

CBS RADIO INC. OF ATLANTA, as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF BOSTON, as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF DETROIT, as
a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF ILLINOIS, as
a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF LOS ANGELES,
as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF MARYLAND, as
a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF MICHIGAN, as
a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President

 

 

S-2

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

CBS RADIO INC. OF NORTHERN CALIFORNIA, as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO INC. OF WASHINGTON,
D.C., as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO KMVQ-FM INC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO MEDIA CORPORATION,
as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO OF CHICAGO LLC, as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO SERVICES INC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President

 

 

 

S-3

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

CBS RADIO STATIONS INC., as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO TEXAS INC., as a
guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO TOWER INC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS RADIO WPGC (AM) INC., as a
Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President CBS SPORTS RADIO NETWORK INC.,
as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President EVENTFUL, INC., as a Guarantor
By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President INFINITY BROADCASTING
CORPORATION, as a Guarantor By:  

/s/ Andre J. Fernandez

  Name:   Andre J. Fernandez   Title:   President

 

S-4

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the Collateral Agent, a
Lender, the Swing Line Lender and an L/C Issuer By:  

/s/ Donatus O. Anusionwu

  Name:   Donatus O. Anusionwu   Title:   Vice President

 

 

 

S-5

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender and an L/C Issuer, By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director

 

 

 

 

S-6

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an L/C Issuer, By:  

/s/ Robert F Parr

  Name:   Robert F Parr   Title:   Managing Director

 

 

S-7

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Josh Rosenthal

  Name:   Josh Rosenthal   Title:   Authorized Signatory

 

S-8

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

WELLS FARGO BANK N.A., as a Lender By:  

/s/ Kieran Mahon

  Name:   Kieran Mahon   Title:   Director

 

S-9

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name:   Karim Rahimtoola   Title:   Authorized Signatory

 

 

S-10

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Colin A. Pierce

  Name:   Colin A. Pierce   Title:   Associate

 

 

S-11

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Alfonse Simone

  Name:   Alfonse Simone   Title:   Authorized Signatory

 

 

S-12

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

BNP PARIBAS SA, as a Lender By:  

/s/ Nicole Rodriguez

  Name:   Nicole Rodriguez   Title:   Director By:  

/s/ Gregoire Poussard

  Name:   Gregoire Poussard   Title:   Vice President

 

 

S-13

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Seth Caudill

  Name:   Seth Caudill   Title:   Vice President

 

 

S-14

 


[CREDIT AGREEMENT]

 




--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By:  

/s/ Annie Dorval

  Name:   Annie Dorval   Title:   Authorized Signatory

 

 

S-15

 


[CREDIT AGREEMENT]

 
